 



Exhibit 10.60



 

 

 

 

 

 

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

between

 

AREP FIFTY-SEVENTH LLC, as Seller

 

and

 

ARC NY120W5701, LLC, as Purchaser

____________________


Viceroy New York

120 West 57th Street
New York, NY

____________________

 

Dated: As of September 18, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

 



1. AGREEMENT TO SELL AND PURCHASE. 1 2. PURCHASE PRICE; ALLOCATION. 2 3.
DEPOSIT. 2 4. CLOSING; OUTSIDE CLOSING DATE. 3 5. PRO-RATIONS; CLOSING EXPENSES;
ADVANCE BOOKINGS; REAL ESTATE TAX APPEALS; MORTGAGE ASSIGNMENT. 4 6. DUE
DILIGENCE; NO TERMINATION RIGHT. 6 7. “AS IS, WHERE IS, WITH ALL FAULTS”
CONDITION OF PROPERTY. 9 8. TITLE/SURVEY EXAMINATION. 9 9. CONDITIONS TO
CLOSING; CONVEYANCE. 11 10. ACKNOWLEDGEMENT. 14 11. CLOSING DELIVERIES. 15 12.
CASUALTY AND CONDEMNATION. 20 13. BROKERAGE. 22 14. REPRESENTATIONS AND
WARRANTIES OF PURCHASER. 23 15. REPRESENTATIONS AND WARRANTIES OF SELLER. 24 16.
PROPERTY OPERATION PRIOR TO CLOSING; LIQUOR LICENSE; CERTAIN OTHER COVENANTS
PRIOR TO CLOSING. 31 17. DEFAULT; REMEDIES; TERMINATION. 35 18. OFAC; ANTI-MONEY
LAUNDERING LAWS. 36 19. ADDITIONAL PROVISIONS. 38 20. Completion of hotel
project. 43 21. GROUND LEASE; Restaurant lease; viceroy agreement. 47 22.
Employee Matters. 48 23. LIMITATION ON LIABILITY. 50 24. Holdback. 51



 

 

 

 

 

 

SCHEDULES/EXHIBITS

 



Schedule 1 Definitions Schedule 2 Closing Pro Rations/Apportionments Schedule 3
Diligence Documents Schedule 4 Assumed Contracts Schedule 5 Employees Schedule 6
Bookings Schedule 7 Construction Plans Schedule 8 Litigation Disclosure Schedule
9 Construction Costs (as of the Effective Date) Schedule 10 Material
Manufacturers’ Warranties Schedule 11 Construction Contracts Schedule 12 FF&E
Contracts Schedule 13 Equipment Leases Schedule 14 Seller’s Property Insurance
Schedule 15 Multi-Employer Plans Schedule 16 Default Notices under the
Construction Contracts Schedule 17 Labor Matters Schedule 18 Seller’s Reserved
Claims Exhibit A Land Exhibit B Deposit Escrow Terms and Provisions Exhibit C
Form of Ground Lease Assignment Exhibit D Form of Bill of Sale Exhibit E Form of
General Assignment Exhibit F Form of Non-Foreign Status Affidavit Exhibit G Form
of Title Affidavit Exhibit H Form of Construction Costs Escrow Agreement Exhibit
I-1 Form of Ground Lease Notice Exhibit I-2 Form of Restaurant Lease Notice
Exhibit I-3 Form of Viceroy Agreement Notice Exhibit I-4 Form of Assumed
Contract Notice Exhibit J Form of Second Amendment to Ground Lease Exhibit K-1
Form of Ground Lease Estoppel Exhibit K-2 Form of Viceroy Estoppel

 




 

 

 

 

 

Exhibit K-3 Form of Restaurant Lease Estoppel Exhibit K-4 Form of Seller
Estoppel Exhibit L-1 Form of Union Assignment Exhibit L-2 Form of Union
Assignment (Addendum 1) Exhibit M Form of Purchaser’s ERISA Certificate Exhibit
N Form of Holdback Escrow Agreement Exhibit O Title Commitment Exhibit P Title
Exceptions

 

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”), dated as of September 18,
2013 (the “Effective Date”), is made between AREP FIFTY-SEVENTH LLC, a Delaware
limited liability company (“Seller”), as seller and ARC NY120W5701, LLC, a
Delaware limited liability company (“Purchaser”), as purchaser.

 

Recitals

 

A.                 Reference is made to that certain hotel project currently
being constructed to be commonly known as the “Viceroy New York” located at 120
West 57th Street, New York, New York consisting of approximately 128,612 square
feet of improvements (the “Hotel”) and situated on the land (the “Land”) more
particularly described in Exhibit A (the Land, together with all structures,
improvements, machinery and fixtures affixed or attached to the Land and all
easements, rights, privileges and appurtenances pertaining thereto,
collectively, the “Real Property”).

 

B.                 Seller has a leasehold interest in the Real Property pursuant
to the Ground Lease.

 

C.                 Seller desires to sell the Property (as defined below) to
Purchaser, and Purchaser desires to purchase such Property from Seller in
accordance with the terms and conditions of this Agreement.

 

D.                 Terms not expressly defined herein shall have the meanings
given thereto on Schedule 1.

 

Now, therefore, in consideration of the above Recitals (which are incorporated
into this Agreement), the mutual covenants and agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as set forth in this
Agreement.

 

1.                  AGREEMENT TO SELL AND PURCHASE. In accordance with the terms
of this Agreement, Seller hereby agrees to sell to Purchaser, and Purchaser
hereby agrees to purchase from Seller, all of Seller’s right, title and interest
(if any) in and to the following (collectively the “Property”): (a) Seller’s
leasehold interest in the Ground Lease, (b) any and all tangible personal
property owned by Seller and located on or used in connection with or arising
out of the ownership, management or operation of the Real Property, in each
case, to the extent existing on the Closing Date (any and all such tangible
personal property and all Inventories, FF&E, Supplies and Retail Merchandise,
collectively, the “Personal Property”), (c) to the extent being assigned by
Seller to Purchaser at Closing in accordance with the terms of Section 6(f), the
Assumed Contracts (as defined below), (d) Seller’s interest as landlord in the
Restaurant Lease and, if applicable, as tenant in the Back-of-House Lease, (e)
Seller’s interest (if any) as owner of the leasehold interest in the Real
Property, under any and all licenses and permits issued for, or with respect to,
the Real Property or the Personal Property by any governmental agency or
authority having jurisdiction with respect thereto and relating to the operation
or ownership of the Real Property or the Personal Property, in each case, to the
extent assignable by Seller without the consent of any party and to the extent
in effect as of the Closing Date (collectively, “Licenses and Permits”), (f) the
Union Contract or Addendum I to CBA (as hereinafter defined), as the case may
be, (g) all Inventories, FF&E, Supplies, Retail Merchandise and Bookings, in
each case, to the extent existing as of the Closing, (h) subject to Section
9(b)(xii) and Section 11(a)(xix), to the extent assignable by Seller without the
consent of any party and to the extent existing as of the Closing, Seller’s
interest (if any) in any and all guarantees and warranties relating to the Real
Property, any Personal Property, Inventories, FF&E, Supplies and Retail
Merchandise (collectively, the “Guarantees”), (i) Seller’s right (if any) to use
the name “Viceroy New York” in accordance with the terms of the Viceroy
Management Agreement (the “Intangible Property”) (it being acknowledged by
Purchaser that Seller has not copyrighted or trademarked or otherwise

 



 

 

 

registered the same in any manner), (j) Seller’s interest (if any) in the IT
Systems and (k) the Assigned Accounts Receivable (as defined below), if any.

 

2.                  PURCHASE PRICE; ALLOCATION.

 

(a)                The purchase price (the “Purchase Price”) for the purchase
and sale of the Property in accordance with the terms hereof is one hundred
forty-eight million five hundred thousand dollars ($148,500,000) (subject to all
pro rations and adjustments provided herein). At Closing, Purchaser shall
deliver to Seller by wire transfer of immediately available U.S. dollar funds
the Purchase Price less the amount of the Deposit (as defined below) to the
extent actually paid to Seller at the Closing by Escrow Agent and as adjusted
according to the items to be pro-rated as provided in Section 5, plus any other
amounts required to be paid by Purchaser to Seller at Closing hereunder.

 

(b)               The Purchase Price shall be allocated among the Real Property,
the Personal Property and all remaining Property in accordance with the
allocation statement to be prepared in good faith by Seller’s accountant (BDO
USA LLP) and approved in good faith by Purchaser (which such approval shall not
be unreasonably withheld, delayed or conditioned). Seller shall cause such
allocation statement to be delivered to Purchaser for its review and approval at
least twenty five (25) days prior to the Closing Date. Purchaser shall review
such allocation statement and provide any reasonable objections to Seller no
later than five (5) Business Days after its receipt of such allocation statement
from Seller. If Purchaser raises any such reasonable objections, the parties
hereto will confer with Seller’s accountant and will mutually negotiate in good
faith in an attempt to resolve such reasonable objections and mutually agree
upon the allocation statement within two (2) Business Days thereafter (and in no
event later than ten (10) days prior to the Closing Date). If the parties are
unable to mutually agree upon the allocation statement within such two (2)
Business Days period, then the parties agree to immediately submit the disputed
allocation to PKF Consulting USA, LLC (the “Allocation Statement Accountant”)
for binding resolution. The parties represent that as of the Effective Date and
agree that at all times during which the Allocation Statement Accountant is
engaged by the parties pursuant to this Section 2, the Allocation Statement
Accountant shall be independent. The parties shall provide the Allocation
Statement Accountant with each of Seller’s allocation statement and Purchaser’s
allocation statement, and the Allocation Statement Accountant shall select
either Seller’s allocation statement or Purchaser’s allocation statement. The
Allocation Statement Accountant’s selection shall be deemed the mutually agreed
allocation and shall be binding on Purchaser and Seller. The fees of the
Allocation Statement Accountant shall be shared equally by Seller and Purchaser.
Purchaser and Seller shall cooperate in the filing of any forms (including Form
8594 under Section 1060 of the Code) with respect to such mutually agreed
allocation. The parties agree that each will consistently reflect such
allocation on their respective federal, state and local tax returns and filings.
The provisions of this subsection (b) shall survive the Closing. A true, correct
and complete list of all Personal Property shall be provided to Purchaser prior
to or at the Closing, and the parties agree that the mutually agreed allocation
statement shall be revised to incorporate any and all necessary updates to the
allocation statement to reflect any changes to the Personal Property used to
calculate the allocation in accordance with the terms of this subsection (b).

 

3.                  DEPOSIT.

 

(a)                No later than 4:00 PM E.S.T. on September 23, 2013, Purchaser
shall deliver to Escrow Agent by wire transfer of immediately available U.S.
dollar funds the amount of ten million dollars ($10,000,000) (together with
accrued interest thereon, the “Deposit”), as earnest money for Purchaser’s
performance of its obligations under this Agreement. Purchaser’s timely delivery
of the Deposit in accordance with the foregoing shall be deemed to be a
condition precedent to the effectiveness of this Agreement and this Agreement
shall be deemed null and void if Purchaser fails to timely deliver the Deposit
to Escrow Agent in accordance with the foregoing.

 

2

 

(b)               Unless otherwise agreed between Seller and Purchaser, Escrow
Agent shall hold the Deposit in an interest bearing escrow account in accordance
with the terms and provisions set forth on Exhibit B (which such terms and
provisions are incorporated herein).

 

4.                  CLOSING; OUTSIDE CLOSING DATE.

 

(a)                Subject to the provisions of Article 9, the closing of the
Transaction (the “Closing”) shall be consummated on the day (such day being the
“Closing Date”) that is seven (7) Business Days after the last to occur of the
date upon which (i) Seller receives the ROFO Waiver and Seller delivers to
Purchaser an executed copy thereof, (ii) the Restaurant Lease Tenant has
performed the portion of the Tenant Preopening Services (as defined in the
Restaurant Lease) applicable only to the ground floor restaurant and has opened
the ground floor restaurant to the public in accordance with the terms of
Section 2.13 of the Restaurant Lease, and (iii) the Temporary Certificate of
Occupancy is issued and Substantial Completion of the Hotel has occurred and
Seller provides Purchaser with notice thereof, in all events subject to any and
all extensions, adjournments and other postponements expressly provided for in
this Agreement (the conditions described in clauses (i), (ii) and (iii) of this
Section 4(a) are referred to herein as the “Closing Date Conditions”).
Notwithstanding anything herein to the contrary, if both the Closing Date
Conditions and the satisfaction or waiver of all other conditions precedent to
the obligations of the parties set forth in Article 9 have not occurred on or
before December 18, 2013 (subject to any and all extensions, adjournments and
other postponements expressly provided for in this Agreement, the “Outside
Closing Date”); then:

 

(X) in the case of Purchaser, provided that (i) Purchaser shall have used
commercially reasonable and diligent efforts (which such efforts shall not in
any respect impose any obligation whatsoever to commence any litigation) to
cause to be satisfied all such conditions precedent (other than the Closing Date
Conditions) to the extent the satisfaction of such conditions are within
Purchaser’s reasonable control, and (ii) the failure to consummate the Closing
by the Outside Closing Date is not due to any willful default of Purchaser
hereunder, then Purchaser shall have the right, which right shall be exercised
by written notice to Seller on or before the date that is ten (10) Business Days
after the Outside Closing Date, to terminate this Agreement upon ten (10)
Business Days advance notice to Seller, and if the Closing does not occur within
such ten (10) Business Days period, then this Agreement shall automatically
terminate; and

 

(Y) in the case of Seller, provided that (i) Seller shall have used commercially
reasonable and diligent efforts (which such efforts shall not in any respect
impose any obligation whatsoever to commence any litigation) to cause to be
satisfied all such conditions precedent to the extent the satisfaction of such
conditions are within Seller’s reasonable control, and (ii) the failure to
consummate the Closing by the Outside Closing Date is not due to any willful
default of Seller hereunder, then Seller shall have the right, which right shall
be exercised by written notice to Purchaser on or before the date that is ten
(10) Business Days after the Outside Closing Date, to terminate this Agreement
upon ten (10) Business Days advance notice to Purchaser, and if the Closing does
not occur within such ten (10) Business Days period, then this Agreement shall
automatically terminate.

 

In addition, in the event Ground Lessor unconditionally rejects the request for
the ROFO Waiver (including Ground Lessor’s exercise of its right of first offer
under Section 15.2 of the Ground Lease), then this Agreement shall automatically
terminate effective on the date Ground Lessor has notified Seller of its
rejection of the request for the ROFO Waiver or exercise of such right of first
offer (as applicable). If this Agreement shall terminate in accordance with the
foregoing, then the Deposit shall be promptly refunded to Purchaser and the
parties shall have no further obligation hereunder (except with respect to

 

3

 

obligations that accrue prior to such termination and which expressly survive
termination in accordance with the terms hereof).

 

(b)               The Closing shall be an escrow-style closing through Escrow
Agent. Seller and Purchaser shall, no later than 5:00 P.M. E.S.T. on the day
that is one (1) Business Day immediately preceding the scheduled Closing Date,
each deliver to Escrow Agent all documents, agreements, instruments,
certificates, payments and other items required to be delivered by such party in
connection with the Transaction to be held in escrow pending consummation of the
Closing on the Closing Date.

 

(c)                If, on the Closing Date, either Purchaser or Seller shall be
unable to perform its respective obligations or to satisfy any condition
precedent to such party’s obligation to close hereunder in accordance with the
provisions of this Agreement, then Seller or Purchaser, as applicable, may
postpone the Closing for a reasonable period not to exceed five (5) Business
Days in the case of Purchaser and sixty (60) days in the case of Seller, in each
case, collectively with any and all other extension rights afforded such party
hereunder, in order to permit Seller or Purchaser, as applicable, to satisfy
such conditions.

 

(d)               If all conditions precedent to Seller’s obligations to close
hereunder have been satisfied (or have been waived in writing by Seller), then
Seller shall convey the Property to Purchaser (subject to the Permitted
Exceptions) upon confirmation of Seller’s receipt of the Purchase Price as set
forth below. If all conditions precedent to Purchaser’s obligation to close
hereunder have been satisfied (or waived in writing by Purchaser), then
Purchaser shall authorize and cause Escrow Agent to release to Seller (or
Seller’s designee) the Balance no later than 5:00 P.M. E.S.T. on the Closing
Date.

 

5.                  PRO-RATIONS; CLOSING EXPENSES; ADVANCE BOOKINGS; REAL ESTATE
TAX APPEALS; MORTGAGE ASSIGNMENT.

 

(a)                The parties agree that the pro rations and adjustments
described on Schedule 2 shall be made between the parties at the Closing. The
provisions of Schedule 2 shall survive the Closing.

 

(b)               Purchaser shall pay (i) 50% of the Restaurant Lease
Termination Fee (if applicable), (ii) any and all premiums, fees, expenses,
search costs and charges of any and all title insurance companies issuing any
(1) title insurance policy (including endorsements) insuring Purchaser’s
interest in the Property and (2) title insurance policy (including endorsements)
issued in connection with any loan made to Purchaser or any of its affiliates
(including with respect to any loan entered into by Purchaser), (iii) any and
all recording costs, (iv) any and all sales taxes and fees applicable to the
transfer of the Personal Property, and (v) all costs and expenses of Purchaser’s
due diligence and all of Purchaser’s attorney’s fees and expenses.

 

(c)                Seller shall pay (i) 50% of the Restaurant Lease Termination
Fee (if applicable), (ii) any and all transfer taxes payable in connection with
the assignment of the Ground Lease pursuant to the Ground Lease Assignment and
(iii) all costs and expenses of Seller’s attorney’s fees and expenses.

 

(d)               Purchaser and Seller shall share (on a 50/50 basis) the cost
of any and all escrow charges imposed by Escrow Agent in connection with the
escrow closing of the Transaction. Any and all other costs and expenses incident
to the Transaction and the Closing thereof, and not specifically addressed
herein, shall be paid by the party incurring the same.

 

(e)                Purchaser shall honor all Bookings existing as of the Closing
to the extent such Bookings relate to periods occurring after the Closing.

 

4

 

(f)                Seller shall have the right at any time to institute,
maintain, prosecute and withdraw proceedings for certiorari or other proceedings
relating to the determination of the assessed value for the Real Property (any
such proceeding being a “Tax Matter”) with respect to tax years occurring prior
to the tax year in which Closing shall occur. Seller shall have the right to
control the prosecution to completion thereof and to settle or compromise any
claim related to such Tax Matters (except as provided otherwise below). The
terms of this Section 5(f) shall survive the Closing.

 

(g)                The parties acknowledge that Seller has instituted a certain
pending Tax Matter with respect to the 2013/2014 tax year. The following shall
apply with respect to the Tax Matter for the 2013/2014 tax year:

 

(i) Until the Closing, Seller shall be entitled to withdraw or continue to
control the prosecution to completion thereof and to settle or compromise any
claim related thereto, provided that any such withdrawal, settlement or
compromise shall be subject to Purchaser’s prior approval (which may not be
unreasonably withheld, delayed or conditioned).

 

(ii) For the period commencing on the Closing Date and for all periods
thereafter, Purchaser shall be entitled to continue to control the prosecution
to completion thereof and to withdraw, settle or compromise any claim related
thereto, provided that any such withdrawal, settlement or compromise shall be
subject to Seller’s prior approval (which may not be unreasonably withheld,
delayed or conditioned).

 

(iii) Each of Seller and Purchaser shall be responsible for its respective
proportionate share of any and all fees and costs payable to Carlos M. Velazquez
& Associates, LLP in accordance with the terms of that certain agreement dated
as of August 30, 2010, between Seller and Carlos M. Velazquez & Associates, LLP
(the “Tax Agreement”) in connection with the Tax Matter relating to the
2013/2014 tax year, to the extent such fees and costs are not otherwise paid or
reimbursed by, or passed-through to, the Restaurant Lease Tenant. Purchaser
agrees that the Tax Agreement shall be an Assumed Contract that shall be
assigned to Purchaser at Closing.

 

(iv) With respect to any settlement or compromise regarding the Tax Matter for
the 2013/2014 tax year requiring Seller’s or Purchaser’s approval (such party
being the “Approving Party”) under this subsection (g), the Approving Party
shall, by notice delivered to the other party (such party being the “Requesting
Party”) not later than five (5) Business Days after the Approving Party’s
receipt of the Requesting Party’s request for such approval, approve or reject
the matter for which approval is sought. If the Approving Party fails to respond
timely to such request for approval, the Approving Party shall be deemed to have
approved such request.

 

The terms of this Section 5(g) shall survive the Closing.

 

(h)               Each party agrees, at no expense to such party (other than de
minimis costs), to reasonably cooperate with the other party and to execute any
and all documents reasonably requested by such other party in furtherance of the
prosecution or completion of any Tax Matter. The terms of this Section 5(h)
shall survive the Closing.

 

(i)                 Purchaser and Seller shall share (on a 50/50 basis) the
mortgage tax savings resulting from the Mortgage Assignment (which Seller’s
share of such mortgage tax savings will be paid by

 

5

 

Purchaser to Seller at the Closing), it being acknowledged by the parties
hereto, however, that Purchaser has no obligation to pursue the Mortgage
Assignment.

 

(j)                 At the Closing, to the extent that the Ground Lease Security
Deposit has not been returned to Seller or applied by Ground Lessor in
accordance with the terms of the Ground Lease, Seller shall assign to Purchaser
all of Seller’s right, title and interest in and to the Ground Lease Security
Deposit and Purchaser shall, at the Closing, pay to Seller the amount of the
Ground Lease Security Deposit so assigned.

 

(k)               If requested by Purchaser, Seller shall use commercially
reasonable efforts to cause the holder of any mortgage encumbering Seller’s
leasehold interest in the Ground Lease to the extent existing as of the
Effective Date (the “Existing Lender”) to assign at the Closing its mortgage to
Purchaser’s lender (the “Mortgage Assignment”); provided that at least ten
(10) Business Days prior to the Closing Date, Purchaser provides Seller with the
name of Purchaser’s lender and the name and contact information of Purchaser’s
lender’s attorneys. Notwithstanding anything to the contrary contained in this
Agreement, the assignment by the Existing Lender of its mortgage to Purchaser’s
lender shall not be a condition precedent to the obligation of Purchaser to
close hereunder, nor shall, despite the commercially reasonable efforts of
Seller, the refusal or inability of the Existing Lender to assign its mortgage
give Purchaser a reason or right not to close hereunder. Purchaser shall pay at
the Closing all fees charged by the Existing Lender for such assignment,
including legal fees and expenses of the Existing Lender’s attorneys, and all
recording or filing costs in connection with such assignment.

 

(l)                 Each party’s obligations and rights under this Section 5
shall survive the Closing or the earlier termination of this Agreement (subject
to the adjustments described in Section 2 of Schedule 2).

 

6.                  DUE DILIGENCE; NO TERMINATION RIGHT. 

 

(a)                Diligence Documents; No Contingency; No Termination Right.
Seller has made available to Purchaser for its review the materials and
information with respect to the Property (to the extent within Seller’s
possession or control) described on Schedule 3 (individually and collectively
referred to herein as “Diligence Documents”). Purchaser acknowledges and agrees
that, prior to the date hereof, Purchaser has had the opportunity to perform any
and all Due Diligence of the Property to the extent that Purchaser deems
necessary or advisable in order for Purchaser to decide whether or not to enter
into this Agreement. Purchaser shall have no right to terminate this Agreement
based upon any Due Diligence matter except as expressly provided otherwise in
this Agreement (including Section 6(f)(iii)). Purchaser shall have the right to
continue to conduct Due Diligence in accordance with the terms of this
Section 6, except that Purchaser shall have no right to terminate this
Agreement, adjust the Purchase Price or take any other action or receive any
allowance, credit or other adjustment whatsoever based upon any matter relating
to such continued Due Diligence, except as expressly provided otherwise in this
Agreement (including Section 6(f)(iii)).

 

(b)               Disclaimers; No Contingencies. Except to the extent expressly
set forth herein, the Property Documents made available to Purchaser are made
without any representation or warranty by, or recourse against Seller, any other
Seller Related Party or any other person, it being agreed that Purchaser shall
not rely on such documents and shall independently verify the truth and accuracy
of the information and/or items contained therein. Purchaser acknowledges that,
except to the extent expressly set forth herein, Seller has not made and does
not make any warranty or representation regarding the truth or accuracy of the
Property Documents or otherwise. Seller expressly disclaims any and all
Liability for representations or warranties, express or implied, statements of
fact and other matters and such other information contained in the Property
Documents, or for omissions from the Property Documents, or in any other written
or oral communications transmitted or made available to Purchaser (except to the
extent

 

6

 

otherwise expressly set forth herein). Purchaser shall rely solely upon
Purchaser’s own Due Diligence with respect to the Property, including the
Property’s physical, environmental or economic condition, compliance or lack of
compliance with any law, ordinance, order, permit or regulation or any other
attribute or matter relating thereto. Seller has not undertaken any independent
investigation as to the truth, accuracy or completeness of the Property
Documents and is providing the Property Documents solely as an accommodation to
Purchaser. Purchaser agrees that its obligation to perform under this Agreement
is not contingent upon Purchaser’s ability to obtain any (i) governmental or
quasi-governmental approval of changes or modifications in use or zoning,
(ii) modification of any existing land use restriction, (iii) consents (except
to the extent otherwise expressly required hereunder) to assignments of any
Contracts or other agreements which Purchaser requests, (iv) endorsements to the
Closing Title Commitment or (v) financing.

 

(c)                Inspection Rights. For the period commencing on the date
hereof until the Closing, Purchaser and Purchaser’s Representatives shall have
the right, subject to the limitations set forth herein, the terms of the Ground
Lease and at Purchaser’s sole risk, cost and expense, to (1) enter upon the Land
for the purpose of making non-invasive inspections and (2) make such reasonable
examinations, evaluations, analyses, appraisals, inspections, reviews of files
and documents, testing, studies and/or investigations as Purchaser may deem
advisable with respect to the Property. In no event shall Purchaser or any of
Purchaser’s Representatives have any right to perform any invasive inspection
without Seller’s prior written approval (which may be withheld in Seller’s sole
and absolute discretion). In no event shall any of Purchaser’s Due Diligence
materially interfere with, or delay, Seller’s efforts to complete the Hotel
Project (as defined below). If Purchaser wishes to enter upon the Land to
perform any such inspection or examination of same after the Effective Date, it
shall give Seller at least one (1) Business Day prior written notice of such
desire (each a “Request for Entry”) specifying the actual timing and procedure
of any such desired entry upon the Land and the study or examination of the
Property to be conducted during such entry (each a “Feasibility Study”), the
particular Purchaser’s Representative engaged by Purchaser to perform such
Feasibility Study, and a certificate evidencing that the insurance required
hereunder is in full force and effect. Notwithstanding the terms of
Section 19(b), such Request for Entry may be delivered to Seller by email notice
delivered to Jeff Harvey at jharvey@arkpartners.com and John Yoon at
jyoon@arkpartners.com. Each Request for Entry shall be subject to Seller’s
approval (not to be unreasonably withheld, conditioned or delayed)(any Request
for Entry will be subject to any limitations set forth in any third-party
agreements binding on Seller (including the Viceroy Agreement)), and Purchaser
agrees (among other reasonable conditions that may be imposed by Seller), and
upon such access Purchaser shall be deemed to have agreed, (i) to maintain and
deliver to Seller, as a condition of any entry onto the Land by Purchaser or any
of Purchaser’s Representatives, evidence of comprehensive general liability
(occurrence) and property damage insurance coverage in the amount of no less
than $2,000,000 per occurrence and otherwise on terms reasonably satisfactory to
Seller, with a contractual liability endorsement for Purchaser’s indemnity
obligations under this Section 6, and naming Seller, Seller’s lender, Ground
Lessor, Seller’s Manager and each other Person reasonably designated by Seller,
each as an additional insured, (ii) not to permit any lien to attach to any
portion of the Property on account of the performance of any Feasibility Study
or the entry onto the Land by Purchaser or any of Purchaser’s Representatives,
(iii) promptly and fully to restore to its prior condition any portion(s) of the
Property damaged or disturbed by Purchaser or any of Purchaser’s
Representatives, which restoration shall be completed within twenty (20) days
after written demand therefor by Seller, provided that Seller shall have the
right, in its sole judgment, without prior notice to Purchaser and at the sole
cost and expense of Purchaser, to repair or restore the Property to the extent
deemed necessary by Seller to correct any emergency condition threatening or
reasonably likely to lead to imminent danger or injury to person or property,
and in any event to make any such restoration at the sole expense of Purchaser
if Purchaser fails to do so within the twenty (20) day period provided above,
and (iv) to indemnify, hold harmless and defend Seller and each Seller Related
Party from and against any and all Liabilities for any injury or damage to
person or property to the extent caused by or in connection with the conduct of
any Feasibility

 

7

 

Study, inspection or access by or on behalf of Purchaser or the entry of
Purchaser (or any Purchaser Representative) onto the Property prior to Closing,
or the breach or default by Purchaser of its obligations under this Section 6
(the obligations of Purchaser pursuant to this subclause (iv), the “Purchaser
Access Indemnity Obligations”). By any act of entering upon the Land after the
Effective Date and prior to Closing by Purchaser or any of Purchaser’s
Representatives, Purchaser acknowledges its agreement to each of the
aforementioned conditions to entry upon the Land, whether or not Seller’s
consent thereto has been obtained. The terms of this Section 6(c) shall survive
the earlier termination of this Agreement and the Purchaser Access Indemnity
Obligations shall also survive the Closing.

 

(d)               Indemnity Obligations. Purchaser hereby agrees to indemnify,
defend and hold harmless each Seller Related Party from and against any and all
Liabilities to the extent arising out of any breach by Purchaser of the terms of
this Section 6, including the breach by Purchaser (or by any Purchaser’s
Representative) of the confidentiality provisions of Section 6(e); provided,
however, this indemnity by Purchaser shall not extend to protect any Seller
Related Party from (i) any pre-existing liabilities for matters merely
discovered by Purchaser (i.e., latent environmental contamination) so long as
Purchaser’s actions do not aggravate any pre-existing liability of any Seller
Related Party (it being understood that mere discovery of unknown but existing
environmental contamination shall not be considered an “aggravation”) and being
further understood that if Purchaser is responsible for indemnification
hereunder as the result of aggravation, such indemnity obligation shall be
limited to the loss solely related to the aggravation (and not the underlying
contamination) or (ii) matters occurring to the extent they are the result of
the gross negligence or intentional misconduct of any Seller Related Party. The
provisions of this Section 6(d) shall survive the Closing or the earlier
termination of this Agreement.

 

(e)                Confidentiality. Purchaser hereby acknowledges and agrees to
be bound by the terms and conditions of the Confidentiality Agreement pertaining
to AR Capital, LLC, with the same force and effect as if Purchaser had executed
such Confidentiality Agreement as such party signatory thereto. The terms and
conditions of the Confidentiality Agreement are hereby incorporated herein by
reference and shall continue in full force and effect. Purchaser shall be
jointly and severally liable for any liabilities of AR Capital, LLC and
Purchaser arising out of any breach of the Confidentiality Agreement and this
Section 6(e). If this Agreement is, for any reason, terminated prior to the
Closing, this Section 6(e) and the Confidentiality Agreement shall continue in
full force and effect and shall survive such termination for a period of six (6)
months.

 

(f)                Assumed Contracts.

 

(i)                 Purchaser shall assume those Contracts described on
Schedule 4 (such designated contracts subject to Section 16, together with all
other contracts hereafter entered into in accordance with the terms hereof,
being the “Assumed Contracts”). Purchaser agrees that it shall have no right to
terminate the Viceroy Agreement or the Restaurant Lease in connection with the
consummation of the Transaction. At Closing, Seller shall assign, and Purchaser
shall assume, all Assumed Contracts (including the Viceroy Agreement). At
Closing, all Contracts (other than the Assumed Contracts) shall (1) be
terminated by Seller, or allowed to expire, no later than the Closing Date or
(2) remain the obligation of Seller after Closing. The parties shall reasonably
cooperate with Seller’s efforts to obtain any approval for the assignment of an
Assumed Contract to Purchaser. Subject to Section 9(b), Purchaser’s obligation
to consummate the Closing shall in no way be contingent or conditioned upon the
assignment of any Contract by Seller to Purchaser at the Closing (other than
those Assumed Contracts listed under the subheading “Material Assumed Contracts”
on Schedule 4 (such Assumed Contracts being the “Material Assumed Contracts”)).

 

8

 

(ii)               The parties acknowledge and agree that Seller’s Manager has
the right (A) to enter into, modify and terminate, and to request Seller, to
enter into, modify and terminate certain agreements and (B) to make certain
hiring and employment decisions with respect to any Employees, in all cases in
accordance with the terms of the Viceroy Agreement (collectively, the “Agreement
Rights of Viceroy”). Nothing set forth herein (including the restrictions set
forth in Section 16(a)) shall be deemed to prohibit, limit or restrict the right
of Seller’s Manager under the Viceroy Agreement to exercise the Agreement Rights
of Viceroy. If the exercise by Seller’s Manager of any of the Agreement Rights
of Viceroy is conditioned upon the prior approval or consent of Seller, then
such approval or consent of Seller shall be subject to each of Seller’s and
Purchaser’s compliance with its respective obligations set forth in the last
paragraph of Section 16(a) regarding the granting of such approval or consent.
To the extent that Seller enters into any such agreement in the exercise of the
Agreement Rights of Viceroy in accordance with the terms of this Agreement, then
each such agreement shall be deemed an Assumed Contract for the purpose of this
Agreement.

 

(iii)             Prior to the date hereof, Seller and Seller’s Manager have
entered into that certain Agreement, dated as of September 13, 2013, with the
New York Hotel & Motel Trades Council, AFL-CIO, which Purchaser shall assume,
adopt and agree to be bound by all terms of such Agreement. Neither Seller nor
Seller’s Manager shall amend or terminate Agreement or enter into a Union
Contract without Purchaser’s approval.

 

7.                  “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION OF PROPERTY.
Subject to the terms hereof (including Sections 12 and 20), Purchaser agrees to
accept the Property “AS IS, WHERE IS, WITH ALL FAULTS” existing as of the
Effective Date (subject to reasonable wear and tear (subject to the last
sentence of Section 20(d))). Purchaser further acknowledges that: (a) the
Purchase Price reflects such “AS IS, WHERE IS, WITH ALL FAULTS” condition of the
Property and Purchaser is purchasing the Property based upon its own Due
Diligence and personal inspection thereof and nothing else; and (b) except to
the extent expressly set forth herein, no representations or warranties, whether
express or implied, have been made to Purchaser by Seller as to the condition of
the Property or its suitability for particular purposes or uses and Purchaser is
not relying on any such warranty or representation as a condition or inducement
to purchase the Property. In particular, and without limitation, except as
expressly set forth herein, Seller does not expressly or impliedly warrant that
the Property meets any current City, County, State or Federal building codes,
ordinance, laws or regulations relating to occupancy, electrical, plumbing,
heating, sewage, roof, structure, use or any other nature or complies with any
applicable environmental laws. Purchaser assumes the complete responsibility to
investigate with all appropriate governmental authorities for its intended use
of the Property. Upon Closing, except with respect to Seller’s obligations which
expressly survive Closing in accordance with the terms of this Agreement,
Purchaser shall be deemed to have waived, relinquished and released Seller and
each Seller Related Party from and against any and all Liabilities of any and
every kind or character, known or unknown, which Purchaser might have asserted
or alleged against any Seller Related Party at any time by reason, or arising
out, of any latent or patent defects or physical conditions, violations of any
applicable laws (including any environmental laws) and any and all other acts,
omissions, events, conditions, circumstances or matters regarding the Property.
The terms and conditions of this Section 7 shall expressly survive the Closing
and shall not merge with the provisions of any of the Closing Deliveries.

 

8.                  TITLE/SURVEY EXAMINATION.

 

(a)                Purchaser has been provided a copy of an “as built” survey,
dated August 27, 2013, Project No. 170093302 prepared by Langan Engineering and
Environmental Services (the “Survey”) of

 

9

 

the Real Property and the Title Commitment (including copies of each of the
recorded documents referenced therein). Purchaser has reviewed the Survey, the
Title Commitment and all documents, exceptions and matters disclosed therein.
Purchaser hereby acknowledges and agrees that Seller is hereby authorized to
enter into that certain Second Amendment to Ground Lease (including the
non-disturbance and attornment agreement and Amended and Restated Memorandum of
Ground Lease referenced therein) subsequent to the date hereof, in substantially
the form attached hereto as Exhibit J, and such Second Amendment to Ground
Lease, non-disturbance and attornment agreement and Amended and Restated
Memorandum of Ground Lease shall each be deemed a Permitted Exception and shall
be permitted for all other purposes of this Agreement. The parties hereto
acknowledge and agree that Seller shall enter into the Second Amendment to
Ground Lease prior to Closing.

 

(b)               Purchaser shall have the right to object to any matters
affecting title to the Real Property that are not Permitted Exceptions and that
may appear on any updates to the Title Commitment or the Survey (each an
“Update”) issued at the request of Purchaser after the date hereof (each a
“Title Defect” and, collectively, “Title Defects”). Such objections must be made
by written notice by Purchaser to Seller no later than five (5) Business Days
after Purchaser’s receipt of the Update disclosing the applicable title matter
(provided, however, that with respect to notices given by Purchaser fewer than
five (5) Business Days before the scheduled Closing Date, such notices must be
delivered as promptly as practicable and in all events prior to the Closing).
Purchaser shall instruct the Title Company to deliver copies of all updates to
Seller’s counsel contemporaneously with the delivery thereof to Purchaser. Each
such title matter set forth on an Update to which Purchaser shall not object in
a timely manner shall constitute an additional Permitted Exception and Purchaser
shall have no right to object thereto. Title Defects that are timely objected to
by Purchaser are herein collectively referred to as “Title Objections”.

 

(c)                Upon Seller’s receipt of a Title Objection, Seller may elect
(but shall not be obligated) to Remove, at Seller’s expense, a Title Objection
and shall be entitled to a reasonable adjournment of the Closing to accomplish
the same not to exceed sixty (60) days in the aggregate with all of Seller’s
other adjournment rights hereunder. Seller shall notify Purchaser in writing
(“Seller’s Response”) (i) no later than five (5) Business Days after Seller’s
receipt of Purchaser’s notice of the applicable Title Objection whether Seller
intends to seek to Remove the applicable Title Objection and (ii) if applicable,
no later than five (5) Business Days after Seller determines that Seller is
unable to Remove such Title Objection (provided, however, in each case, that
with respect to notices given by Purchaser fewer than five (5) Business Days
before the scheduled Closing Date, then Seller shall notify Purchaser of its
election at or prior to the Closing). If Seller fails to timely deliver Seller’s
Response in accordance with the foregoing, then Seller shall be deemed to have
elected not to Remove the underlying objection.

 

(d)               If Seller elects (or is deemed to have elected) not to Remove
(or is deemed to elect not to Remove) the applicable Title Objection or Seller
is unable to do so, then Purchaser must elect, by written notice (“Purchaser’s
Response”) to Seller delivered no later than five (5) Business Days after
Purchaser’s receipt of Seller’s Response or the date that Seller is deemed to
have elected not to Remove the applicable Title Objection if Seller’s Response
is not delivered (but in all cases, at least one (1) Business Day prior to the
Closing Date (and any extensions thereof), and, if necessary, the Closing Date
shall be postponed for such one (1) additional Business Day), either to:

 

(i)                 accept title subject to the applicable Title Objection, in
which case the applicable Title Objection shall be deemed to be a Permitted
Exception for all purposes of this Agreement; or

 

(ii)               terminate this Agreement, in which case the Deposit shall be
returned to Purchaser, this Agreement shall be of no further force and effect
and neither party shall

 

10

 

have any rights or obligations hereunder except those that are expressly stated
to survive termination of this Agreement.

 

If Purchaser shall fail to timely deliver Purchaser’s Response to Seller, then
Purchaser shall be deemed to have elected to accept title subject to the
applicable Title Objection in accordance with the preceding clause (i), in which
case, the applicable Title Objection shall be deemed to be a Permitted
Exception.

 

(e)                Except for the Permitted Exceptions, Seller shall cause to be
Removed any Title Objection voluntarily placed, or caused to be placed of
record, in each case, by Seller after the date hereof and not otherwise
permitted by this Agreement which such Title Objection is liquidated in amount
and thus may be Removed by only the payment of money. Except for the Permitted
Exceptions, Seller shall also cause to be Removed, (i) any mortgage, deed of
trust or similar voluntary monetary lien affecting the Property (unless such
mortgage is assigned to Purchaser’s lender at the request of Purchaser), (ii)
any mechanic’s or similar liens for work performed at the Property at Seller’s
request (subject to the last sentence of this subsection (e)), (iii) any liens
on the Property for unpaid taxes or judgments against Seller, other than liens
for taxes not yet due and payable, (iv) Existing Violations and Construction
Violations (including any fines related thereto), subject to Section 16(a)(i),
and (v) any encumbrance created, or affirmatively consented to, by Seller and
not otherwise permitted by this Agreement after the effective date of the Title
Commitment (along with such Title Objections required to be Removed pursuant to
this Section 8(e), collectively the “Mandatory Cure Items”); provided that
Seller’s aggregate liability to Remove or cure any and all of the foregoing
Mandatory Cure Items which are not placed, or caused to be placed, of record by
Seller, shall not exceed $3,000,000 in the aggregate; and provided, further that
Seller may use any portion of the Balance to satisfy Mandatory Cure Items and
any Title Objections it has elected to Remove. Notwithstanding anything herein
to the contrary, any mechanic’s liens for which Seller shall have caused to be
discharged or removed of record by bond, escrow, indemnity or otherwise, in each
case to the extent reasonably acceptable to the Title Company, shall be deemed
to have been Removed.

 

(f)                Purchaser shall be entitled to request that the Title Company
provide, at Purchaser’s sole cost and expense, such endorsements to the Title
Commitment as Purchaser may reasonably request, provided that (i) such
endorsements shall be at no cost or additional Liability to Seller, (ii)
Purchaser’s obligations under this Agreement shall not be conditioned upon
Purchaser’s ability to obtain such endorsements and, if Purchaser is unable to
obtain such endorsements, Purchaser shall nevertheless be obligated to proceed
to close the Transaction without any adjustment to the Purchase Price or any
other term hereof and (iii) the Closing shall not be delayed as a result of
Purchaser’s request.

 

9.                  CONDITIONS TO CLOSING; CONVEYANCE.

 

(a)                Seller’s Obligations. Seller’s obligation to close the
Transaction is conditioned upon the satisfaction of all of the following as of
the Closing Date (any or all of which may be waived by Seller (in its sole
discretion) by an express written waiver):

 

(i)                 Representations True. All representations and warranties
made by Purchaser in this Agreement shall be true and correct in all material
respects on and as of the date hereof and the Closing Date, as if made anew as
of the Closing Date (unless a particular representation and warranty is made
only as of a specific date).

 

(ii)               Purchaser’s Deliveries Complete; Obligations. Purchaser (1)
has delivered to Seller the Balance, (2) has performed all other material
covenants, undertakings and obligations, and complied with all conditions
required by this

 

11

 

Agreement, to be performed or complied with by Purchaser at, or prior to, the
Closing (including delivery of Purchaser’s Closing Deliveries), and (3) is not
otherwise in material default hereunder.

 

(iii)             ROFO Waiver. The ROFO Waiver has been issued and is in full
force and effect and has not been amended or rescinded.

 

(iv)             Open For Business Date. The Open For Business Date has occurred
under the Ground Lease, unless the terms of Section 10.1(b) or 10.1(c) of the
Ground Lease have otherwise be satisfied (or Ground Lessor otherwise consents in
writing to the assignment of the Ground Lease pursuant to the Ground Lease
Assignment).

 

(b)               Purchaser’s Obligations. Purchaser’s obligation to close the
Transaction is conditioned upon the satisfaction of all of the following as of
the Closing Date (any or all of which may be waived by Purchaser (in its sole
discretion) by an express written waiver):

 

(i)                 Representations True. Subject to the limitations of this
Agreement, all representations and warranties made by Seller in this Agreement
shall be true and correct in all material respects on and as of the date hereof
and the Closing Date, as if made anew as of the Closing Date (unless a
particular representation and warranty is made only as of a specific date).
Notwithstanding the foregoing, it shall not be deemed to be a failure of a
condition precedent or a Seller default hereunder and Purchaser shall have no
right to terminate this Agreement and there shall be no reduction in the
Purchase Price and Seller shall have no Liability if any representation and
warranty made by Seller on the date hereof shall not be true and correct in all
material respects on and as of the Closing Date if such inaccuracy is due to the
exercise by Seller of any right, in each case, to the extent such right is not
prohibited under this Agreement (including the execution, modification or
termination of any lease, Contract or Guarantee).

 

(ii)               Seller’s Deliveries Complete; Obligations. Seller (1) has
delivered all of Seller’s Closing Deliveries, (2) has performed all other
material covenants, undertakings and obligations, and complied with all
conditions required by this Agreement, to be performed or complied with by
Seller at, or prior to, the Closing, and (3) is not otherwise in material
default hereunder.

 

(iii)             Title Conditions Satisfied. At the time of the Closing, Title
Company shall be prepared to issue to Purchaser the Closing Title Commitment in
the amount of the Purchase Price, committing to insure, upon payment of the
applicable premium and costs and compliance by Purchaser with any requirements
related to Purchaser, that title to the leasehold estate of the tenant under the
Ground Lease is vested in Purchaser subject only to the Permitted Exceptions.

 

(iv)             Estoppel Certificates. At least ten (10) days prior to the
Closing Date, Seller has delivered to Purchaser the Ground Lease Estoppel, the
Viceroy Estoppel and the Restaurant Lease Estoppel, each being a conforming
estoppel certificate satisfying the requirements of Section 11(a)(xiii).

 

(v)               Ground Lease; ROFO Waiver. The Ground Lease is in full force
and effect and has not been amended and there exists no Ground Lease Event of
Default. The ROFO Waiver has been issued and is in full force and effect and has
not been amended or rescinded.

 

12

 



 

(vi)             Temporary Certificate of Occupancy. The Temporary Certificate
of Occupancy has been issued and is in full force and effect.

 

(vii)           Substantial Completion. The Hotel is Substantially Complete.

 

(viii)         Ground Lease Assignment. Either (i) the Open For Business Date
has occurred under the Ground Lease and the Ground Lessor has confirmed in
writing such fact, (ii) the terms of Section 10.1(b) or 10.1(c) of the Ground
Lease have been satisfied or (iii) Ground Lessor otherwise consents in writing
to the assignment of the Ground Lease pursuant to the Ground Lease Assignment.

 

(ix)             Restaurant Lease. The Restaurant Lease is in full force and
effect and has not been amended and the Restaurant Lease Tenant (i) has waived
in writing its right to exercise the Restaurant Lease Termination (the
“Restaurant Termination Waiver”), (ii) has performed such portion of the Tenant
Preopening Services applicable only to the ground floor restaurant, and (iii)
has opened the ground floor restaurant to the public in accordance with the
terms of Section 2.13 of the Restaurant Lease.

 

(x)               Liquor License. The liquor license for the Hotel has been
issued pursuant to the Liquor License Application and the approval of an
endorsement application identifying Purchaser as a co-licensee (along with
Seller and Restaurant Lease Tenant as co-licensees) (collectively, the “Liquor
License”), which Liquor License shall have been issued and is in full force and
effect; provided that in the event that an endorsement to the Liquor License has
not been issued on or prior to the Closing Date reflecting Purchaser as a
co-licensee, then the parties shall have entered into a management or sublease
agreement in form and substance mutually and reasonably acceptable to Purchaser
and Seller, pursuant to which management or sublease agreement Seller, as
subtenant, shall operate the mini-bar operations post-Closing until such time
that such endorsement application is effectuated.

 

(xi)             Lien Waivers. Conditional partial lien waivers have been
obtained in respect of actual payments made in respect of work performed
pursuant to the Construction Contracts prior to the Closing and any payments
which are due and payable as of the Closing Date other than any work for which
(A) requisitions for payments have not yet been approved or which are not yet
due and payable or (B) funds are escrowed pursuant to Section 20.

 

(xii)           Warranties. All manufacturer’s warranties issued and delivered
to Seller prior to the Closing, including any such warranties listed on Schedule
10 and any warranties pursuant to the Principal Construction Contracts entered
into by Seller which, by their express terms may be assigned to Purchaser
without (A) the consent of the counterparty or any other party, and (B) material
expense to Seller, have been assigned to Purchaser concurrent with the Closing;
provided that Seller hereby covenants that it will use commercially reasonable
efforts to obtain any such consents and that for purposes of this Section
9(b)(xii), Section 11(a)(xix) and Section 20(k), “material expense” shall mean
an amount equal $50,000 in the aggregate in respect of any and all warranties to
be assigned by Seller in accordance with the terms hereof.  In the event that
Seller is unable to assign any manufacturer’s warranties issued to Seller,
Seller hereby covenants that for a period of one (1) year after Project Closeout
upon request from Purchaser, Seller will enforce, at Purchaser’s sole expense,
any and all rights it may have under such warranties in Seller’s name on
Purchaser’s behalf, and this covenant shall survive Closing.

 

13

 



 

(xiii)         Special Assessments. From and after the Effective Date through
and until immediately prior to the Closing, Seller has not received from any
governmental agency or authority any written notice of any future special
assessments against the Real Property in an amount greater than One Million
Dollars ($1,000,000) which relate to any planned public improvements with
respect to the Property which such amount will not have been paid in full prior
to or at the Closing by Seller.

 

(xiv)         2013 Budget. The budget for the year ending December 31, 2013
shall have been approved by Purchaser in accordance with Section 16(f).

 

(xv)           No Defaults. (A) To Seller’s knowledge, there shall be no default
of any material obligation to be performed by (1) the Ground Lessor or Seller
under the Ground Lease, (2) the Restaurant Lease Tenant or Seller under the
Restaurant Lease and (3) Seller’s Manager or Seller under the Viceroy Agreement,
in all cases which remains uncured, (B) Seller shall not have received any
notice from any counterparty to the Material Assumed Contracts alleging that
Seller is in default of any obligation to be performed by Seller under the
Material Assumed Contracts which such default has not been cured and (C) Seller
shall not have delivered any notice to any counterparty to the Material Assumed
Contracts alleging that such counterparty is in default of any obligation to be
performed by such counterparty under the Material Assumed Contracts which such
default has not been cured.

 

(c)                Waiver or Failure of Conditions Precedent.

 

(i)                 At any time (or times) on or before the date specified for
the satisfaction of any condition precedent, Seller or Purchaser may elect in
writing to waive the benefit of any such condition set forth in Section 9(a) or
Section 9(b), respectively. By closing the Transaction, Purchaser shall be
conclusively deemed to have waived the benefit of any remaining unfulfilled
conditions set forth in Section 9(b).

 

(ii)               If any of the conditions set forth in Section 9(a) or 9(b)
are neither waived nor fulfilled on the Closing Date, then, Purchaser or Seller
(as appropriate) has the right, as its sole and exclusive remedy (except to the
extent Purchaser or Seller, as applicable, shall have the express right to
pursue remedies expressly provided in Section 17 due to such failure), to
terminate this Agreement by written notice to the other party, promptly after
which the Deposit shall be returned to Purchaser and upon the return of the
Deposit, neither party shall have any other or further obligation to the other
hereunder except for obligations that expressly survive termination in
accordance with the terms of this Agreement. In the event Closing does not occur
due solely to such failure of a condition precedent, then the parties shall not
have any of the other rights or remedies available under Section 17, unless such
failure is due to the default of a party as described in Section 17.

 

(d)               Effect of Conveyance. Effective upon delivery of the Ground
Lease Assignment, actual and exclusive possession (subject only to the Permitted
Exceptions) and risk of loss to the Property shall pass from Seller to
Purchaser.

 

10.              ACKNOWLEDGEMENT. Purchaser acknowledges and agrees that except
to the extent expressly set forth otherwise herein, in no event shall any change
in facts or circumstances occurring between the date hereof and the Closing Date
with respect to any lease, Contract, Guarantee or

 



14

 

 

 

License and Permit constitute the failure of a representation or warranty to be
true and correct as of the Closing Date.

 

11.              CLOSING DELIVERIES.

 

(a)                Seller’s Closing Deliveries. Seller shall deliver to Escrow
Agent and, at Closing, shall cause Escrow Agent to deliver to Purchaser, Title
Company or Escrow Agent (as applicable) the following, each executed and
acknowledged, if required (collectively, “Seller’s Closing Deliveries”):

 

(i)                 Assignment and Assumption of Ground Lease. The assignment
and assumption of ground lease (the “Ground Lease Assignment”) in substantially
the form attached hereto at Exhibit C (subject only to the Permitted Exceptions)
executed by Seller and acknowledged.

 

(ii)               Bill of Sale. The bill of sale in substantially the form
attached hereto at Exhibit D having been executed by Seller together with a
true, correct and complete list of all Personal Property being transferred
attached thereto.

 

(iii)             Assignment and Assumption of Leases, Contracts, Bookings,
Licenses and Permits, Guarantees and Intangible Property. The Assignment and
Assumption of Leases, Contracts, Bookings, Licenses and Permits, Guarantees and
Intangible Property (the “General Assignment”) in substantially the form
attached hereto at Exhibit E having been executed by Seller.

 

(iv)             Non-Foreign Status Affidavit. A non-foreign status affidavit in
substantially the form of Exhibit F, as required by Section 1445 of the Code,
having been executed by Seller’s sole member.

 

(v)               Evidence of Authority. Evidence, reasonably acceptable to
Purchaser, that:

 

(A)              Seller has the authority to consummate the Transaction and has
obtained all consents, approvals and authorizations required for Seller to
consummate the Transaction (including all consents, approvals and authorizations
required by any of its constituent members or managers);

 

(B)              Seller is (and, to the extent applicable, its managers or
managing members are) in good standing under its jurisdiction of formation and
is qualified to transact business within the State of New York as a foreign
limited liability company and is subsisting in the State of New York; and

 

(C)              the individual executing all documents, instruments and other
items, on behalf of Seller (and, to the extent applicable, its managers or
managing members), in connection with the Transaction, has been duly authorized
to so execute and deliver all such documents, instruments and other items on
behalf of Seller.

 

(vi)             Seller’s Certificate Regarding Representations. A certificate
of Seller certifying that, except to the extent the express terms of this
Agreement permit otherwise, the representations and warranties of Seller set
forth in Section 15 are true and correct in all material respects as of the
Closing Date (or such earlier date as permitted hereby),

 



15

 



 

which Seller’s certificate shall include any updates to the Schedules set forth
in Section 15(b).

 

(vii)           Closing Statement. A closing statement (the “Closing Statement”)
executed by Seller, together with the payment of all amounts therein to be paid
by Seller.

 

(viii)         Affidavit of Title. A title affidavit (the “Title Affidavit”) in
substantially the form attached hereto at Exhibit G having been executed by
Seller and any other affidavits and/or indemnities, in each case, reasonably
required by the Title Company to issue the title policy issued based upon the
Closing Title Commitment without any exception for mechanic’s liens. For the
avoidance of doubt, Seller shall not be required to deliver any affidavit or
indemnity (other than the Title Affidavit) in order to obtain the issuance of
any endorsement to such title policy unrelated to insuring the absence of
mechanic’s liens.

 

(ix)             Transfer Tax Returns and Transfer Taxes. Duly completed real
estate transfer tax returns required to be filed in connection with the
consummation of the Transaction, each having been executed by Seller.

 

(x)               Construction Costs Escrow Agreement. The construction costs
escrow agreement in substantially the form attached hereto at Exhibit H having
been executed by Seller (the “Construction Costs Escrow Agreement”).

 

(xi)             Notices of Sale. Letters, having been executed by Seller,
addressed to (1) Ground Lessor in substantially the form attached at Exhibit I-1
(the “Ground Lease Notice”), (2) the Restaurant Lease Tenant in substantially
the form attached at Exhibit I-2 (the “Restaurant Lease Notice”), (3) Seller’s
Manager in substantially the form attached at Exhibit I-3 (the “Viceroy
Agreement Notice”), and (4) each counterparty to an Assumed Contract executed by
Seller in substantially the form attached at Exhibit I-4 (the “Assumed Contract
Notices”). The parties acknowledge that Purchaser will be responsible for
delivering such notices to each applicable addressee upon consummation of the
Closing.

 

(xii)           Holdback Escrow Agreement. The Holdback Escrow Agreement in
substantially the form attached hereto at Exhibit N having been executed by
Seller together with the sum in the amount of four million four hundred
fifty-five thousand dollars ($4,455,000) which shall be paid on behalf of Seller
from the Balance payable by Purchaser at the Closing and which shall be held, in
escrow by Escrow Agent and disbursed, in accordance with the terms of the
Holdback Escrow Agreement and this Agreement.

 

(xiii)         Estoppel Certificates.

 

(A)              A conforming estoppel certificate from Ground Lessor with
respect to the Ground Lease (the “Ground Lease Estoppel”), which estoppel
certificate shall be deemed conforming if it is (A) dated not earlier than the
date that is thirty (30) days preceding the Closing Date, (B) in substantially
the form attached hereto at Exhibit K-1 (except that Seller shall request that
Paragraphs 10 through 15 each be included in the Ground Lease Estoppel,
provided, however, that the failure of Ground Lessor to include such matters in
the executed Ground Lease Estoppel shall not render it non-conforming for the
purposes hereof)(in

 



16

 

 

 

each case, with such non-material modifications as Ground Lessor may make
thereto), provided further that Seller shall provide a Seller’s estoppel
substantially in the form attached hereto at Exhibit K-4 with respect to each
such matter not so included, which Seller’s estoppel shall be subject to, and
for the purposes of calculation, included in, the limitations set forth in
Section 23 with respect to any breach of Seller’s Representations;

 

(B)              A conforming estoppel certificate from Seller’s Manager with
respect to the Viceroy Agreement (the “Viceroy Estoppel”), which estoppel
certificate shall be deemed conforming if it is (A) dated not earlier than the
date that is thirty (30) days preceding the Closing Date, (B) in substantially
the form attached hereto at Exhibit K-2 (except that Seller shall request that
Paragraphs 4 and 5 each be included in the Viceroy Estoppel, provided, however,
that the failure of Seller’s Manager to include such matters in the executed
Viceroy Estoppel shall not render it non-conforming for the purposes hereof)(in
each case, with such non-material modifications as Seller’s Manager may make
thereto), provided further that Seller shall provide a Seller’s estoppel
substantially in the form attached hereto at Exhibit K-4 with respect to each
such matter not so included, which Seller’s estoppel shall be subject to, and
for the purposes of calculation, included in, the limitations set forth in
Section 23 with respect to any breach of Seller’s Representations; and

 

(C)              A conforming estoppel certificate from the Restaurant Lease
Tenant with respect to the Restaurant Lease (the “Restaurant Lease Estoppel”),
which estoppel certificate shall be deemed conforming if it is (A) dated not
earlier than the date that is thirty (30) days preceding the Closing Date, (B)
in substantially the form attached hereto at Exhibit K-3 (except that Seller
shall request that Paragraphs 7 and 8 each be included in the Restaurant Lease
Estoppel, provided, however, that the failure of Restaurant Lease Tenant to
include such matters in the executed Restaurant Lease Estoppel shall not render
it non-conforming for the purposes hereof)(in each case, with such non-material
modifications as Restaurant Lease Tenant may make thereto), provided further
that Seller shall provide a Seller’s estoppel substantially in the form attached
hereto at Exhibit K-4 with respect to each such matter not so included, which
Seller’s estoppel shall be subject to, and for the purposes of calculation,
included in, the limitations set forth in Section 23 with respect to any breach
of Seller’s Representations.

 

Such estoppel certificates shall (1) not disclose any modifications to the
Ground Lease, the Viceroy Agreement or the Restaurant Lease (as applicable) not
otherwise disclosed in this Agreement (or otherwise permitted to be entered into
in accordance with the terms of this Agreement) or (2) disclose the existence of
any material defaults (after the expiration of all applicable notice and cure
rights) under the Ground Lease, the Viceroy Agreement or the Restaurant Lease
(as applicable).

 

(xiv)         ROFO Waiver and Temporary Certificate of Occupancy. The ROFO
Waiver and the Temporary Certificate of Occupancy.

 

(xv)           Assignment of the Union Contract. If applicable, an assignment
and assumption of Union Contract (or, if there is no Union Contract yet in
effect, all

 



17

 

 

 

obligations under Addendum I to the Agreement between the New York Hotel & Motel
Trades Council, AFL-CIO and Associated Hotels and Motels of Greater New York and
the New York Hotel Association of New York City, Inc., July 1, 2013 – June 30,
2020 (as the same may be modified, supplemented and/or superseded from time to
time, “Addendum I to CBA”)) in substantially the form attached at Exhibit L-1 or
Exhibit L-2, as applicable (or such other form as may be reasonably required by
the applicable union) (the “Union Assignment”), but only to the extent such
obligations relate and apply to the Hotel and, as applicable to Purchaser,
relate to its status as owner of the Hotel (but not as the employer of the
applicable Employees provided Purchaser is not, and does not become, the
employer of such Employees), having been executed by Seller. Any such assignment
and assumption shall acknowledge and identify that Purchaser is the owner of the
Hotel but not the employer of the Hotel Employees and that Seller’s Manager
(which will be retained as Purchaser’s Manager) is and after the Closing shall
continue to be the employer of all Union Employees (and Non-Union Employees)
under the Viceroy Agreement, and that such Employees’ employments will be
uninterrupted and employment terms unchanged solely by the Closing.

 

(xvi)         Property Documents. To the extent in the possession of Seller or
Seller’s Manager, all Property Documents (unless terminated as permitted herein
or as otherwise expired) in effect on the Closing Date. The transfer of all
Property Documents in accordance with the foregoing shall be effectuated by
retention of such Property Documents at the property management office, or, to
the extent such items are in Seller’s possession, delivery of such items to
Purchaser or to the property management office.

 

(xvii)       1099-S Form. A completed Internal Revenue Form 1099-S.

 

(xviii)     Keys. Keys and combinations to all locks at the Real Property (to
the extent in Seller’s or Seller’s Manager’s possession) to be delivered at the
property management office (including with respect to any safe deposit boxes).

 

(xix)         Manufacturers’ Warranties. Subject to Section 9(b)(xii), an
assignment of each of the manufacturer’s warranties, including any warranties
listed on Schedule 10 and any warranties pursuant to the Principal Construction
Contracts to Purchaser, to the extent such warranties have been issued to Seller
and delivered to Seller prior to Closing and which may be assigned without (A)
the consent of the counterparty or any other party, and (B) material expense to
Seller.

 

(xx)           Incentive Management Fee Threshold Records. Copies of any and all
records and back-up documentation in Seller’s possession or control necessary
and relevant to the calculation of the Incentive Management Fee Threshold under
the Viceroy Agreement, and Seller shall reasonably cooperate with Purchaser
subsequent to the Closing to provide any other information within Seller’s
possession or control reasonably requested by Purchaser as necessary to enable
Purchaser to calculate such threshold (such obligation shall survive Closing).

 

(xxi)         Possession; Delivery. Possession of the Real Property (subject
only to the Permitted Exceptions, including the Ground Lease) and the Personal
Property.

 

(b)               Purchaser’s Closing Deliveries. Purchaser shall deliver to
Escrow Agent and, at Closing, shall cause Escrow Agent to deliver to Seller,
Title Company or Escrow Agent (as applicable) the following, each executed and
acknowledged, if required (collectively, “Purchaser’s Closing Deliveries”):

 

 

18

 



 

(i)                 Purchase Price. The Purchase Price (including the Balance).

 

(ii)               Ground Lease Assignment. The Ground Lease Assignment having
been executed by Purchaser and acknowledged.

 

(iii)             General Assignment. The General Assignment having been
executed by Purchaser.

 

(iv)             Evidence of Authority. Evidence, reasonably acceptable to
Seller, that:

 

(A)              Purchaser has the authority to consummate the Transaction and
has obtained all consents, approvals and authorizations required for Purchaser
to consummate the Transaction (including all consents, approvals and
authorizations required by any of its constituent members or managers);

 

(B)              Purchaser is (and, to the extent applicable, its managers or
managing members are) in good standing under its jurisdiction of formation and
to the extent required is qualified to transact business within the State of New
York as a foreign limited liability company and to the extent required is
subsisting in the State of New York; and

 

(C)              the individual executing all documents, instruments and other
items, on behalf of Purchaser (and, to the extent applicable, its managers or
managing members), in connection with the Transaction, has been duly authorized
to so execute and deliver all such documents, instruments and other items on
behalf of Purchaser.

 

(v)               Purchaser’s Certificate Regarding Representations. A
certificate of Purchaser certifying to Seller that, except to the extent the
express terms of this Agreement permit otherwise, the representations and
warranties of Purchaser set forth in Section 14 are true and correct in all
material respects as of the Closing Date.

 

(vi)             Closing Statement. The Closing Statement having been executed
by Purchaser, together with the payment of all amounts therein to be paid by
Purchaser.

 

(vii)           Transfer Tax Returns and Transfer Taxes. Duly completed real
estate transfer tax returns required to be filed in connection with the
consummation of the Transaction, each having been executed by Purchaser.

 

(viii)         Assignment of the Union Contract. If applicable, the Union
Assignment having been executed by Purchaser (or, if permitted by the applicable
union or Union Contract, Purchaser’s manager).

 

(ix)             Notices of Sale. Counterparts of the Ground Lease Notice, the
Restaurant Notice and the Assumed Contract Notices, each having been executed by
Purchaser.

 

(x)               Purchaser’s ERISA Certificate. The certificate of Purchaser
substantially in the form of Exhibit M.

 



19

 

 

 

(xi)             Holdback Escrow Agreement. The Holdback Escrow Agreement,
having been executed by Purchaser.

 

(xii)           Construction Costs Escrow Agreement. The Construction Costs
Escrow Agreement, having been executed by Purchaser.

 

(c)                Other Documents. Seller and Purchaser shall deliver such
other documents as may be reasonably requested by the other party, Title Company
or Escrow Agent in connection with the consummation of the Transaction.

 

12.              CASUALTY AND CONDEMNATION.

 

(a)                Casualty.

 

(i)                 Purchaser’s Right to Terminate. If any of the Real Property
is damaged or destroyed in any material respect prior to the Closing Date, then
Seller shall notify Purchaser in writing of such fact promptly after obtaining
knowledge thereof. If any such damage or destruction (1) is a casualty and would
cost at least Fifteen Million Dollars ($15,000,000), as reasonably estimated by
a third-party construction consultant unaffiliated with Seller and selected by
Seller in the exercise of Seller’s good faith judgment (the “Casualty
Consultant”) or (2) is uninsured, or a portion of the cost of repair or
restoration is not covered by Seller’s insurance policies, and in either such
case, the uninsured cost of repair or restoration would be more than Three
Million Dollars ($3,000,000) to repair or restore, as reasonably estimated by
the Casualty Consultant, then Purchaser shall have the right, to terminate this
Agreement (except that Purchaser may not terminate this Agreement under
clause (2) if Seller shall elect to pay to Purchaser the applicable uninsured
cost of repair or restoration). Purchaser shall have 15 days after Seller
notifies Purchaser that a casualty has occurred and the estimated cost of repair
or restoration to elect to terminate this Agreement as the result of such
casualty by giving Seller written notice of such election (the “Election
Notice”) and the Closing Date shall be extended, if necessary, to provide
sufficient time for Purchaser to make such election. The failure by Purchaser to
deliver the Election Notice within such 15-day period shall be deemed an
election not to terminate this Agreement. If all or any part of the payment
proceeds are paid to the holder of any mortgage or deed of trust, then, at the
Closing, Seller shall credit such amount against the Purchase Price to the
extent such proceeds are not paid to Purchaser.

 

(ii)               No Termination. If Purchaser does not elect to terminate this
Agreement in accordance with the terms of Section 12(a) or if the subject
casualty does not give rise to Purchaser’s right to terminate, then, in such
case, the following shall apply:

 

(A)              this Agreement shall remain in full force and effect and
Purchaser shall consummate the Transaction in accordance with the terms of this
Agreement without any adjustment to the Purchase Price (other than adjustments
required pursuant to this Section 12), except that the Property shall be
acquired by Purchaser in its then condition (taking into account such casualty);

 

(B)              Seller shall assign to Purchaser all of Seller’s right, title
and interest in and to any and all proceeds of casualty insurance on account of
such damage or destruction, if any (for the avoidance of doubt, Seller shall
retain all

 



20

 

 

 

rights to any business interruption insurance with respect to the period of time
prior to Closing);

 

(C)              if the casualty is a fully insured casualty, Purchaser shall
receive a credit against the Purchase Price equal to the sum of the deductible
amount applicable under Seller’s casualty policy and any casualty insurance
proceeds theretofore received by Seller in respect of such damages or
destruction (to the extent such proceeds have not otherwise been paid to
Purchaser), less any portion of such proceeds applied to safeguard or put into
safe or usable condition the Property and all reasonable, actual out-of-pocket
third party costs and expenses, including reasonable attorney’s fees and costs,
incurred by Seller, in connection with any insurance claims made by Seller with
respect to such casualty;

 

(D)              if the casualty is not fully insured and the cost of repair or
restoration not so insured or covered does not exceed Three Million Dollars
($3,000,000) (as reasonably estimated by the Casualty Consultant) (the extent to
which such casualty is not insured, being the “Insurance Deficiency”), then
Purchaser shall receive a credit against the Purchase Price equal to the sum of
the deductible amount applicable under Seller’s casualty policy and any casualty
insurance proceeds theretofore received by Seller in respect of such damages or
destruction (to the extent such proceeds have not otherwise been paid to
Purchaser) and the amount of the Insurance Deficiency (without duplication of
payment of the deductible) less any portion of such proceeds applied to
safeguard or put into safe or usable condition the Property and all reasonable,
out-of-pocket third party costs and expenses, including reasonable attorney’s
fees and costs, incurred by Seller, in connection with any insurance claims made
by Seller with respect to such casualty; and

 

(E)               if the casualty was an uninsured casualty, then Purchaser
shall receive a credit against the Purchase Price in an amount equal to the
lesser of Three Million Dollars ($3,000,000) and the estimated cost to repair or
restore such damage (as reasonably estimated by the Casualty Consultant).

 

(b)               Condemnation. If, prior to the Closing Date, all or any
portion of the Real Property is taken by eminent domain or by an act of
governmental authority, or if a formal action for such taking is initiated or
threatened in writing, then Seller shall promptly give Purchaser written notice
thereof, and the following shall apply.

 

(i)                 If a material part of the Real Property is taken, or is to
be taken, then Purchaser may, within ten (10) days after such Seller’s notice,
by written notice to Seller, elect to terminate this Agreement and the Closing
Date shall be extended, if necessary to provide sufficient time for Purchaser to
make such election. In the event that Purchaser shall so elect, this Agreement
shall terminate and the Deposit shall be returned to Purchaser and neither party
hereto shall have any further obligations or liability whatsoever to the other
hereunder, except for such provisions of this Agreement that expressly survive
termination. If Purchaser shall fail to timely respond to Seller’s notice within
such five (5) day period, then Purchaser shall be deemed to have elected to
proceed to the Closing pursuant to subclause (ii) below.

 

(ii)               If a material part of the Real Property is taken, or is to be
taken, but Purchaser does not elect to terminate this Agreement pursuant to
subclause (i) above, or

 



21

 

 

 

if an immaterial part of the Real Property is taken, or to be taken, then
Purchaser shall have no right to terminate this Agreement, and the parties shall
nonetheless proceed to the Closing in accordance with this Agreement, without
any abatement of the Purchase Price or any liability or obligations on the part
of Seller by reason of such taking; provided, however, that Seller shall, at the
Closing, (1) assign and turn over to Purchaser, and Purchaser shall be entitled
to receive and keep, the net proceeds of any award or other proceeds of such
taking which may have been collected by Seller as a result of such taking, less
any portion thereof applied to the cost of repairs made by Seller prior to the
Closing, or (2) if no award or other proceeds shall have been collected, deliver
to Purchaser an assignment of Seller’s right to any such award or other proceeds
which may be payable to Seller as a result of such taking, less an amount equal
to the cost of any repairs made by Seller prior to the Closing, which amount
shall be paid to Seller by Purchaser at the Closing. If all or any part of the
payment proceeds are paid to the holder of any mortgage or deed of trust in the
Real Property, then, at the Closing, Seller shall credit such amount against the
Purchase Price.

 

(iii)             For the purposes hereof, a “material part” shall be deemed to
mean any taking (1) which causes a reduction of more than five (5%) percent in
the size of any of the buildings comprising the Real Property or materially
interferes with the construction of the Hotel Project or the present use and
operation of any of the buildings comprising the Real Property, (2) which
results in the elimination of any required means of legal ingress and/or egress
from the Real Property to public roads, with no comparable, convenient, legal
substitute ingress and/or egress being available or (3) which causes the
Property to be classified as legal non-conforming for zoning purposes.

 

(c)                The terms of this Section 12 are subject and subordinate to
the terms of Article 9 of the Ground Lease regarding insurance proceeds and
condemnation awards. The terms of this Section 12 shall survive Closing.

 

(d)               If this Agreement is terminated pursuant to this Section 12,
then the Deposit shall be paid to Purchaser and neither party shall have any
further obligations or liability whatsoever to the other hereunder except for
such provisions of this Agreement that expressly survive termination.

 

(e)                The provisions of this Section 12 supersede the provisions of
any applicable statutory or decisional law with respect to the subject matter of
this Section 12.

 

13.              BROKERAGE.

 

(a)                Seller represents and warrants to Purchaser that Seller has
not utilized the services of any real estate broker or agent relating to the
sale of the Property or any other portion of the Transaction. Seller agrees to
indemnify, defend and hold harmless each Purchaser Party from any and all
Liabilities associated with the claim or claims of any other real estate broker,
agent or brokerage firm for real estate commissions, finder’s fees or any other
compensation or fee arising from the Transaction and the conduct of Seller.

 

(b)               Purchaser represents and warrants to Seller that Purchaser has
not utilized the services of any real estate broker or agent relating to the
acquisition of the Property or any other portion of the Transaction. Purchaser
agrees to indemnify, defend and hold harmless each Seller Related Party from any
and all Liabilities associated with the claim or claims of any other real estate
broker, agent or brokerage firm for real estate commissions, finder’s fees or
any other compensation or fee arising from the Transaction and the conduct of
Purchaser.

 



22

 

 

 

(c)                The terms of this Section 13 shall survive Closing or the
earlier termination of this Agreement.

 

14.              REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser
represents and warrants to Seller that the following statements are true and
correct as of the date hereof and shall be true and correct as if originally
made on and as of Closing:

 

(a)                Purchaser is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and to the
extent so required is qualified to do business in the State of New York and is
subsisting under the laws of the State of New York;

 

(b)               Purchaser has full power and authority to enter into and
perform its obligations under this Agreement and all of Purchaser’s Closing
Deliveries;

 

(c)                this Agreement has been, and Purchaser’s Closing Deliveries
will be, duly executed and delivered by Purchaser;

 

(d)               no consent, authorization, order or approval of, or filing or
registration with, any governmental authority or other Person is required for
the execution and delivery by Purchaser of this Agreement or any Purchaser’s
Closing Deliveries or the consummation by Purchaser of the transactions
contemplated by this Agreement and Purchaser’s Closing Deliveries which has not
been obtained (or in the case of Closing, will be obtained on or before the
Closing Date);

 

(e)                this Agreement is, and all of Purchaser’s Closing Deliveries
to be executed by Purchaser at Closing shall be, the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
and by general principles of equity (whether applied in a proceeding at law or
in equity);

 

(f)                the execution, delivery and performance of the obligations of
Purchaser under this Agreement and the other documents contemplated hereunder
will not conflict with, or violate, any (i) term or provision of Purchaser’s
limited liability company operating agreement or other limited liability company
constituent documents, (ii) agreement, document or instrument binding upon
Purchaser or (iii) law, rule, regulation, order or decree of any court or
governmental instrumentality of any nature by which Purchaser or its assets or
properties are bound;

 

(g)                no action, suit, claim, investigation or proceeding, whether
legal or administrative or in mediation or arbitration, is pending or, has been
threatened in writing, at law or in equity, against Purchaser before or by any
court or federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality which would prevent Purchaser from
performing its obligations pursuant to this Agreement, and there are no
judgments, decrees or orders entered on a suit or proceeding against Purchaser,
an adverse decision in which would, or which judgment, decree or order does,
materially and adversely affect Purchaser’s ability to perform its obligations
pursuant to, or Seller’s rights under, this Agreement, or which seeks to
restrain, prohibit, invalidate, set aside, rescind, prevent or make unlawful
this Agreement or the carrying out of this Agreement or the consummation of the
Transaction;

 

(h)               Purchaser represents that it is not using, directly or
indirectly, the assets of any (i) “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) that is subject to Title I of ERISA; (ii) “plan” (within
the meaning of Section 4975 of the Code) that is subject to Section 4975 of the
Code or (iii) entity whose underlying assets are treated as “plan assets” for
purposes of ERISA pursuant

 



23

 



 

to Department of Labor Regulation 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) (the “Plan Assets Regulation”) of ERISA by reason of an employee
benefit plan’s or a plan’s investment in such entity, to fund its purchase of
the Property;

 

(i)                 Purchaser at the Closing shall be a “Qualified Assignee” as
defined in the Ground Lease; and

 

(j)                 Purchaser at the Closing shall be, a “Qualified Person” as
defined in the Viceroy Agreement, and Purchaser hereby agrees, and represents
and warrants that, for purposes of Seller’s delivery of the advance written
notice to Manager satisfying the requirements of the penultimate sentence of
Section 15.3.A of the Viceroy Agreement, Purchaser shall expressly confirm in
such written notice that Purchaser shall be a “Qualified Person” at the Closing.

 

The representations and warranties made by Purchaser in this Agreement shall
survive the Closing only for the Survival Period.

 

15.              REPRESENTATIONS AND WARRANTIES OF SELLER. 

 

(a)                Seller represents and warrants to Purchaser that the
following statements are true and correct and shall be true and correct as if
originally made on and as of Closing:

 

(i)                 Seller is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in the State of New York and is subsisting under the
laws of the State of New York;

 

(ii)               Seller has full power and authority to enter into and perform
its obligations under this Agreement and all of Seller’s Closing Deliveries;

 

(iii)             this Agreement has been, and Seller’s Closing Deliveries will
be, duly executed and delivered by Seller;

 

(iv)             no consent, authorization, order or approval of, or filing or
registration with, any governmental authority or other Person is required for
the execution and delivery by Seller of this Agreement or any Seller’s Closing
Deliveries or the consummation by Seller of the transactions contemplated by
this Agreement and Seller’s Closing Deliveries;

 

(v)               this Agreement is, and all of Seller’s Closing Deliveries to
be executed by Seller at Closing shall be, the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
and by general principles of equity (whether applied in a proceeding at law or
in equity);

 

(vi)             the execution, delivery and performance of the obligations of
Seller under this Agreement and the other documents contemplated hereunder will
not conflict with, or violate, any (1) term or provision of Seller’s limited
liability company operating agreement or other limited liability company
constituent documents, (2) agreement, document or instrument binding upon Seller
or (3) law, rule, regulation, order or decree of any court or governmental
instrumentality of any nature by which Seller or its assets or properties are
bound; and

 



24

 

 

 

(vii)           except as set forth on Schedule 8, no action, suit, claim,
investigation or proceeding, whether legal or administrative or in mediation or
arbitration, is pending or, has been threatened in writing, at law or in equity,
against Seller before or by any court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
which, in each case, would prevent Seller from performing its obligations
pursuant to this Agreement, and there are no judgments, decrees or orders
entered on a suit or proceeding against Seller, an adverse decision in which
would, or which judgment, decree or order does, materially and adversely affect
Seller’s ability to perform its obligations pursuant to, or Purchaser’s rights
under, this Agreement, or which seeks to restrain, prohibit, invalidate, set
aside, rescind, prevent or make unlawful this Agreement or the carrying out of
this Agreement or the consummation of the Transaction or otherwise would be
reasonably be expected to have a material adverse effect on the Hotel or the
Property, taken as a whole.

 

(b)               Seller represents and warrants to Purchaser that the following
statements are true and correct as of the Effective Date, and to the extent
expressly provided below, as of the Closing Date (and it shall not be a
condition to Closing that such statements are true and correct as of the Closing
Date unless such statements are expressly required below to be true and correct
as of the Closing Date):

 

(i)                 except as set forth on Schedule 4 (which such schedule shall
be updated at Closing to reflect any changes to such information and any such
changes shall not be deemed to be a breach of this representation for the
purposes of determining the satisfaction of the condition precedent requiring
that this representation and warranty be true and correct as of the Closing
Date, unless such changes result from the action or inaction of Seller in
violation of the terms hereof), as of the Effective Date and the Closing Date,
subject to the terms and provisions of Sections 6(f)(ii) and 16 and subject to
Seller’s right to enter into the Second Amendment to Ground Lease (including the
non-disturbance and attornment agreement and Amended and Restated Memorandum of
Ground Lease referenced therein and the Restaurant Termination Waiver), (1)
Seller is not a party to any lease other than the Ground Lease, the Restaurant
Lease and, if applicable, the Back-of-House Lease, and the Ground Lease, the
Restaurant Lease and, if applicable, the Back-of-House Lease are each in full
force and effect and neither has been amended, except in the case of the Ground
Lease in accordance with the Second Amendment to Ground Lease (if applicable);
(2) Seller has not received any notice from Ground Lessor, the Restaurant Lease
Tenant or, if applicable, the landlord under the Back-of-House Lease alleging
that Seller is in default under the Ground Lease, the Restaurant Lease, or, if
applicable, the Back-of-House Lease, respectively, which such default has not
been cured; (3) Seller has not delivered any notice to Ground Lessor, the
Restaurant Lease Tenant or, if applicable, the landlord under the Back-of-House
Lease alleging that Ground Lessor, the Restaurant Lease Tenant or, if
applicable, such landlord, respectively, is in default of any material
obligation to be performed by Ground Lessor under the Ground Lease, the
Restaurant Lease Tenant under the Restaurant Lease, or if applicable, the
landlord under the Back-of-House Lease which, in each case, such default has not
been cured; (4) the Restaurant Lease Tenant has not prepaid any rent payable
under the Restaurant Lease more than one month in advance; (5) the description
of the Ground Lease, the Restaurant Lease and, if applicable, the Back-of-House
Lease is a true, complete and correct description of all documents evidencing
the agreements between the parties thereto with respect to the matters described
therein and true, complete and correct copies of the Ground Lease, the
Restaurant Lease, and, if applicable, the Back-of-House Lease have been
delivered to Purchaser, (6) as of the Effective Date only, the Ground Lease
Security Deposit being held under the Ground Lease is $15,000,000 (plus any

 



25

 

  

accrued interest that has not been paid to Seller), (7) the Ground Lease, the
Restaurant Lease and, if applicable, the Back-of-House Lease are in full force
and effect, and (8) to Seller’s knowledge, there is no default of any material
obligation to be performed by the Ground Lessor or Seller under the Ground Lease
or by the Restaurant Lease Tenant or Seller under the Restaurant Lease, in all
cases which remains uncured;

 

(ii)               as of the Effective Date and as of the Closing Date, except
as indicated on Schedule 4 (which such schedule shall be updated at Closing to
reflect any changes to such information and any such changes shall not be deemed
to be a breach of this representation for the purposes of determining the
satisfaction of the condition precedent requiring that this representation and
warranty be true and correct as of the Closing Date, unless such changes result
from the action or inaction of Seller in violation of the terms hereof), (1) the
Viceroy Agreement has not been amended; (2) Seller has delivered to Purchaser a
true, correct and complete copy of the Viceroy Agreement; (3) Seller has not
received any notice from Seller’s Manager alleging that Seller is in default of
any obligation to be performed by Seller under the Viceroy Agreement which such
default has not been cured; (4) Seller has not delivered any notice to Seller’s
Manager alleging that Seller’s Manager is in default of any obligation to be
performed by it under the Viceroy Agreement which such default has not been
cured; (5) the Viceroy Agreement is in full force and effect, (6) to Seller’s
knowledge, there is no default of any material obligation to be performed by
Seller’s Manager or Seller under the Viceroy Agreement which remains uncured and
(7) as of the Effective Date only, Seller has delivered to Purchaser all
proposed budgets required to be delivered by Seller’s Manager to Seller under
the Viceroy Agreement and no such budgets have been approved (or deemed
approved) thereunder;

 

(iii)             as of the Effective Date and the Closing Date (and subject to
Section 16), except as indicated on Schedule 4 (which such schedule shall be
updated at Closing to reflect any changes to such information and any such
changes shall not be deemed to be a breach of this representation for the
purposes of determining the satisfaction of the condition precedent requiring
that this representation and warranty be true and correct as of the Closing
Date, unless such changes result from the action or inaction of Seller in
violation of the terms hereof), (1) the Material Assumed Contracts have not been
amended; (2) Seller has delivered to Purchaser true, correct and complete copies
of the Material Assumed Contracts; (3) Seller has not received any notice from
any counterparty to the Material Assumed Contracts alleging that Seller is in
default of any obligation to be performed by Seller under the Material Assumed
Contracts which such default has not been cured; (4) Seller has not delivered
any notice to any counterparty to the Material Assumed Contracts alleging that
such counterparty is in default of any obligation to be performed by it under
the Material Assumed Contracts which such default has not been cured; and
(5) each of the Material Assumed Contracts is in full force and effect;

 

(iv)             as of the Effective Date (and subject to Section 16), except as
indicated on Schedule 4 (which such schedule shall be updated at Closing to
reflect any changes to such information and any such changes shall not be deemed
to be a breach of this representation for the purposes of determining the
satisfaction of the condition precedent requiring that this representation and
warranty be true and correct as of the Closing Date, unless such changes result
from the action or inaction of Seller in violation of the terms hereof), (1) the
Assumed Contracts (excluding the Viceroy Agreement and the other Material
Assumed Contracts) have not been amended; (2) Seller has delivered to

 



26

 

 

Purchaser true, correct and complete copies of the Assumed Contracts (excluding
the Viceroy Agreement and the other Material Assumed Contracts); (3) Seller has
not received any notice from a counterparty to an Assumed Contract (excluding
the Viceroy Agreement and the other Material Assumed Contracts) alleging that
Seller is in default of any material obligation to be performed by Seller under
an Assumed Contract (excluding the Viceroy Agreement and the other Material
Assumed Contracts) which such default has not been cured; (4) Seller has not
delivered any notice to a counterparty to an Assumed Contract (excluding the
Viceroy Agreement and the other Material Assumed Contracts) alleging that such
counterparty is in default of any material obligation to be performed by it
under an Assumed Contract (excluding the Viceroy Agreement and the other
Material Assumed Contracts) which such default has not been cured; and (5) the
Assumed Contracts (excluding the Viceroy Agreement and the other Material
Assumed Contracts), to Seller’s knowledge, are in full force and effect;

 

(v)               as of the Effective Date, attached at Schedule 5 is a schedule
of all Employees (which such schedule shall include positions, date of hire,
salary and union status (and if no union has yet been duly certified or
recognized, whether the Employee is a member of any proposed bargaining unit
that is then subject to a pending or imminent organizing effort or campaign by
any union or as to which any union is otherwise seeking to become the exclusive
bargaining representative) and any Union Contracts and shall be updated at
Closing to reflect any changes to such information, including any new Union
Contracts and any such changes shall not be deemed to be a breach of this
representation for the purposes of determining the satisfaction of the condition
precedent requiring that this representation and warranty be true and correct as
of the Closing Date) provided Seller has complied with its obligations relating
to hiring employees and entering into new Union Contracts set forth herein);

 

(vi)             there are no pending condemnation proceedings or Tax Matters
affecting the Real Property, except for the Tax Matter described in Section 5(g)
and Tax Matters with respect to tax years occurring prior to the tax year in
which Closing shall occur;

 

(vii)           as of the Effective Date, except as set forth on Schedule 8
(which such schedule shall be updated at Closing to reflect any changes to such
information and any such changes shall not be deemed to be a breach of this
representation for the purposes of determining the satisfaction of the condition
precedent requiring that this representation and warranty be true and correct as
of the Closing Date, unless such changes result from the action or inaction of
Seller in violation of the terms hereof), Seller has not received any written
notice from any governmental agency or authority having jurisdiction over the
Real Property of any violation of applicable law by Seller in connection with
the use, operation or condition of the Property which has not been corrected,
subject to Seller’s obligation to cure any and all such violations subsequent to
the Closing in the manner contemplated in Section 20;

 

(viii)         as of the Effective Date, except as set forth on Schedule 8
(which such schedule shall be updated at Closing to reflect any changes to such
information and any such changes shall not be deemed to be a breach of this
representation for the purposes of determining the satisfaction of the condition
precedent requiring that this representation and warranty be true and correct as
of the Closing Date, unless such changes result from the action or inaction of
Seller in violation of the terms hereof), Seller has not received any written
notice from any governmental agency or authority having jurisdiction over the
Property of any uncured violation or default of any material Permit of which the

 



27

 

 

failure to cure would reasonably be expected to materially and adversely affect
the use, operation or value of the Property which has not been corrected or
remedied, subject to Seller’s obligation to cure such violations subsequent to
the Closing in the manner contemplated in Section 20;

 

(ix)             as of the Effective Date, except as set forth on Schedule 8
(which such schedule shall be updated at Closing to reflect any changes to such
information and any such changes shall not be deemed to be a breach of this
representation for the purposes of determining the satisfaction of the condition
precedent requiring that this representation and warranty be true and correct as
of the Closing Date), Seller has not received any written notices from any
governmental agency or authority of any uncured violation of any Environmental
Laws regarding any environmental conditions at the Hotel or of any release of
Hazardous Substances from the Real Property which has not been corrected or
remedied, subject to Seller’s obligation to cure such violations subsequent to
the Closing in the manner contemplated in Section 20;

 

(x)               as of the Effective Date and the Closing Date, Seller has not
received any written notice of any formal pending material zoning action being
undertaken by any governmental authority relating only to the Real Property
(except that the foregoing representation and warranty shall not apply to any
zoning action affecting a district or area in which the Real Property is located
(as opposed to the Real Property specifically));

 

(xi)             all of the FF&E and tangible Personal Property shall be owned
by Seller on the Closing Date shall be free and clear of all liens, encumbrances
and security interests (except for Equipment Leases) and except as provided for
in the Equipment Leases, none of the FF&E and tangible Personal Property used in
the operation, repair or maintenance of the Property is leased from, or owned
by, third-parties;

 

(xii)           attached at Schedule 6 is a true, complete and correct schedule
of all Bookings (which such schedule shall be updated at Closing to reflect any
changes to such Bookings and any such changes shall not be deemed to be a breach
of this representation for the purposes of determining the satisfaction of the
condition precedent requiring that this representation and warranty be true and
correct as of the Closing Date);

 

(xiii)         as of the Effective Date and the Closing Date, no Person has any
right of first refusal, right of first offer or other purchase right to purchase
the Property, except with respect to Ground Lessor’s rights under the Ground
Lease;

 

(xiv)         as of the Effective Date, attached as Schedule 11 is a complete
and correct list of all existing contracts relating to the design and
construction of the Hotel and the Hotel Project entered into by Seller (the
“Construction Contracts”) (which such Schedule 11 shall be updated at Closing to
reflect any new contracts or any amendment, modification or termination of any
such Construction Contracts and any such updates shall not be deemed to be a
breach of this representation and warranty for the purposes of determining the
satisfaction of the condition precedent requiring that this representation and
warranty be true and correct as of the Closing Date; provided that in either
case any such new contracts or any such amendment, modification or termination
of any such Construction Contracts are, in each case, entered into or made in
accordance with the terms hereof). True, complete and correct copies of all of
the Construction Contracts have been delivered to Purchaser (except for
Construction Contracts or amendments, modifications or terminations hereafter
executed in accordance with the terms and

 



28

 

 

conditions hereof, in which case true, correct and complete copies will promptly
be delivered to Purchaser after execution thereof) and except as set forth on
Schedule 16, (i) Seller has not delivered or received a written notice of
default alleging a default by Seller, or the applicable counterparty, under the
Construction Contracts which remains uncured and (ii) as of the Effective Date,
to Seller’s knowledge, except for the Seller’s Reserved Claims, there are no
other known material claims by Seller against any counterparty under the
Construction Contracts;

 

(xv)           as of the Effective Date, attached as Schedule 12 is a true,
complete and correct list of each contract or purchase order in excess of Five
Thousand ($5,000) entered into by Seller with respect to the purchase of FF&E
(the “FF&E Contracts”) (which such Schedule 12 shall be updated at Closing to
reflect any new contracts and purchase orders or any amendment, modification or
termination of any existing contracts or purchase orders with respect to FF&E
and any such updates shall not be deemed to be a breach of this representation
and warranty for the purposes of determining the satisfaction of the condition
precedent requiring that this representation and warranty be true and correct as
of the Closing Date; provided that in either case any such new contracts or any
such amendment, modification or termination of any such FF&E Contracts are, in
each case, entered into or made in accordance with the terms hereof). True,
complete and correct copies of the FF&E Contracts have been delivered to
Purchaser (except for FF&E Contracts or amendments, modifications or
terminations hereafter executed in accordance with the terms and conditions
hereof, in which case true, correct and complete copies will promptly be
delivered to Purchaser after execution thereof) and Seller has not received, or
delivered, any written notice of any material default under any of the FF&E
Contracts which remains uncured;

 

(xvi)         as of the Effective Date, attached as Schedule 13 is a true,
complete and correct list of each Equipment Lease entered into by Seller (which
such Schedule 13 shall be updated at Closing to reflect any new agreements or
leases or any amendment, modification or termination of any such existing
Equipment Leases and any such updates shall not be deemed to be a breach of this
representation and warranty for the purposes of determining the satisfaction of
the condition precedent requiring that this representation and warranty be true
and correct as of the Closing Date; provided that in either case any such new
contracts or any such amendment, modification or termination of any such
Equipment Leases are, in each case, entered into or made in accordance with the
terms hereof). True, complete and correct copies of the Equipment Leases have
been delivered to Purchaser (except for Equipment Leases or amendments,
modifications or terminations hereafter executed in accordance with the terms
and conditions hereof, in which case true, correct and complete copies will
promptly be delivered to Purchaser after execution thereof);

 

(xvii)       Seller’s assets do not, directly or indirectly, consist of the
assets of any (i) “employee benefit plan” (within the meaning of Section 3(3) of
ERISA) that is subject to Title I of ERISA; (ii) “plan” (within the meaning of
Section 4975 of the Code) that is subject to Section 4975 of the Code or (iii)
entity whose underlying assets are treated as “plan assets” for purposes of
ERISA pursuant to the Plan Assets Regulation by reason of an employee benefit
plan’s or a plan’s investment in such entity;

 

(xviii)     as of the Effective Date only, attached as Schedule 14 is a true,
complete and correct list of all insurance maintained by Seller with respect to
the Property; and

 



29

 

 

(xix)         as of the Effective Date, except as set forth on Schedule 17
(which such Schedule 17 shall be updated at Closing to reflect any changes to
such information and any such updates shall not be deemed to be a breach of this
representation and warranty for the purposes of determining the satisfaction of
the condition precedent requiring that this representation and warranty be true
and correct as of the Closing Date): (a) there is no, and there has not been
any, strike, picketing of any nature, labor dispute, slowdown, work stoppage,
lockout or any other concerted labor interference with normal operations of the
Hotel pending or, to Seller’s knowledge, threatened against, relating to or
effecting the Hotel; (b) neither Seller, any Seller Related Party nor Seller’s
Manager has any duty to bargain with any union or labor organization or other
person or entity purporting to act as exclusive bargaining representative of any
Employees with respect to wages, hours or terms and conditions of employment in
regard to the Hotel; (c) there are no union claims or demands to represent any
Employees in connection with the Hotel, to Seller’s knowledge, no organizational
campaigns in progress with respect to any Employees in connection with the
Hotel, and no question or dispute concerning representation of such individuals
exists; (d) there is no collective bargaining agreement with any union binding
on Seller, any Seller Related Party and/or Seller’s Manager with respect to any
of the operations of the Hotel or any Employees in connection with the Hotel;
(e) to Seller’s knowledge, neither Seller, any Seller Related Party nor Seller’s
Manager has been formally or informally charged with or accused of committing
any unfair labor practice in connection with or relating to the Transaction, the
Hotel or any Employees; and no charge, grievance claim, or complaint (formal or
informal) alleging any unfair labor practice in connection with or relating to
the Hotel or any Employees has been asserted or is pending (in or before any
judicial, regulatory, administrative, arbitral, or other dispute-resolution
forum, or under any private, contractual or industry dispute resolution
procedure) or threatened against any of the foregoing entities; and (f) to
Seller’s knowledge, no legitimate basis exists for a sustainable unfair labor
practice charge in connection with or relating to the Transaction, the Hotel or
any Employees. 

 

(c)                To the extent that Purchaser knows or is deemed to know,
prior to the Closing, that any of Seller’s Representations are inaccurate,
untrue or incorrect in any way, then such Seller’s Representations shall be
deemed modified to reflect Purchaser’s knowledge or deemed knowledge, as the
case may be. For the purposes of this Agreement, Purchaser shall be “deemed to
know” that a Seller’s Representation was untrue, inaccurate or incorrect to the
extent that any of this Agreement, the Property Information, the Property
Documents, any lease, study, test, report, analysis, document or other item
prepared by or for Purchaser or any of Purchaser’s Representatives or otherwise
obtained by, or made available to, Purchaser or Purchaser’s Representatives
contains information which is inconsistent with such Seller’s Representation.
Subject to Section 23, if the Closing occurs, Purchaser hereby expressly waives,
relinquishes and releases any and all rights or remedies available to it at law,
in equity or under this Agreement to make a claim against Seller or any other
Seller Related Party for any Liability that Purchaser may incur, or to rescind
this Agreement and the Transaction, as the result of any of Seller’s
Representations being untrue, inaccurate or incorrect if Purchaser knew or is
deemed to know that such Seller’s Representation was untrue, inaccurate or
incorrect at the time of the Closing.

 

(d)               If, prior to the Closing, Purchaser or any of Purchaser’s
Representative obtains actual knowledge that any of Seller’s Representations are
untrue, inaccurate or incorrect in any material respect, then Purchaser shall
give Seller written notice thereof no later than five (5) Business Days of
obtaining such knowledge (but, in any event, prior to the Closing). If, at or
prior to the Closing, Seller obtains knowledge that any of Seller’s
Representations which are required to be remade at Closing are untrue,
inaccurate or incorrect in any material respect, then Seller shall give
Purchaser written notice thereof no later than five (5) Business Days after
obtaining such knowledge (but, in any event, prior to the Closing).

 



30

 

 

 

In either such event, Seller shall have the right to cure such misrepresentation
or breach and shall be entitled to a reasonable adjournment of the Closing for
the purpose of such cure (which adjournment when aggregated with any other
adjournments by Seller hereunder shall not exceed sixty (60) days). If Seller is
unable to so cure any such misrepresentation or breach, then Purchaser, as its
sole remedy for any and all such materially untrue, inaccurate or incorrect
material Seller’s Representations, may elect either (i) to waive such
misrepresentations or breaches of Seller’s Representations and consummate the
Transaction without any reduction of, or credit against, the Purchase Price or
(ii) to terminate this Agreement by written notice given to Seller on the
Closing Date, in which event this Agreement shall be terminated, the Deposit
shall be returned to Purchaser and, thereafter, neither party shall have any
further rights or obligations hereunder except as provided in any section hereof
that by its terms expressly provides that it survives any termination of this
Agreement. If any such Seller’s Representation is untrue, inaccurate or
incorrect but is not untrue, inaccurate or incorrect in any material respect,
then Purchaser shall be deemed to waive such misrepresentation or breach of
Seller’s Representations, and Purchaser shall be required to consummate the
Transaction without any reduction of, or credit against, the Purchase Price. The
untruth, inaccuracy or incorrectness of a Seller’s Representations shall be
deemed material only if Purchaser’s aggregate damages resulting from the
untruth, inaccuracy or incorrectness of the applicable Seller’s Representation
is reasonably estimated by Seller to exceed two hundred fifty thousand dollars
($250,000).

 

(e)                All references in this Agreement to “Seller’s knowledge”,
“Seller’s best knowledge” or words of similar import shall refer only to the
actual knowledge of the Designated Employees, after reasonable due inquiry with
Seller’s Manager, and reasonable inquiry of the files maintained by Seller or
Seller’s agents or representatives (to the extent within Seller’s possession or
control), and shall not be construed, by imputation or otherwise, to refer to
the knowledge of any other Seller Related Party or to impose or have imposed
upon the Designated Employees any other duty to investigate the matters to which
such knowledge, or the absence thereof, pertains. There shall be no personal
Liability on the part of the Designated Employees arising out of any Seller’s
Representations or covenants made herein or otherwise. The terms of this
Section 15(e) shall survive Closing.

 

(f)                Any and all of Seller’s Representations shall survive the
Closing only for the Survival Period and shall, in all respects, be limited as
set forth in Section 23. Purchaser shall have no right to assert a claim for a
breach of any of Seller’s Representations unless Purchaser (i) prior to the date
that is five (5) Business Days after the expiration of the Survival Period, has
delivered written notice to Seller in accordance with Section 23(b)(iii)(A), and
(ii) shall have commenced a legal proceeding against Seller (with respect to the
breach that is subject to the notice delivered under clause (i)) prior to the
date that is forty-five (45) days after the expiration of the Survival Period
alleging that Seller has, prior to the expiration of the Survival Period,
breached such Seller’s Representation and that Purchaser suffered actual damages
as a result thereof (and each such claim shall be subject to the all of the
other limitations set forth herein).

 

(g)                Any and all of Seller’s Representations set forth in this
Section 15 or in any documents executed by Seller at Closing (including Seller’s
Closing Deliveries) shall survive only for the Survival Period and the other
provisions of this Section 15 shall survive without limitation.

 

16.              PROPERTY OPERATION PRIOR TO CLOSING; LIQUOR LICENSE; CERTAIN
OTHER COVENANTS PRIOR TO CLOSING.

 

(a)                Between the Effective Date and the Closing, Seller shall:

 

(i)                 maintain and operate the Property in a manner substantially
consistent with Seller’s past practices (taking into account Seller’s on-going
prosecution of the

 



31

 

 

Hotel Project and the fact that the hotel operations have not commenced)
(including performing, in all material respects, its obligations under the
Ground Lease, the Restaurant Lease, the Viceroy Agreement and all other material
agreements) and in accordance with the terms and standards of the Viceroy
Agreement; provided, however, that Purchaser hereby agrees that it shall accept
the Property subject to, and Seller shall have no obligation to cure prior to
the Closing the Existing Violations and Construction Violations, but shall have
the affirmative obligation to cure the Existing Violations and Construction
Violations in connection with Seller’s completion of the Hotel Project in
accordance with Section 20, which obligation shall survive the Closing;

 

(ii)               promptly provide Purchaser with copies of all notices and
other reports (A) delivered to Seller or received by Seller in connection with
the Viceroy Agreement, the Restaurant Lease, the Ground Lease, the Construction
Contracts, the FF&E Contracts and other material contracts and (B) delivered to
or received from any Governmental Agencies in connection with the Hotel, the
Hotel Project or the construction thereof;

 

(iii)             give Purchaser reasonable advance notice of, and permit
Purchaser and its representatives to attend, regularly scheduled project
meetings with Seller’s construction consultant and regularly scheduled meetings
conducted with Seller’s Manager (including such meetings conducted via
conference call), including after Closing (and the obligations pursuant to this
Section 16(a)(iii) shall survive the Closing);

 

(iv)             not amend, terminate, modify, waive any right under, or accept
the surrender of the Ground Lease, the Viceroy Agreement or the Restaurant Lease
(except the Second Amendment to Ground Lease (including execution of the
non-disturbance and attornment agreement and Amended and Restated Memorandum of
Ground Lease referenced therein));

 

(v)               not approve or consent to any material matter under the
Viceroy Agreement, including any budget or budget amendment, except in
accordance with the last paragraph of this Section 16(a) and with respect to
immaterial matters;

 

(vi)             be permitted to enforce any and all rights and remedies
available to Seller under the Ground Lease, the Viceroy Agreement, the
Restaurant Lease or any Contract;

 

(vii)           maintain or cause to be maintained in full force and effect (1)
property insurance in such amounts and terms substantially consistent with the
property insurance currently maintained by or on behalf of Seller (copies of
insurance certificates reflecting such property insurance currently maintained
having been previously provided to Purchaser), or (2) such other property
insurance, from time to time, in such amounts and terms commensurate with the
then-current status of Seller’s progress in prosecuting and completing the Hotel
Project), provided at all times Seller shall maintain the property insurance
required to be maintained by Seller pursuant to Section 9.1 of the Ground Lease;

 

(viii)         be permitted to enter into new contracts, or amend, modify,
terminate and waive any right under any Construction Contracts, the FF&E
Contracts or the Equipment Leases; provided such amendment, modification,
termination or waiver does not breach Seller’s obligation under the last
sentence of Section 20(d) in any material respect;

 



32

 

 

 

(ix)             be permitted to, without the prior written consent of
Purchaser, (1) enter into new Contracts (provided such Contracts will not be
binding on Purchaser after Closing), (2) amend and terminate, subject to
Purchaser’s prior approval not to be unreasonably withheld, delayed or
conditioned, any Contract that is not a Material Assumed Contract, and (3)
enforce any and all rights and remedies available to Seller in connection with
any Contracts (subject to the terms of Section 6(f));

 

(x)               subject to the last paragraph of this Section 16(a) as
applicable, be permitted to enter into a lease for space located at another
property to be used by Seller’s Manager for sales and other “back of house”
matters in connection with the operation of the Hotel (the “Back-of-House
Lease”), on such terms and conditions reasonably approved by Purchaser; and

 

(xi)             not hire Employees or make any changes to the employment of any
Employees (other than hirings or changes by Seller’s Manager pursuant to the
Viceroy Agreement which do not require Seller’s consent or which such consent is
obtained in accordance with the terms hereof).

 

If, between the Effective Date and the Closing, Seller shall receive a request
to approve any matter for which its approval or consent is required under the
terms of the Ground Lease, the Viceroy Agreement, the Restaurant Lease, the FF&E
Contracts or any Assumed Contract, then Seller shall notify Purchaser in writing
of the applicable request for approval or consent and whether or not Seller
desires to approve such matter. Purchaser shall, within five (5) Business Days
after Purchaser’s receipt of such notice (but not later than one (1) Business
Day prior to the deadline for Seller’s response under the terms of the Ground
Lease, the Viceroy Agreement, the Restaurant Lease or such Assumed Contract (as
applicable)), notify Seller whether or not Purchaser approves such matter. If
Purchaser notifies Seller that it disapproves such action, then Purchaser’s
notice shall state with specificity the reasons for such disapproval. If
Purchaser shall not give written notice of its disapproval of such action within
such five (5) Business Day (or shorter) period, then Purchaser shall be deemed
to have approved the course of action recommended by Seller. Purchaser’s denial
of any request for approval under this subsection (a) must comply with the
standard for the withholding of such approval as set forth in the Ground Lease,
the Viceroy Agreement, the Restaurant Lease, the FF&E Contracts or such Assumed
Contract (as applicable). If Purchaser elects to deny a request for approval or
consent despite the fact that Seller desires to approve such matter, and Seller
is required to be reasonable in connection with such request, then Seller shall
notify the applicable counterparty of such denial and Purchaser shall be deemed
to indemnify and hold each Seller Related Party harmless from and against any
and all Liabilities to the extent arising from the denial of such approval or
consent under the applicable agreement (including any claim by the applicable
counterparty that the denial of such matter breached the terms of the applicable
agreement) (excluding, however, any claim made by Seller). The terms of this
subsection (a) shall survive the Closing or earlier termination of this
Agreement.

 

(b)               The parties acknowledge and agree that the pending application
for the liquor license contemplated to be used in connection with the operation
of the Hotel (the “Liquor License Application”) has been approved and the liquor
license has been issued prior to, or will be issued shortly after, the date
hereof. The parties further acknowledge and agree that an endorsement
application with respect to such issued liquor license shall be promptly made
(at Purchaser’s sole cost) after the Effective Date to add Purchaser as a
co-licensee (along with Seller and Restaurant Lease Tenant as co-licensees). A
true, correct and complete copy of the Liquor License Application has been
previously provided to Purchaser. Purchaser shall promptly provide responses to,
and execute and submit any and all requested

 



33

 

 

documentation, information and other matters (including fingerprinting of
certain of Purchaser’s representatives), as may be required of Purchaser in
connection with such endorsement application and the related review and approval
process necessary to obtain the requisite endorsement to the existing liquor
license in connection with the operation of the Hotel post-Closing. Upon
Closing, (i) Purchaser shall indemnify, defend and hold Seller and each Seller
Related Party harmless from and against any and all Liabilities (except to the
extent caused by willful misconduct or unlawful acts of Seller or any Seller
Related Party) arising out of or otherwise with respect to the liquor license
and related operation of the Hotel and (ii) Purchaser shall name, and shall
cause Restaurant Lease Tenant to name, Seller as an additional insured under
Purchaser’s and Restaurant Lease Tenant’s insurance policies covering the
operation of the Hotel. As promptly as practicable after the Closing, Purchaser
shall, and shall cause Restaurant Lease Tenant to, cooperate in all respects
with Seller’s efforts to amend the Liquor License to remove Seller as a
co-licensee under the Liquor License related to the operation of the Hotel.
Notwithstanding anything to the contrary contained herein, in the event the
endorsement application with respect to Purchaser is not effectuated on or prior
to the Closing Date, the parties shall enter into a management or sublease
agreement in accordance with Section 9(b)(x). This Section 16(b) shall survive
the Closing.

 

(c)                Seller shall reasonably cooperate with Purchaser in
connection with Purchaser’s filing of the Notice of Sale, Transfer or Assignment
in Bulk with the New York State Department of Taxation and Finance.

 

(d)               Promptly after the Effective Date, Seller shall deliver to
each counterparty to a Principal Construction Contract a request that such party
execute and deliver a construction estoppel in form reasonably acceptable to
Seller and Purchaser (collectively, the “Construction Estoppels”). In the event
Seller receives any Construction Estoppels executed by the respective contractor
prior to the Closing, Seller shall deliver same to Purchaser. Except as set
forth in this subsection (d), Seller has no obligation to obtain such
Construction Estoppels and notwithstanding anything herein to the contrary, it
is not a condition to Closing that Seller shall have obtained any Construction
Estoppels.

 

(e)                Seller agrees to indemnify, defend and hold harmless each
Purchaser Party from and against any and all Liabilities arising out of the
matters disclosed in Schedule 8 actually incurred by such Purchaser Parties.
This Section 16(e) shall survive the Closing.

 

(f)                Subsequent to the Effective Date, Seller shall provide to
Purchaser, promptly upon Seller’s receipt from Seller’s Manager, a copy of
Seller’s Manager’s revised draft of the proposed budget for the year ending
December 31, 2013. Each of the parties hereby acknowledges and agrees that
Purchaser shall be required to provide written notice to Seller and Seller’s
Manager no later than 5:00 P.M. E.S.T. on the later to occur of (i) the third
(3rd) Business Day after Purchaser’s receipt of such 2013 budget, and (ii)
October 4, 2013 (the “2013 Budget Notice Deadline”) confirming whether Purchaser
has approved or rejected such 2013 budget, which such notice shall include a
copy of the 2013 budget (as so approved or rejected by Purchaser, as the case
may be) (the “2013 Budget Notice”). Purchaser’s failure to deliver the 2013
Budget Notice prior to the 2013 Budget Notice Deadline shall be deemed to
constitute Purchaser’s rejection of the 2013 budget. Notwithstanding the terms
of Section 19(b), the 2013 Budget Notice may be delivered to Seller by email
notice delivered to Jeff Harvey at jharvey@arkpartners.com and John Yoon at
jyoon@arkpartners.com. In the event Purchaser rejects (or is deemed to have
rejected) the 2013 budget, then Purchaser shall be deemed to terminate this
Agreement and this Agreement shall automatically terminate effective as of the
2013 Budget Notice Deadline. If this Agreement shall terminate in accordance
with the foregoing, then the Deposit shall be promptly refunded to Purchaser and
the parties shall have no further obligation hereunder (except with respect to
obligations that accrue prior to such termination and which expressly survive
termination in accordance with the terms hereof).

 



34

 

 

 

17.              DEFAULT; REMEDIES; TERMINATION.

 

(a)          If, on the Closing Date, the Closing fails to occur by reason of
Purchaser’s failure or refusal to perform any of its material obligations
hereunder (except if such failure is due to a breach by Seller of its
obligations under this Agreement), then Seller may elect to terminate this
Agreement by written notice to Purchaser and the Deposit shall be promptly paid
to Seller as liquidated damages and not as a penalty, in full satisfaction of
claims against Purchaser hereunder, and this Agreement shall thereupon
terminate. Seller and Purchaser agree that Seller’s damages resulting from
Purchaser’s default are difficult, if not impossible, to determine and that the
Deposit is a fair estimate of those damages which has been agreed to in an
effort to cause the amount of such damages to be certain.

 

(b)               If, on the Closing Date, the Closing fails to occur by reason
of Seller’s failure or refusal to perform any of its material obligations
hereunder (except if such failure is due to a breach by Purchaser of its
obligations under this Agreement), then Purchaser shall have the right within
the thirty (30) day period immediately after the scheduled Closing Date, as its
sole and exclusive remedy, to elect one (but not more than one) of the following
remedies:

 

(i)                 terminate this Agreement by written notice to Seller,
promptly after which the Deposit shall be returned to Purchaser and upon the
return of the Deposit, neither party shall have any other or further obligation
to the other hereunder except for obligations that expressly survive termination
in accordance with the terms of this Agreement;

 

(ii)               waive the condition, breach, failure or refusal by written
notice to Seller and proceed to close the Transaction without any adjustment to,
or credit against, the Purchase Price; or

 

(iii)             file suit for specific performance against Seller in a court
having jurisdiction in the State of New York;

 

provided, further that notwithstanding the foregoing, if Purchaser for any
reason has not elected to close under Section 17(b)(ii) or filed such an action
for specific performance as permitted under Section 17(b)(iii), in each case,
within thirty (30) days after the scheduled Closing Date, then Purchaser shall
conclusively be deemed to have irrevocably waived its right of specific
performance as otherwise permitted under this Agreement and to have elected to
proceed under clause (i) above as its sole and exclusive remedy under this
Section 17.

 

(c)                Notwithstanding anything to the contrary in this Agreement
but subject to the below terms of this subsection (c), (i) in no event shall
Purchaser be permitted to seek any money damages (excluding express indemnity
obligations hereunder) against Seller or any Seller Related Party with respect
to any default by Seller and (ii) Purchaser hereby irrevocably waives any and
all rights Purchaser may have to seek money damages (excluding express indemnity
obligations hereunder) against Seller or any Seller Related Party with respect
to any default of Seller. If a default of Seller shall occur and the remedy of
specific performance is not available due to Seller’s assignment, conveyance or
other transfer of the Property to a third-party and Purchaser terminates this
Agreement under Section 10.2(b)(i), then Purchaser shall be entitled to any and
all remedies at law or equity, including damages and Seller shall reimburse
Purchaser for Purchaser’s actual third-party costs incurred by Purchaser in
performing Purchaser’s Due Diligence and legal fees and expenses incurred by
Purchaser in negotiating this Agreement and performing Purchaser’s Due Diligence
and other costs and expenses incurred in connection with this Agreement and the
transactions contemplated herein; provided Purchaser delivers to Seller a
written demand for payment thereof which shall be delivered no later than thirty
(30) days after

 



35

 

 

Purchaser’s termination of this Agreement and which shall include copies of all
invoices substantiating such third-party amounts.

 

(d)               Notwithstanding anything contained herein to the contrary, in
the event this Agreement is terminated for any reason, Purchaser agrees that it
shall remain liable for all of Purchaser’s repair and express indemnity
obligations set forth hereunder.

 

(e)                The terms of this Section 17 shall survive the Closing or the
earlier termination of this Agreement.

 

18.              OFAC; ANTI-MONEY LAUNDERING LAWS.

 

(a)                Purchaser represents, warrants and covenants to Seller as
follows:

 

(i)                 Purchaser is not now, nor shall it be at any time until
Closing, an individual, corporation, partnership, joint venture, association,
joint stock company, trust, trustee, estate, limited liability company,
unincorporated organization, real estate investment trust, government or any
agency or political subdivision thereof, or any other form of entity
(collectively, a “Person”) with whom a United States citizen, entity organized
under the laws of the United States or its territories or entity having its
principal place of business within the United States or any of its territories
(collectively, a “U.S. Person”), is prohibited from transacting business of the
type contemplated by this Agreement, whether such prohibition arises under
United States law, regulation, executive orders and lists published by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) (including
those executive orders and lists published by OFAC with respect to Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC “Specially Designated Nationals and
Blocked Persons”) or otherwise.

 

(ii)               Neither Purchaser nor any Person who owns a direct interest
in Purchaser (collectively, a “Purchaser Party”) is now, nor shall be at any
time until Closing, a Person with whom a U.S. Person, including a United States
Financial Institution as defined in 31 U.S.C. 5312, as periodically amended
(“Financial Institution”), is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.

 

(iii)             Purchaser has taken, and shall continue to take until Closing,
such measures as are required by law to assure that the funds used to pay to
Seller the Purchase Price are derived (A) from transactions that do not violate
United States law nor, to the extent such funds originate outside the United
States, do not violate the laws of the jurisdiction in which they originated;
and (B) from permissible sources under United States law and to the extent such
funds originate outside the United States, under the laws of the jurisdiction in
which they originated.

 

(iv)             Neither Purchaser nor any Purchaser Party, nor any Person
providing funds to Purchaser (A) is under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money

 



36

 

 

laundering, or any violation of any Anti Money Laundering Laws; (B) has been
assessed civil or criminal penalties under any Anti-Money Laundering Laws (as
defined herein); or (C) has had any of its funds seized or forfeited in any
action under any Anti Money Laundering Laws. For purposes of this Section 18,
the term “Anti-Money Laundering Laws” means laws, regulations and sanctions,
state and federal, criminal and civil, that (1) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (2) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (3) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (4) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the USA PATRIOT Act of 2001, Pub. L.
No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C. Section 5311 et
seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

(v)               Purchaser represents and warrants that it is in compliance
with any and all applicable provisions of the Patriot Act. Purchaser covenants
that the foregoing representation shall be true and correct as of the Closing
Date.

 

(b)               Seller represents, warrants and covenants to Purchaser as
follows:

 

(i)                 Seller is not now, nor shall it be at any time until
Closing, a Person with whom a U.S. Person is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by OFAC (including those executive orders and lists published by OFAC with
respect to Specially Designated Nationals and Blocked Persons) or otherwise.

 

(ii)               Neither Seller nor any Person who owns a direct interest in
Seller (collectively, a “Seller Party”) is now, nor shall be at any time until
Closing, a Person with whom a U.S. Person, including a Financial Institution, is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation, executive
orders and lists published by the OFAC (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons) or otherwise.

 

(iii)             Neither Seller nor any Seller Party, nor any Person providing
funds to Seller (A) is under investigation by any governmental authority for, or
has been charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti Money
Laundering Laws; (B) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws (as defined herein); or (C) has had any of its funds
seized or forfeited in any action under any Anti Money Laundering Laws.

 

(iv)             Seller represents and warrants that it is in compliance with
any and all applicable provisions of the Patriot Act. Purchaser covenants that
the foregoing representation shall be true and correct as of the Closing Date.

 



37

 

 

 

(c)                The terms of this Section 18 shall survive Closing or the
earlier termination of this Agreement.

 

19.              ADDITIONAL PROVISIONS.

 

(a)                Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by, and construed in all respects, in accordance with the laws
of the State of New York applicable to agreements made and to be performed
within the State of New York. Purchaser and Seller each irrevocably submits to
the jurisdiction of the State of New York for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Purchaser and Seller agree that service of any process,
summons, notice or document delivered by The United States Postal Service by
prepaid registered or certified mail to such party’s respective address set
forth in Section 19(b) shall be effective service of process for any action,
suit or proceeding in the State of New York with respect to any matters to which
it has submitted to jurisdiction as set forth above in the immediately preceding
sentence. Purchaser and Seller each irrevocably and unconditionally waives trial
by jury and irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit arising out of this Agreement or the transactions
contemplated hereby, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

 

(b)               Notices. Except as set otherwise in Section 20(b), each and
every notice, request, demand, consent, approval and other communications under
this Agreement shall be in writing, and shall be deemed duly given or made (i)
at the time and on the date when personally delivered to the party designated
below as shown on a written receipt therefor, (ii) when delivered (1) by an
internationally recognized overnight delivery service (including Federal
Express, United Parcel Service and The United States Postal Service Express
Mail) or (2) by The United States Postal Service by prepaid first-class
registered or certified mail, in each case, return receipt requested and
addressed to the address for each party set forth below or (iii) when sent by
facsimile transmission during normal business hours (i.e. between 9:00 A.M. and
5:00 P.M. E.S.T.) if confirmed by written confirmation of receipt and if
confirmed by one of the other delivery means provided herein (notwithstanding
that the second confirmatory copy is actually received at a later date).
Rejection of delivery on a Business Day shall be deemed to be receipt. Any
party, by prior written notice to the other in the manner herein provided, may
designate one or more different addresses from that set forth below. Each such
notice, request, demand, consent, approval and other communications shall be
addressed (and, if applicable, faxed) as follows:

 

38

 

 

If to Seller:

AREP FIFTY-SEVENTH LLC

℅ Ark Real Estate Partners II LP

505 Park Avenue, 21st Floor

New York, NY 10022

Attention: John Yoon

Fax No.: (212) 957-8301

 

with a copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, NY 10022

Attention: Scott Vetri (342227-47)

Fax No.: (212) 940-8776

 

If to Purchaser:

ARC NY120W5701, LLC

℅ American Realty Capital

405 Park Avenue, 15th Floor



 

 



39

 

 

 

   

New York, NY 10022

Attention: Michael A. Happel, Executive Vice President

Fax No.: (212) 421-5799

 

with a copy to:

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention: Samuel L. Richardson

Fax No.: (617) 523-1231

 

If to Escrow Agent or Title Company:

 

First American Title Insurance Company

633 Third Avenue

New York, NY 10017

Attention: Stephen Farber

Fax No.: (212) 922-0881

 

 

(c)                Time; Dates. Subject to the parties’ adjournment rights set
forth herein, Time shall be of the essence in all matters under this Agreement;
provided, however, that if the date for the performance of any act hereunder
falls on a day that is not a Business Day, then the time for performance thereof
shall be deemed extended to the next successive Business Day.

 

(d)               Designation Agreement. Section 6045(e) of the Code and the
regulations promulgated thereunder (herein collectively called the “Reporting
Requirements”) require an information return to be made to the United States
Internal Revenue Service, and a statement to be furnished to Seller, in
connection with the Transaction. Title Company (“Agent”) is either (i) the
person responsible for closing the Transaction (as described in the Reporting
Requirements) or (ii) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:

 

(A)              Agent is hereby designated as the “Reporting Person” (as
defined in the Reporting Requirements) for the Transaction. Agent shall perform
all duties that are required by the Reporting Requirements to be performed by
the Reporting Person for the Transaction.

 

(B)              Seller and Purchaser shall furnish to Agent, in a timely
manner, any information requested by Agent and necessary for Agent to perform
its duties as Reporting Person for the Transaction.

 

(C)              Agent hereby requests Seller to furnish to Agent Seller’s
correct taxpayer identification number. Seller acknowledges that any failure by
Seller to provide Agent with Seller’s correct taxpayer identification number may
subject Seller to civil or criminal penalties imposed by law. Accordingly,
Seller and Purchaser shall each deliver to Agent a completed and executed IRS
Form W-9.

 

The parties agree that Agent’s failure to execute this Agreement shall not
affect the effectiveness of this Agreement as between Seller and Purchaser and
that if First American Title Insurance Company shall refuse to serve as the
Reporting Person in accordance with the terms of this Section, the parties
shall, prior to the Closing, designate an alternative Reporting Person mutually
acceptable to the parties. The terms of this Section 19(d) shall survive the
Closing.

 



40

 

 

(e)                Entire Agreement; Modification. This Agreement, and Seller’s
delivery of any copy or version of same to Purchaser, does not constitute an
offer to sell and shall not bind Seller unless and until each party elects to be
bound hereby by executing and delivering to the other party an executed original
counterpart of this Agreement. This Agreement (along with the Confidentiality
Agreement) embodies and constitutes the entire understanding between the parties
with respect to the transaction contemplated herein and all prior or
contemporaneous agreements, understandings, representations and statements
(either oral or written) are merged into this Agreement. Neither this Agreement
nor any provision hereof may be waived, discharged or terminated except by an
instrument in writing signed by the party against whom the enforcement of such
waiver, discharge or termination is sought, and then only to the extent set
forth in such instrument. This Agreement may only be amended by written
agreement executed by Seller and Purchaser and, to the extent applicable, Escrow
Agent or Title Company. Seller and Purchaser each acknowledges that it has been
represented by legal counsel in the negotiation and delivery of this Agreement,
and accordingly agree that this Agreement shall be interpreted and construed in
accordance with its plain meaning and without reliance upon, or implication,
inference or assumption arising from, the fact that this Agreement may have been
drafted, in whole or in part, for or on behalf of any party hereto.

 

(f)                WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW,
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OF THE CLOSING DELIVERIES, OR THE ACTIONS OR OMISSIONS OF EITHER PARTY
HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(g)                Captions; Headings. The captions and headings in this
Agreement are inserted for convenience of reference only and in no way define,
describe or limit the scope or intent of this Agreement or any of the provisions
hereof.

 

(h)               Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

(i)                 Assignment. Purchaser shall not, directly or indirectly,
including by operation of law or by any transfer of any direct or indirect
interest in Purchaser resulting in a Change in Control, assign this Agreement or
its rights hereunder or delegate any of its obligations hereunder to any Person,
in each case, without the prior written consent of Seller, which such consent
Seller may grant or withhold in its sole and absolute discretion; provided,
however, Purchaser shall have a one-time right to assign this Agreement to an
entity under common control with Purchaser, which one-time right must be
exercised prior to the earlier to occur of (1) the date that is one (1) Business
Day prior to the date that the request for the ROFO Waiver has been issued to
Ground Lessor (Seller shall keep Purchaser reasonably informed of its intention
to deliver such request to Ground Lessor), and (2) the date that is twenty-five
(25) days prior to Closing, a copy of which assignment shall be provided to
Seller as of such date pursuant to a written notice; and provided, further, that
all representation and warranties made by Purchaser herein shall remain true,
correct and complete notwithstanding such assignment and Purchaser remains
jointly and severally liable for the performance of Purchaser’s obligations
hereunder. Any attempted assignment, transaction

 



41

 

 

or transfer in violation of the terms of this subsection without Seller’s prior
written consent shall be null and void.

 

(j)                 No Third-Party Beneficiary. This Agreement is made for the
sole benefit of the parties hereto (and, to the extent applicable, each Seller
Related Party) and no other Person (including Escrow Agent and the Title Company
except to the extent expressly set forth herein) shall have any rights, remedies
or legal interest of any kind under or by reason of this Agreement. Without
limiting the generality of the foregoing, no Employee or any broker, agent or
finder shall be deemed a third party beneficiary of any provision of this
Agreement.

 

(k)               Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which, when taken together, shall constitute but one and the
same instrument.

 

(l)                 Exhibits and Schedules. The Exhibits and Schedules attached
to this Agreement are incorporated herein and form a part of this Agreement.

 

(m)             Confidentiality; No Recording. In addition to the Confidential
Information, Purchaser and Seller shall keep confidential and shall not disclose
the material business terms of the transaction contemplated by this Agreement,
including the Purchase Price and any other financial terms, without the prior
written consent of the other party, except: (1) to such party’s directors,
officers, partners, members, managers, shareholders, employees, legal counsel,
accountants, engineers, architects, financial advisors and similar professionals
and consultants and lenders to the extent such party deems it necessary or
appropriate in connection with the party’s obligations under this Agreement and,
in such case, such party shall secure the agreement of such parties to be bound
by the terms hereof, or (2) as otherwise required by applicable legal process,
law, regulation or rule of any governmental authority or stock exchange. Neither
this Agreement nor any memorandum hereof may be recorded or filed in any public
records by or with the consent or approval of any party to this Agreement,
unless the prior written consent therefor has been given by Seller and Purchaser
and except that Purchaser may file a lis pendens to the extent necessary to
preserve a claim for specific performance made pursuant to Section 17(b). The
provisions of this Section 19(m) shall survive the Closing or the earlier
termination of this Agreement.

 

(n)               [Intentionally omitted.]

 

(o)               Prevailing Party’s Attorney’s Fees. In any judicial suit or
action or other adversarial action between Seller and Purchaser arising out of
this Agreement, the prevailing party therein shall be entitled to recover from
the other party its reasonable attorneys’ fees, expenses, court costs and expert
witness and other third party consultant costs and expenses.

 

(p)               Publicity. Prior to the Closing, neither Seller nor Purchaser
shall issue any press release or public statement (each, a “Press Release”) with
respect to the Transaction without the prior consent of the other (which
approval may be withheld in each party’s sole and absolute discretion), except
(i) to the extent required by law and (ii) that Seller may disclose the
agreement to sell the Property in accordance with the terms of this Agreement to
a Seller Related Party (including at any investor conference or meeting of any
Seller Related Party). After the Closing, any Press Release issued by either
Seller or Purchaser shall be subject to the review and approval of the other
party (which approval shall not be unreasonably withheld or delayed). If either
Seller or Purchaser is required by law, regulation or rule of any governmental
authority or stock exchange to issue a Press Release, such party shall, at least
three (3) Business Days prior to the issuance of the same (to the extent
practicable), deliver a copy of the proposed Press Release to the other party
for its review. Neither Seller nor Purchaser shall permit any advisor,






42

 



 

broker or other representative to issue a Press Release other than in accordance
with the terms hereof. The provisions of this Section 19(p) shall survive the
Closing or earlier termination of this Agreement.

 

20.              Completion of hotel project.

 

(a)                As used in this Agreement, the following terms shall have the
specified meanings:

 

(i)                 “Hotel Project” means the completion of all construction and
the installation of all equipment, furnishings and property at the Hotel, in
each case, in accordance with the Construction Plans.

 

(ii)               “Construction Plans” means those plans and specifications
described on Schedule 7, as modified as permitted herein.

 

(iii)             “Hotel Construction Costs” means any and all costs necessary
to complete the Hotel Project in accordance with the Construction Plans.

 

(b)               After the Effective Date and, if applicable, after the Closing
(to the extent necessary to cause the work required pursuant to this Section 20
and the Construction Costs Escrow Agreement) Seller, at Seller’s sole cost and
expense, shall cause the Hotel Project to be completed in a good and workmanlike
manner in accordance with the Construction Contracts and Construction Plans
described on Schedule 7 and all applicable laws and regulations (including with
respect to the completion of all punch-list items) on or before January 31, 2014
(the “Project Construction Completion Date”). Purchaser hereby approves the
Construction Plans described on Schedule 7. After the Effective Date and for all
periods after the Closing, Seller shall not amend, in any material respect, any
of the Construction Plans to the extent that any such amendment would alter, or
reasonably be expected to affect, the design of the Hotel or otherwise have a
material and adverse effect on the Hotel Project, in each case, without
Purchaser’s prior approval (which approval may be withheld by Purchaser in
Purchaser’s discretion). Seller shall use commercially reasonable and diligent
efforts to cause all work necessary to complete the Hotel Project (including
with respect to the completion of all punch-list items) to be promptly
performed. Seller shall be responsible for the payment of any and all Hotel
Construction Costs which shall paid from the Construction Costs Escrow Amount
(as defined below) or other funds available to Seller. From and after the
Closing, Purchaser shall cooperate with Seller’s efforts to complete the Hotel
Project in accordance with the terms of this Section 20. In no event shall
Purchaser have the right to initiate any change order or make any other
modification to the Hotel Project or the Construction Plans without Seller’s
prior approval (which may be withheld in its sole and absolute discretion).
Purchaser shall (i) cooperate with Seller in connection with Seller’s
prosecution of the Hotel Project (including executing any and all permits,
applications and other items reasonably requested by Seller) and (ii) not, and
shall cause each of Purchaser’s Representatives not to, materially interfere
with Seller’s prosecution of the Hotel Project (including with respect to taking
any action, or failing to take any action, that would delay or affect Seller’s
ability to complete the Hotel Project or to obtain the Temporary Certificate of
Occupancy). If Seller shall require Purchaser’s approval with respect to any
matter relating to Seller’s prosecution of the Hotel Project, then Purchaser
shall respond to any such request within five (5) Business Days of Purchaser’s
receipt of such request from Seller and if Purchaser shall fail to timely
respond within such five (5) Business Day period, then Purchaser’s approval
shall be deemed given with respect to the applicable matter. Notwithstanding the
terms of Section 19(b) any and all requests for Purchaser’s approval under this
Section 20 may be delivered by email correspondence delivered to
MHappel@arlcap.com.

 

(c)                At the Closing, Seller shall deposit with Escrow Agent an
amount (the “Construction Costs Escrow Amount”) equal to 125% multiplied by the
estimated Hotel Construction Costs (such

 



43

 

 

estimate being made as of the Closing Date) as reasonably estimated by Gardiner
& Theobald Inc. (Seller’s construction consultant on the Hotel Project) and
reasonably approved by Purchaser and its construction consultant. The initial
portion of the Construction Costs Escrow Amount in excess of such estimated
Hotel Construction Costs (i.e., the additional 25% of the estimated Hotel
Construction Costs) is hereinafter referred to as the “Excess Construction
Escrowed Funds”). The parties acknowledge that attached hereto at Schedule 9 is
an estimate of the Construction Costs prepared by Gardiner & Theobald Inc. as of
the Effective Date, which the parties hereby approve and agree that the
Construction Costs to be estimated by Gardiner & Theobald, Inc. as of the
Closing Date shall be based off of the Construction Costs attached at Schedule 9
(taking into account changes to such amount occurring after the Effective Date).
If the parties are unable to mutually agree on the amount of the Construction
Costs Escrow Amount to be deposited at the Closing with Escrow Agent, then (1)
the parties shall proceed with the Closing without any delay whatsoever relating
to such dispute and (2) at the Closing, Seller shall deposit with Escrow Agent
the amount estimated by Purchaser’s construction consultant to be the
Construction Costs Escrow Amount. Promptly after the Closing, such dispute as to
the Construction Costs Escrow Amount shall be submitted to binding arbitration
as contemplated in this Section 20, and the Construction Costs Escrow Amount
shall, if applicable, be immediately adjusted based on the arbitral
determination. The Construction Costs Escrow Amount shall be held and disbursed
in accordance with the Construction Costs Escrow Agreement and made available to
Seller for the payment of the Hotel Construction Costs after Substantial
Completion (acknowledging that Seller’s obligation to pay for such Hotel
Construction Costs after the Closing is absolute and shall not be limited to the
Construction Costs Escrow Amount, except as otherwise expressly provided in
subsections (e) and (f) below). No disbursement shall be made from the
Construction Costs Escrow Amount to the extent that it would cause the
Construction Costs Escrow Amount to be less than the sum of the (A) the Excess
Construction Escrowed Funds and (B) 100% of the then remaining Hotel
Construction Costs (which shall include cost overruns approved by Seller in
accordance with the terms of Section 20(b)), as reasonably estimated by Gardiner
& Theobald Inc. and evidenced by reasonable back-up information that allows
Purchaser to reasonably approve the same.

 

(d)               After Substantial Completion, Seller shall continue to obtain,
consistent with past practices and to the extent required to be delivered under
the GMP Contract, conditional partial lien waivers in respect of the
then-completed work (i.e., punch-list items) being performed to complete the
Hotel Project. From time to time, upon the reasonable request of Purchaser,
Seller shall provide a reasonably detailed accounting of the remaining work, the
progress of the then-completed work to date (reflected on a percentage complete
basis as appropriate) and the Hotel Construction Costs (including copies of the
general contractor’s invoices/disbursement requests) of all such work. Without
limiting the obligation of Seller to complete the Hotel Project in accordance
with the Construction Plans and the terms hereof, Seller’s obligations hereunder
shall include completing one hundred percent (100%) of the Hotel Project as a
fully furnished and equipped hotel meeting the standards set forth in the
Viceroy Agreement and containing all necessary Personal Property.

 

(e)                If Closing has occurred and Seller has not completed the
Hotel Project in accordance with the Construction Plans by the Project
Completion Date (subject to force majeure not to exceed sixty (60) days), then
Purchaser shall have the right, upon written notice to Seller, to elect to
prosecute, as expeditiously as possible and at Seller’s expense, the remaining
work in accordance with the Construction Plans and the Construction Contracts.
Upon receipt of such notice, Seller shall thereafter fully cooperate with
Purchaser, at Seller’s sole cost and expense, in affording Purchaser, to the
maximum extent permissible under the Construction Contracts, with any and all
“owner’s rights” so as to enable Purchaser to cause to be prosecuted, at
Seller’s sole cost and expense, the remaining work in accordance with the
Construction Plans as expeditiously as possible. Upon Purchaser’s election to
exercise such rights, Purchaser agrees to use commercially reasonable and
diligent efforts to effect completion of the Hotel Project in accordance with
the Construction Plans as expeditiously as possible. In furtherance thereof,

 



44

 

 

Seller shall reasonably cooperate with Purchaser’s efforts to effect completion
of the Hotel Project in accordance with the Construction Plans as expeditiously
as possible, including Seller’s execution of change orders and other written
directives as and to the extent necessary to prosecute such remaining work in
accordance with the Construction Plans. Notwithstanding anything to the contrary
contained herein, the parties acknowledge and agree that:

 

(A) in no event shall Seller be required to execute any change order or other
written directive that would reasonably be expected to result in (i) any
material delay to the completion of the Hotel Project in accordance with the
Construction Plans, (ii) any increase in the scope of work or (iii) Seller
incurring additional costs or obligations under the Construction Contracts, in
all cases beyond the scope of work and costs necessary to complete the Hotel
Project in accordance with the Construction Plans and the Construction
Contracts; and

 

(B) in no event shall Purchaser be entitled to amend any of the Construction
Contracts or the Construction Plans or to execute or initiate any change orders
or other written directive that would reasonably be expected to result in (i)
any material delay to the completion of the Hotel Project in accordance with the
Construction Plans, (ii) any increase in the scope of work or (iii) Seller
incurring additional costs or obligations under the Construction Contracts, in
all cases beyond the scope of work and costs necessary to complete the Hotel
Project in accordance with the Construction Plans and the Construction
Contracts.

 

(f)                Upon the completion of the Hotel Project and the final
payment of any and all Hotel Construction Costs (which final payment shall only
be made by Seller upon the provision of the Project Closeout Deliverables (as
defined below)) in accordance with the provisions of the Construction Escrow
Agreement and the satisfaction of all other obligations of Seller pursuant to
this Section 20 (such final project payment and project closeout, collectively,
the “Project Closeout”), which such Project Closeout shall occur on or before
July 31, 2014 (the “Outside Date”), then any remaining balance of the
Construction Costs Escrow Amount shall be promptly paid to Seller. Prior to
making such final payment in respect of Project Closeout from the Hotel
Construction Costs Escrow Amount, Seller shall obtain and deliver to Seller and
Escrow Agent each of the following (collectively, the “Project Closeout
Deliverables”)(but only to the extent such items have not previously been
delivered to Purchaser or cannot otherwise be delivered solely due to
Purchaser’s action or inaction): (i) all requisite final lien waivers and
releases to Seller under the Construction Contracts (to the extent such lien
waivers and releases are required to be delivered to Seller thereunder), (ii)
evidence that the Existing Violations and Construction Violations have been
cured (which may be satisfied by delivery of a then-current violation search
evidencing that such violations have been removed of record), (iii) an
assignment of each Principal Construction Contract by Seller to Purchaser, (iv)
the project architect’s final certificate for payment, (v) a copy of Seller’s
construction consultant’s completed as-built plans and drawings for the Hotel
Project, both in hard copy and electronic CD-ROM format, (vi) the assignment of
the manufacturer’s warranties pursuant to subsection (k), (vii) a certification
by the project architect that the Hotel Project has been completed in accordance
with the Construction Plans, and (viii) in the manner and to the extent required
to be delivered to Seller under the Principal Construction Contracts, any and
all material documents and related materials associated with final payment. If
Closing has occurred and Seller has not completed the Project Closeout by the
Outside Date (subject to force majeure not to exceed sixty (60) days), then
Purchaser shall have the right, upon written notice to Seller, to elect to cause
Seller, and upon receipt of such notice, Seller shall thereafter fully cooperate
with Purchaser, at Seller’s sole cost and expense, in affording Purchaser, to
the maximum extent permissible under the Construction Contracts, with any and
all “owner’s rights” so as to enable Purchaser to cause to be prosecuted, at
Seller’s sole cost and expense, the remaining matters necessary to achieve
Project Closeout as expeditiously as possible. Upon Purchaser’s election to
exercise such rights, Purchaser agrees to use commercially reasonable and
diligent efforts to effect Project Closeout as expeditiously as possible. In
furtherance thereof, Seller shall

 



45

 

 

reasonably cooperate with Purchaser’s efforts to effect Project Closeout,
including Seller’s execution of change orders and other written directives as
and to the extent necessary to achieve Project Closeout. Notwithstanding
anything to the contrary contained herein, the parties acknowledge and agree
that:

 

(A) in no event shall Seller be required to execute any change order or other
written directive that would reasonably be expected to result in (i) any
material delay to achieving Project Closeout, (ii) any increase in the scope of
work or (iii) Seller incurring additional costs or obligations under the
Construction Contracts, in all cases beyond the scope of work and costs
necessary to have completed the Hotel Project in accordance with the
Construction Plans and the Construction Contracts and to have achieved Project
Closeout; and

 

(B) in no event shall Purchaser be entitled to amend any of the Construction
Contracts or the Construction Plans or to execute or initiate any change orders
or other written directive that would reasonably be expected to result in (i)
any material delay to achieving Project Closeout, (ii) any increase in the scope
of work or (iii) Seller incurring additional costs or obligations under the
Construction Contracts, in all cases beyond the scope of work and costs
necessary to have completed the Hotel Project in accordance with the
Construction Plans and the Construction Contracts and to have achieved Project
Closeout.

 

(g)                [Intentionally omitted.]

 

(h)               A portion of the Viceroy Key Money in an amount not exceeding
three million nine hundred twenty-eight thousand two hundred eighty-eight and
70/100 dollars ($3,928,288.70) may be used by Seller to pay any and all Hotel
Construction Costs (including with respect to amounts incurred prior to the
Effective Date). The balance of the Viceroy Key Money shall be assigned to
Purchaser (and if any portion of such balance is expended prior to Closing,
Purchaser shall receive a credit at Closing in the amount of such balance so
expended).

 

(i)                 Notwithstanding anything herein or in any of the Closing
Deliveries to the contrary, Seller shall retain any and all rights, title,
interest, and claims with respect to those matters set forth at Schedule 18
(such matters, collectively, the “Seller’s Reserved Claims”) and nothing set
forth herein or in any Closing Deliveries shall be deemed or construed to
convey, assign or otherwise transfer any such rights to Purchaser; provided that
Seller shall resolve or otherwise settle all Seller’s Reserved Claims as a
condition to the making of the final disbursement of the Construction Costs
Escrow Amount and achieving Project Closeout. Guarantor agrees to indemnify,
defend and hold harmless each Purchaser Party from and against any and all
Liabilities arising out of Seller’s prosecution of Seller’s Reserved Claims
(including claims arising out of Seller’s breach or alleged breach of any
Construction Contract) actually incurred by such Purchaser Parties.

 

(j)                 Any and all disputes between the parties with respect to the
matters set forth in this Section 20 shall be resolved by binding arbitration.
If a dispute arises, such dispute shall, at the election of either party, be
resolved by expedited binding arbitration before a single arbitrator acceptable
to both Seller and Purchaser in their reasonable judgment in accordance with the
rules of the American Arbitration Association, or any successor organization
(“AAA”) for expedited commercial arbitrations; provided that if Seller and
Purchaser fail to agree on an arbitrator within ten (10) days after the
applicable party has exercised its right to have the matter resolved by
arbitration, then either party may request the office of the AAA located in New
York, New York, to designate an arbitrator. The rules of the AAA applicable to
commercial arbitrations shall apply to such arbitration. To the extent a dispute
is related to disbursement of the Construction Costs Escrow Amount, then the
arbitrator shall be required to deliver a copy of its decision to Escrow Agent
under the Construction Costs Escrow Agreement. The arbitrator

 



46

 

 

shall be impartial and have not less than 10 years’ current and active
experience in the construction of hotels in New York City. The fees of the
arbitrator shall be shared equally by Seller and Purchaser.

 

(k)               To the extent any manufacturer’s warranties, including any
warranties listed on Schedule 10 and any warranties pursuant to the Principal
Construction Contracts are issued to Seller after the Closing, then Seller shall
assign, subject to Section 9(b)(xii), to Purchaser such additional warranties
but only to the extent that such warranties may be assigned without (A) consent
of the counterparty or any other party and (B) without material expense to
Seller.

 

(l)                 Until the date that Project Completion has been achieved,
ARK REAL ESTATE PARTNERS II LP and ARK DOMESTIC INVESTORS LLC agree to
collectively maintain liquid assets in the aggregate sum of at least five
million dollars ($5,000,000) to satisfy Guarantor’s obligations with respect to
the Guaranteed Obligations. Upon Purchaser’s request (but no more frequently
than on a quarterly basis), Guarantor shall provide Purchaser with confirmation
of compliance with this covenant.

 

(m)             The provisions of this Section 20 shall survive the Closing.

 

21.              GROUND LEASE; Restaurant lease; viceroy agreement.

 

(a)                The parties acknowledge that the consummation of the
Transaction is expressly subject to and contingent upon the issuance of the ROFO
Waiver. Promptly after the Effective Date, Seller shall deliver to Ground Lessor
a request for the ROFO Waiver. Seller shall use commercially reasonable efforts
to obtain the ROFO Waiver, except that Seller shall have no obligation to pay
any amounts or incur any Liability in connection with its efforts to obtain the
ROFO Waiver. Purchaser shall cooperate with Seller’s efforts to obtain the ROFO
Waiver and any reasonable request made by Seller to Ground Lessor in connection
with the assignment of the Ground Lease under Section 10.1(b) or 10.1(c) of the
Ground Lease (including providing any and all resumes, financial statements and
other information reasonably requested by Ground Lessor). Seller shall keep
Purchaser reasonably informed of its efforts to obtain the ROFO Waiver.

 

(b)               Purchaser hereby acknowledges and agrees that Purchaser has no
right to request or otherwise cause Seller to effectuate the termination of, or
to otherwise terminate, the Restaurant Lease (as contemplated in Section 7.02(b)
of the Restaurant Lease) in connection with the consummation of the Transaction.
The parties acknowledge that Seller shall provide timely written notice to
Restaurant Lease Tenant regarding the Transaction at least forty-five (45) days
prior to the anticipated Closing Date of the Transaction.

 

(c)                Within five (5) Business Days of the Effective Date,
Purchaser shall provide to Seller any and all documents and items, including,
without limitation, financial statements and resumes with respect to Purchaser
and its beneficial owners, as may be reasonably required by Seller’s Manager to
evidence that Purchaser is a “Qualified Person” as defined in the Viceroy
Agreement. The parties acknowledge that Seller shall timely provide Seller’s
Manager with not less than twenty (20) days advance written notice of its
intention to effect the Transaction in accordance with Section 15.3.A of the
Viceroy Agreement and Purchaser shall deliver to Seller (for deliver to Manager
under the Viceroy Agreement) any and all documents, financial statements and
other items as reasonably required by Seller’s Manager to evidence that
Purchaser is a “Qualified Person” (including the items required to be delivered
in accordance with the terms of Section 15.3.A of the Viceroy Agreement).

 



 

47

 

 



22.              Employee Matters.

 

(a)                Assumption of Employer Obligations Under Union Contract. Upon
Closing to the extent provided in the Union Assignment (as described and
consistent with Section 11(a)(xv) of this Agreement), Purchaser shall assume in
writing, and thereafter honor and perform, or cause its manager or operator to
assume (or, as applicable, agree to continue to comply with) in writing, honor
and perform, all of the employer obligations under the Union Contract or, if
there is no Union Contract yet in effect, all obligations under Addendum I to
CBA. To the extent provided and consistent with the Union Assignment, Seller and
Seller’s Manager shall assign the Union Contract (or, if there is no Union
Contract yet in effect, all obligations under Addendum I to CBA) to Purchaser
(or Purchaser’s manager or operator, as the case may be). Seller and Purchaser
agree to cooperate reasonably with each other (and Seller shall cause Seller’s
Manager to cooperate reasonably) to effectuate the Union Assignment and
assignment and assumption of employer obligations under the Union Contract or,
if there is no Union Contract yet in effect, all obligations under Addendum I to
CBA, including giving any notices required by the Union Contract or otherwise
and the execution of any assumption agreements required to reflect such
assignment and assumption in connection with the Transaction.

 

(b)               Employees. Purchaser and Seller acknowledge that (i) Purchaser
will retain Seller’s Manager as the property manager of the Hotel after Closing
under the Viceroy Agreement, (ii) Seller’s Manager is and after the Closing
shall continue to be the employer of all Union Employees and Non-Union Employees
under the Viceroy Agreement, (iii) upon and following the Closing it is
anticipated that Seller’s Manager shall continue to sponsor or maintain the same
Hotel Employee Plans as prior to the Closing, and (iv) in light of the
foregoing, such Employees shall not incur any interruption or termination of
employment, change to Hotel Employee Plans, or change in any wages, benefits or
terms of employment as a result of or arising out of the Closing of the
Transaction (excluding any changes as may be made from time to time after the
Closing consistent with the Viceroy Agreement or any Union Contract), applicable
law or otherwise.

 

(c)                [Intentionally omitted.]

 

(d)               [Intentionally omitted.]

 

(e)                Assumption of Employee Liabilities. Upon Closing, Purchaser
shall assume (i) all Employee Liabilities with respect to the Continuing
Employees only to the extent accruing or first arising after the Closing; and
(ii) all Employee Liabilities accrued as of the Closing for which Purchaser has
received a proration credit under Schedule 2 (but not any other Employee
Liabilities which have accrued as of the Closing), and Seller shall have no
obligations with respect to such Employee Liabilities. Notwithstanding anything
to the contrary in the foregoing, Purchaser is not assuming and shall not assume
any Employee Liabilities or obligations of Seller’s Manager which are
liabilities or obligations of Seller’s Manager whether under the Viceroy
Agreement, any Union Contract, applicable law or otherwise.

 

(f)                Withdrawal Liability. The only “multi-employer plans (as
defined in Section 4001(a)(3) of ERISA) to which Seller and/or Seller’s Manager
are currently obligated to contribute with respect to Union Employees of the
Hotel pursuant to the Union Contract are set forth in Schedule 15 attached
hereto (the “Multi-Employer Plans”). Because Purchaser is assuming the employer
obligations under the Union Contract (including the Agreement set forth in
Section(f)(iii)) at Closing (including, but not limited to, Seller’s obligations
to contribute to the Multi-Employer Plans), Seller’s obligations under the
Multi-Employer Plans with respect to the Union Contract, if any, shall
permanently cease from and after the Closing. Accordingly, in the event and to
the extent that any withdrawal liability would otherwise be imposed on Seller,
Purchaser shall (or shall cause its manager or operator to), with respect only
to such

 



48

 

 

Multi-Employer Plans with respect to which withdrawal liability would otherwise
be imposed on Seller and only to the extent required by Section 4204 of ERISA,
to avoid the imposition of such withdrawal liability, (i) contribute to the
Multi-Employer Plans for substantially the same number of contribution base
units for which Seller had an obligation to contribute to such Multi-Employer
Plans, (ii) inherit Seller’s contribution histories to such Multi-Employer Plans
and (iii) provide to such Multi-Employer Plans for a period of five (5) plan
years commencing with the first (1st) plan year beginning after the Closing, a
bond to be obtained by Purchaser (or Purchaser’s manager or operator) issued by
a corporate surety company that is acceptable for purposes of Section 412 of
ERISA or a sum to be provided by Purchaser (or Purchaser’s manager or operator)
and held in escrow by a bank or similar financial institution satisfactory to
the Multi-Employer Plans, or an irrevocable letter of credit to be obtained by
Purchaser (or Purchaser’s manager or operator), or such other security
arrangement satisfactory to the Multi-Employer Plans, equal to the greater of
(1) the average annual contribution required to be made by Seller under such
Multi-Employer Plans for the three plan years preceding the plan year in which
the Closing occurs, or (2) the annual contribution that Seller was required to
make under such Multi-Employer Plans for the last plan year prior to the plan
year in which the Closing occurs. In such event, Seller shall cooperate with
Purchaser (or Purchaser’s manager or operator) to obtain a waiver of the bond,
escrow, letter of credit or such other security arrangement set forth above. The
bond, escrow funds, letter of credit or other security arrangement, if any,
shall be paid to the applicable Multi-Employer Plan if Purchaser withdraws from
a Multi-Employer Plan or fails to make a contribution to such Multi-Employer
Plan when due at any time during the first five (5) plan years beginning after
the Closing Date in accordance with Section 4204 of ERISA. If Purchaser
withdraws from a Multi-Employer Plan in a complete withdrawal, or a partial
withdrawal with respect to operations, during the five (5) plan years commencing
with the first (1st) plan year beginning after the Closing, Seller may as a
matter of law be secondarily liable for any withdrawal liability it would have
had to such Multi-Employer Plan with respect to the Hotel’s operations (but for
Section 4204 of ERISA) if the liability of Purchaser with respect to such
Multi-Employer Plan is not paid. In such event, and to the extent applicable,
Purchaser shall indemnify Seller from and against any and all Liabilities
arising out a breach by Purchaser of the covenants set forth in this subsection
(f) or the failure of Purchaser to comply with its obligations (including,
without limitation, any statutory obligations) with respect to obligations under
this subsection (f). With respect to the preceding sentence, Liabilities shall
include Seller’s secondary liability in the event Purchaser withdraws from a
Multi-Employer Plan. The provisions of this subsection (f), to the extent
applicable, shall survive the Closing.

 

(g)                WARN Act. The parties acknowledge and agree that, in light of
the facts and circumstances acknowledged in Section 22(b) above, that no advance
notice of terminations of employment, employment losses, plant closing or mass
layoff at the Hotel under the Worker Adjustment and Retraining Notification Act
of 1988 (the “WARN Act”) is required. Accordingly, Seller shall not give and
shall use its best efforts to cause Seller’s Manager not to give any such notice
due to, in connection with or as a result of the Transaction or the Closing
thereof. Purchaser shall not, and shall use its best efforts to cause its
manager not to, effectuate a plant closing or mass layoff (as those terms are
defined in the WARN Act) affecting in whole or in part the Hotel or any
Employees without complying with the notice requirements and provisions of the
WARN Act if and to the extent applicable. Purchaser shall provide a full defense
to, and indemnify Seller and Seller’s Manager for any actual or out-of-pocket
losses which Seller or Seller’s Manager may reasonably and necessarily incur in
connection with any suit or claim brought against Seller or seller’s Manager
under the WARN Act with respect to any actions taken by Purchaser (or its
manager or operator) with regard to the Hotel or Employees subsequent to the
Closing Date.

 

(h)               Indemnity. Purchaser shall indemnify, defend and hold Seller
and each Seller Related Party (which, for purposes of this section, shall
exclude Seller’s Manager (and its affiliates), any officer, director, employee,
or agent of Seller’s Manager (or its affiliates), and any other Person
affiliated or

 



49

 

 

related in any way to Seller’s Manager (or its affiliates)) harmless from and
against any and all Liabilities (except to the extent caused by willful
misconduct or unlawful acts of Seller or Seller’s Manager) arising out of or
otherwise with respect to (i) the termination of any Employees after the
Closing; (ii) a breach by Purchaser of the covenants set forth in this
Section 22 other than subsection (d) thereof (wherein Purchaser’s indemnity
obligation is separately addressed), (iii) failure of Purchaser to comply with
its obligations, including any statutory obligations with respect to Continuing
Employees or obligations under Section 22; or (iv) any claim made by any
Employee, including but not limited to Continuing Employees and Employees who
are not Continuing Employees, resulting from Purchaser’s conduct arising after
the Closing.

 

(i)                 Hotel Employee Plan. Notwithstanding anything herein to the
contrary, nothing in this Section 22 shall require Purchaser to (i) be
responsible for, (ii) withhold or cause to be withheld any deductions from
compensation payable by Purchaser or Purchaser’s manager to any Continuing
Employee for purposes of contributing to, or (iii) make or cause to be made any
payments on behalf of any Continuing Employee to, any Hotel Employee Plan
sponsored or maintained by Seller or Seller’s Manager.

 

(j)                 The provisions of this Section 22 shall survive the Closing.

 

23.              LIMITATION ON LIABILITY. 

 

(a)                In no event shall any party hereto be liable to the other
party for consequential, punitive or other special damages (but the foregoing
shall not be construed to limit or affect Seller’s right to receive the Deposit
as liquidated damages in accordance with the terms hereof).

 

(b)               Notwithstanding any provision to the contrary contained in
this Agreement or any documents executed by Seller pursuant hereto or in
connection herewith (including Seller’s Closing Deliveries) the following shall
apply:

 

(i)                 Purchaser shall not assert any claim post-Closing against
Seller alleging a breach of any of Seller’s Representations unless the Liability
for such claim (together with all other claims of Purchaser hereunder or under
any documents executed pursuant hereto or in connection herewith (including
Seller’s Closing Deliveries) but not including any indemnity obligations of
Seller that survive Closing) exceeds two hundred fifty thousand dollars
($250,000).

 

(ii)               the maximum aggregate liability of Seller, and the maximum
aggregate amount which may be awarded to and collected by Purchaser, under this
Agreement with respect to the breach of any and all breaches of Seller’s
Representations for which claims are timely made by Purchaser (for the avoidance
of doubt not including indemnity obligations that survive Closing) shall not
exceed four million four hundred fifty-five thousand dollars ($4,455,000); and

 

(iii)             Purchaser shall not be permitted to make any claim or
institute any action against Seller for a breach of any of Seller’s
Representations (for the avoidance of doubt not including indemnity obligations
that survive Closing) unless Purchaser (A) prior to date that is five (5)
Business Days after the expiration of the Survival Period, has delivered to
Seller written notice alleging that (1) Seller has breached a Seller’s
Representation prior to the expiration of the Survival Period, (2) Purchaser has
suffered or is reasonably expected to suffer actual damages (which damages shall
be set forth in such written notice) as a result, and (3) Purchaser is permitted
to recover such damages

 



50

 

 

under the express terms of this Agreement, and (B) shall have commenced a legal
proceeding against Seller prior to the date that is forty-five (45) days after
the expiration of the Survival Period in respect of the breach asserted in the
notice described in the preceding clause (A).

 

(c)                Notwithstanding anything in this Agreement to the contrary,
Seller’s liability in respect of any and all breaches of Seller’s
Representations shall be limited as set forth in this Section 23.
Notwithstanding anything to the contrary in this Agreement or in any document
executed by Seller pursuant hereto or in connection herewith (including Seller’s
Closing Deliveries), Purchaser shall not make any claim against Seller alleging
the breach of any of Seller’s Representations occurring after the Survival
Period (for the purposes of the foregoing, Purchaser shall be required to have
timely delivered the written notice to Seller in accordance with Section
23(b)(iii)(A) and have commenced a legal proceeding against Seller prior to the
date that is forty-five (45) days after the expiration of the Survival Period in
respect of the breach asserted in the foregoing written notice in order to be
deemed to have made a timely claim against Seller for any breach of Seller’s
Representations occurring prior to the expiration of the Survival Period).

 

(d)               Purchaser agrees that no direct or indirect beneficial owner
of Seller or any other Seller Related Party, no member, partner, shareholder or
beneficiary of any beneficial owner of Seller or any other Seller Related Party
and no manager, officer, director, trustee, employee or agent of any such
member, partner, shareholder, or beneficiary shall have any personal Liability
hereunder, or under any document entered into by Seller or any other Seller
Related Party pursuant hereto or in respect of the Transaction (including with
respect to Seller’s Closing Deliveries) (except with respect to Guarantor’s
obligations expressly set forth herein).

 

(e)                The provisions of this Section 23 shall survive the Closing.

 

24.              Holdback.

 

(a)                Seller agrees that a portion of the Purchase Price in the
amount of four million four hundred fifty-five thousand dollars ($4,455,000)
(the "Escrowed Funds") shall be held by Escrow Agent in an account for the
exclusive benefit of Seller in connection with any of Seller’s post-Closing
liability pursuant to Section 23 or any of Seller’s indemnity obligations
hereunder (the “Holdback Account”), subject to and in accordance with the terms
and conditions of the Holdback Escrow Agreement and to the extent expressly
provided below in this Section 24. Any interest accrued on the Holdback Account
shall be the exclusive property of Seller, and shall be disbursed by Escrow
Agent to Seller promptly following the Release Date (as hereinafter defined) in
accordance with the terms of the Holdback Escrow Agreement. The Holdback Account
shall be maintained by Escrow Agent for the period commencing on the Closing
Date and expiring on the date that is six (6) Business Days following the
expiration of the Survival Period (the “Release Date”), or for such longer
period as may be required under the provisions of this Section 24 or the Escrow
Holdback Agreement. On or prior to the day which is five (5) Business Days after
the last day of the Survival Period, Purchaser shall deliver written notice in
accordance with Section 23(b)(iii) (a “Notice of Breach”) to Seller of any
claims for actual damages Purchaser may have against Seller arising out of a
breach of any of Seller’s Representations occurring prior to the expiration of
the Survival Period. Such Notice of Breach shall set forth with reasonable
specificity the nature of the alleged breach of Seller’s Representations and the
corresponding provisions of this Agreement which relate to such breach, or
Seller’s indemnity obligation, and the amount, if known or readily
ascertainable, of the loss, claim, damage, injury, cost, expense or payment (as
reasonably estimated by Purchaser) and a copy of such Notice of Breach shall be
simultaneously delivered to Seller’s counsel and Escrow Agent. Purchaser shall
not be permitted to make any claim or institute any action against Seller for a
breach of any of Seller’s Representations unless Purchaser shall have satisfied
all of

 



51

 

 

the requirements set forth in Section 23(b)(iii) and this Section 24. Only such
portion of the Escrowed Funds, in an amount equal to the aggregate actual
damages being claimed by Purchaser under one or more Notice of Breach timely
delivered by Purchaser in accordance with the terms hereof, shall be maintained
by Escrow Agent subsequent to the Release Date; provided that the Escrowed Funds
in the Holdback Account shall be released to Seller immediately upon Purchaser’s
failure to timely commence a legal proceeding in respect of all such Notices of
Breach.

 

(b)               Subsequent to Purchaser’s timely delivery of a Notice of
Breach to Seller (and Seller’s counsel and Escrow Agent) in accordance with the
terms hereof, Seller and Purchaser shall discuss, in an effort to mutually
resolve, any dispute with respect to Purchaser’s claim set forth in such Notice
of Breach. If the validity and amount of Purchaser’s claim under such Notice of
Breach is mutually resolved by Seller and Purchaser prior to the date by which
Purchaser shall have commenced a legal proceeding in accordance with Section
23(b)(iii), then Seller and Purchaser shall deliver a joint written notice to
Escrow Agent directing the disbursement from the Holdback Account of the
mutually agreed amount of such claim. In the event Seller and Purchaser fail to
mutually resolve the claims under such Notice of Breach and Purchaser timely
commences a legal proceeding with respect to such Notice of Breach, then only
such portion of the Escrowed Funds not subject to amounts being claimed in any
timely commenced legal proceeding shall be released to Seller. Only such portion
of the Escrowed Funds, in an amount equal to the actual damages reasonably
asserted in any and all legal proceedings timely commenced by Purchaser in
accordance with the terms hereof, shall continue to be maintained by Escrow
Agent, and Seller and Purchaser shall deliver a joint written notice to Escrow
Agent setting forth the actual damages amount being sought in such legal
proceedings.

 

(c)                If Purchaser, subsequent to the timely delivery of a Notice
of Breach, does not timely commence a legal proceeding in respect of such Notice
of Breach in accordance with Section 23(b)(iii) and this Section 24, then Seller
may submit a written notice of demand to Escrow Agent for immediate release to
Seller of the Escrowed Funds, together with interest accrued thereon, from the
Holdback Account.

 

(d)               The Escrowed Funds shall be held in escrow by Escrow Agent and
disbursed in accordance with the express terms of the Holdback Escrow Agreement.

 

(e)                The provisions of this Section 24 shall survive the Closing.

 

 

 

(signatures appear on next page)

 

 

 

52

 

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the Effective Date first above written.

 

      PURCHASER      

ARC 120W5701, LLC,

a Delaware limited liability company

 

 

 

By: /s/ Michael A. Happel

Name: Michael A. Happel

Title: Executive Vice President and Chief Investment Officer

 

      SELLER      

AREP FIFTY-SEVENTH LLC,

a Delaware limited liability company

 

 

 

By: /s/ John Yoon

Name: John Yoon

Title: President

 

   

Indemnity and Construction Obligations

 

Each of the undersigned is executing this Agreement to evidence its agreement,
on a joint and several basis, (i) to be liable for the obligation to indemnify
and hold each Purchaser Party harmless for the Liabilities pursuant to Section
16(e) and the Liabilities pursuant to Section 20(i), and (ii) to guaranty the
Construction Obligations and Seller’s performance (in accordance with the terms
of Section 20) of all of Seller’s obligations set forth in Section 20 (such
guaranteed obligations, collectively, the “Guaranteed Obligations”).

 

ARK REAL ESTATE PARTNERS II LP,

a Delaware limited partnership

 

By: /s/ John Yoon

Name: John Yoon

Title: President

 

ARK DOMESTIC INVESTORS LLC,

a Delaware limited liability company

 

By: /s/ John Yoon

Name: John Yoon

Title: President

 

 

 

 

Joinder of Agent/Escrow Agent

 

The undersigned is executing this Agreement solely for the purpose of evidencing
its agreement to the terms and conditions of Exhibit B and Section 19(d).

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By: /s/ Vincent L. Plaia

Name: Vincent L. Plaia

Title: Senior Underwriting Counsel

Date: September 18, 2013

 

 

 

 

SCHEDULE 1

 

DEFINITIONS

 

“2013 Budget Notice” has the meaning set forth in Section 16(f). “2013 Budget
Notice Deadline” has the meaning set forth in Section 16(f). “AAA” has the
meaning set forth in Section 20(i). “Accounts Receivable” means all amounts
payable in connection with the operation of the Hotel, but which are not paid as
of the Closing, including charges for the use or occupancy of any guest,
conference, meeting, or banquet rooms or other facilities at the Hotel, or any
other goods or services provided at the Hotel, but expressly excluding any
credit card charges and checks which Seller has submitted for payment as of the
Closing and excluding any Rents and amounts payable to Seller under the Viceroy
Agreement. “Addendum I to CBA” has the meaning set forth in Section 11(a)(xv).
“Agent” has the meaning set forth in Section 19(d). “Agreement” has the meaning
given thereto in the Preamble (as amended and assigned from time to time).
“Agreement Rights of Viceroy” has the meaning set forth in Section 6(f)(ii).
“Allocation Statement Accountant” has the meaning set forth in Section 2(b).  
“Anti-Money Laundering Laws” has the meaning set forth in Section 18(a)(iv).
“Approving Party” has the meaning set forth in Section 5(g)(iv). “Assigned
Accounts Receivable” has the meaning set forth in Section 3(b) of Schedule 2.
“Assumed Contract Notices” has the meaning set forth in Section 11(a)(xi).
“Assumed Contracts” has the meaning set forth in Section 6(f)(i). “Back-of-House
Lease” has the meaning set forth in Section 16(a)(x). “Balance” means an amount,
in immediately available funds, equal to (i) the Purchase Price (subject to all
adjustments and pro-rations provided for in this Agreement (including pursuant
to Schedule 2)) less (ii) the amount of the Deposit as of the Closing which is
actually paid to Seller at the Closing. “Bookings” means all bookings and
reservations for guest, conference, meeting and banquet rooms or other
facilities at the Hotel for dates from and after the Closing Date. “Business
Day” means any day other than a Saturday, Sunday, or any Federal or New York
State holiday. “Casualty Consultant” has the meaning set forth in Section
12(a)(i). “Change in Control” means any change in (i) the direct or indirect
ownership of more than 50% of the outstanding voting stock of a corporation or
other majority equity and control interest if not a corporation, and (ii) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and decisions of such corporation or other entity,
whether through the ownership of voting securities, by statute or according to
the provisions of a contract. “Closing” has the meaning set forth in
Section 4(a). “Closing Date” has the meaning set forth in Section 4(a). “Closing
Date Conditions” has the meaning set forth in Section 4(a). “Closing Deliveries”
means, collectively, Purchaser’s Closing Deliveries and Seller’s Closing
Deliveries.

 

 

 

“Closing Statement” has the meaning set forth in Section 11(a)(vii). “Closing
Title Commitment” means the title commitment or commitments from Title Company
insuring Purchaser as owner of the leasehold estate of the tenant under the
Ground Lease as of the Closing Date (subject to the Permitted Exceptions).
“Code” means the Internal Revenue Code of 1986, as amended. “common control”
means, direct or indirect, ownership of more than 50% of the outstanding voting
stock of a corporation or other majority equity and control interest if not a
corporation and the possession, directly or indirectly, of power to direct or
cause the direction of the management and policy of such corporation or other
entity, whether through the ownership of voting securities, by statute or
according to the provisions of a contract. “Confidentiality Agreement” means the
Confidentiality Agreement, dated June 10, 2013, among Ark Real Estate Partners
LP, Ark Real Estate Partners II LP, Ark Domestic Investors LLC and Ark
Investment Partners LP, on the one hand, and AR Capital, LLC, on the other hand.
“Construction Contracts” has the meaning set forth in Section 15(b)(xiv).
“Construction Costs Escrow Agreement” has the meaning set forth in
Section 11(a)(x). “Construction Costs Escrow Amount” has the meaning set forth
in Section 20(c). “Construction Estoppels” has the meaning set forth in
Section 16(d). “Construction Obligations” means Seller’s obligation to complete
the Hotel Project and pay the Construction Costs, in each case, in accordance
with the terms of Section 20. “Construction Plans” has the meaning set forth in
Section 20(a)(ii). “Continuing Employees” means (a) all of the Hotel employees
who are employed by Purchaser or Purchaser’s manager or operator upon Closing
and (b) if Purchaser breaches its obligation under Section 22 to offer (or cause
to be offered) equivalent employment at the Hotel to every Employee upon
Closing, all of the Employees to whom Purchaser failed to offer (or cause to be
offered) such employment. “Contracts” means all maintenance, service and supply
contracts, credit card service agreements, booking and reservation agreements
and all other contracts and agreements entered into by, or on behalf of, Seller
or Seller’s Manager or agent (excluding the Licenses and Permits and the Union
Contract). “Cut-Off Time” has the meaning set forth in Section 1 of Schedule 2.
“Delinquent Rents” has the meaning set forth in Section 1(c) of Schedule 2.
“Deposit” has the meaning set forth in Section 3. “Designated Employees” means,
collectively, Jeffrey Harvey, Vice President of Seller’s owner and John Yoon,
President of Seller (together with their respective successors). “Diligence
Documents” has the meaning set forth in Section 6(a). “Due Diligence” means
examinations, evaluations, analyses, appraisals, inspections, reviews of files
and documents, testing, studies and/or investigations. “Effective Date” has the
meaning given thereto in the Preamble. “Election Notice” has the meaning set
forth in Section 12(a)(i).

 

 

 

“Employee Leave” means vacation, sick leave and any other paid leave accrued or
accruing with respect to Employees. “Employee Liabilities” means all obligations
and liabilities, actual or contingent with respect to Employees, whether
accruing before or after Closing, including any and all obligations or
liabilities: for (A) wages, salaries, Employee Leave, fringe benefits, and
payroll taxes, (B) contributions and other payments to Hotel Employee Plans,
(C) worker’s compensation claims based on any real or alleged occurrence prior
to Closing and (D) claims or penalties under applicable laws governing
employer/employee relations (including the National Labor Relations Act and
other labor relations laws, fair employment standards laws, fair employment
practices and anti-discrimination laws, the Worker Adjustment and Retraining
Notification Act of 1988, ERISA, the Multi-Employer Pension Plan Amendments Act,
and the Consolidated Omnibus Budget Reconciliation Act of 1985). “Employees”
means the employees of Seller or Seller’s Manager who are employed (whether on a
full-time or part-time basis) at the Hotel immediately prior to the Closing Date
in connection with the operation, ownership or management of the Hotel.
“Equipment Leases” means all leases, agreements, financings or other
arrangements pursuant to which Seller leases or rents, as lessee, certain
equipment, machinery, tools, devices or other such items for use in connection
with its ownership and operation of the Hotel. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended. “Escrow Agent” means, First
American Title Insurance Company (acting through its New York office), as escrow
agent hereunder (together with any successor escrow agent appointed in
accordance with the terms hereof). "Escrowed Funds" has the meaning set forth in
Section 24(a). “Excess Construction Escrowed Funds” has the meaning set forth in
Section 20(c). “Existing Lender” has the meaning set forth in Section 5(k).
“Existing Violations and Construction Violations” means any violation of law,
municipal ordinances, orders or requirements issued against the Real Property
that (i) exist of record immediately prior to the Closing, or (ii) that arise
from and after the Closing through and until the earlier to occur of (A) Project
Closeout and (B) the date of Purchaser’s written notice under Section 20(e) or
20(f) solely in connection with Seller’s matters relating to completion of the
Hotel Project and Project Closeout (excluding any such violations issued in
connection with the operation, management or ownership of the Property).
“Feasibility Study” has the meaning set forth in Section 6(c).

“FF&E” means all furniture, furnishings, fixtures, vehicles, rugs, mats,
carpeting, appliances, devices, engines, telephone and other communications
equipment, televisions and other video equipment, plumbing fixtures and other
equipment, artwork, sculptures, paintings, and all other equipment and other
personal property which are now, or may hereafter prior to the Closing Date may
be

 

 

 

 

placed in or attached to the Real Property and are used in connection with the
operation of the Hotel (but not including items owned or leased by third-parties
or which are leased by Seller or Seller’s Manager or the Equipment Leases).
“FF&E Contracts” has the meaning set forth in Section 15(b)(xv). “Financial
Institution” has the meaning set forth in Section 18(a). “General Assignment”
has the meaning set forth in Section 11(a). “GMP Contract” means that certain
Core and Shell Guaranteed Maximum Price Contract, dated September 15, 2011,
between Hunter Roberts Construction Group LLC and Seller, as amended from time
to time. “Ground Lease Assignment” has the meaning set forth in Section 11(a).
“Ground Lease Estoppel” has the meaning set forth in Section 11(a). “Ground
Lease Event of Default” means an Event of Default (as defined in the Ground
Lease). “Ground Lease Notice” has the meaning set forth in Section 11(a).
“Ground Lease Security Deposit” means the Security Deposit (as defined in the
Ground Lease) to the extent held by Ground Lessor under the Ground Lease.
“Ground Lease” means, collectively, that certain (i) Ground Lease, dated as of
January 25, 2008, between Ricland L.L.C., as lessor and AREP FIFTY-SEVENTH LLC,
as lessee, (ii) First Amendment to Ground Lease, dated as of June 15, 2010,
between Ricland L.L.C., as lessor and AREP FIFTY-SEVENTH LLC, as lessee,
(iii) Possession Date Agreement, dated as of July 1, 2010, between Ricland
L.L.C., as lessor and AREP FIFTY-SEVENTH LLC, as lessee and (iv) Guaranty, dated
as of January 25, 2008, by Lawrence N. Friedland and Richard Chapman, as
guarantor in favor of AREP FIFTY-SEVENTH LLC and (v) the Second Amendment to
Ground Lease dated as of September 16, 2013 (including if applicable, in
accordance with Section 8(a) hereof, the non-disturbance and attornment
agreement and Amended and Restated Memorandum of Ground Lease referenced
therein). “Ground Lessor” means the landlord under the Ground Lease. “Guaranteed
Obligations” has the meaning set forth on the signature page. “Guarantees” has
the meaning set forth in Section 1. “Guarantor” means, jointly and severally,
ARK REAL ESTATE PARTNERS II LP, a Delaware limited partnership and ARK DOMESTIC
INVESTORS LLC, a Delaware limited liability company. “Guest Ledger” means any
and all charges accrued to the open accounts of any guests or customers at the
Hotel as of the Cut-Off Time for the use and occupancy of any guest, conference,
meeting or banquet rooms or other facilities at the Hotel, any restaurant, bar
or banquet services, or any other goods or services provided by or on behalf of
Seller. “Holdback Account” has the meaning set forth in Section 24(a). “Holdback
Escrow Agreement” has the meaning set forth in Section 11(a)(xiii). “Hotel” has
the meaning given thereto in the Recitals. “Hotel Construction Costs” has the
meaning set forth in Section 20(a)(iii). “Hotel Employee Plan” means an employee
benefit plan (as defined in ERISA), other than a Multi-Employer Plan, to which
Seller or Seller’s Manager sponsors, maintains or currently makes contributions
on account of any Employees.

 

 

 

“Hotel Project” has the meaning set forth in Section 20(a)(i). “Incentive
Management Fee Threshold” has the meaning set forth in the Viceroy Agreement.
“include”, “includes”, “including” shall be deemed to be followed by the words
“without being limited to”. “Insurance Deficiency” has the meaning set forth in
Section 12(a)(ii). “Intangible Property” has the meaning set forth in Section 1.
“Inventory” means “inventory” as defined in the Uniform System of Accounts and
used in the operation of the Hotel, such as provisions in storerooms,
refrigerators, pantries, and kitchens, beverages in wine cellars and bars, other
merchandise intended for sale or resale, fuel, mechanical supplies, stationery,
guest supplies, maintenance and housekeeping supplies and other expensed
supplies and similar items and including all food and beverages which are
located at the Hotel, or ordered for future use at the Hotel as of the Closing,
but expressly excluding any alcoholic beverages to the extent the sale or
transfer of the same is not permitted under applicable law. “IT Systems” means
Seller’s right, title and interest in all computer hardware, telecommunications
and information technology systems located at the Hotel, and all computer
software used at the Hotel (subject to the terms of any applicable third party
license agreement), to the extent such IT Systems may be assigned without
expense to Seller and without the consent of any party. “Land” has the meaning
given thereto in the Recitals. “Leases” means, collectively, the Restaurant
Lease and, if applicable, the Back-of-House Lease. “Liabilities” means,
collectively, any and all conditions, losses, liens, costs, expenses, damages,
claims, liabilities, expenses, demands or obligations of any kind or nature
whatsoever (including reasonable attorneys’ fees and expenses). “Licenses and
Permits” has the meaning set forth in Section 1. “Liquor License” has the
meaning set forth in Section 9(b)(x). “Liquor License Application” has the
meaning set forth in Section 16(b). “Mandatory Cure Items” has the meaning set
forth in Section 8(e). “Material Assumed Contracts” has the meaning set forth in
Section 6(f)(i). “Mortgage Assignment” has the meaning set forth in
Section 5(k). “Multi-Employer Plans” has the meaning set forth in Section 22(f).
“Non-Union Employees” means all Employees who are not represented by the Union
or not part of a proposed bargaining unit that is subject to a pending or
imminent organizing effort. "Notice Challenge" has the meaning set forth in
Section 24. “Notice of Breach” has the meaning set forth in Section 24(a).
“OFAC” has the meaning set forth in Section 18(a)(i). “Open For Business Date”
has the meaning given thereto in the Ground Lease. “Outside Closing Date” has
the meaning set forth in Section 4(a). “Patriot Act” has the meaning set forth
in Section 18(a)(iv).

“Permitted Exceptions”

means, collectively, the following (excluding any Mandatory Cure Items):

 

(a)       all matters disclosed in Exhibit P;



 

 

 

 

 

(b)       all matters disclosed on the Survey;

(c)       such state of facts as would be disclosed by a physical inspection or
any updated survey of the Property;

(d)       any exceptions caused by Purchaser or Purchaser’s Representatives;

(e)       matters not timely objected to by Purchaser in Section 8;

(f)       matters deemed “Permitted Exceptions” pursuant to the terms of this
Agreement;

(g)       all mortgages and other agreements and liens relating to the Mortgage
Assignment (to the extent assigned to Purchaser’s lender at Purchaser’s
request);

(h)       such other exceptions as Title Company shall commit to Remove without
any additional cost to Purchaser;

(i)       the pre-printed exceptions from coverage and conditions and
stipulations set forth in the Title Commitment (except to the extent such
matters may be removed by the Title Affidavit from Seller and not including any
exception for mechanic’s liens);

(j)       the lien of real estate and personal property taxes not yet due and
payable and other liens now existing or hereafter arising and securing payments
that are to be pro-rated between Seller and Purchaser;

(k)       governmental restrictions on use, zoning laws, building codes and
other applicable laws, ordinances and regulations; and

(l)       the Ground Lease, the Viceroy Agreement, the Restaurant Lease and the
Equipment Leases.

“Person” has the meaning set forth in Section 18(a)(i). “Personal Property” has
the meaning set forth in Section 1. “Plan Assets Regulation” has the meaning set
forth in Section 14(h). “Press Release” has the meaning set forth in Section
19(p).

“Principal Construction Contracts” means, collectively, (i) Core and Shell
Guaranteed Maximum Price Contract, dated September 15, 2011, between Hunter
Roberts Construction Group LLC and Seller, as affected by letter agreement of
approval dated October 27, 2011, and as further amended from time to time, (ii)
AIA Document A133 – 2009, Standard Form of Agreement Between Owner and
Construction Manager as Constructor, dated as of May 10, 2010, by and between
Hunter Roberts Construction Group, LLC and Seller, as amended by that certain
Amendment to AIA Document A133 – 2009, Standard Form of Agreement Between Owner
and Construction Manager as Constructor, and AIA Document A201-2007, General
Conditions of the Contract for Construction dated as of June 30, 2010, by and
between Hunter Roberts Construction Group, LLC and Seller, as affected by that
certain notice to proceed dated February 16, 2011, by and between Hunter Roberts
Construction Group, LLC and Seller, as affected by that certain notice to
proceed dated August 15, 2011, by and between Hunter Roberts Construction Group,
LLC and Seller, and as further amended from time to time, (iii) AIA Document
A201 – 2007, dated June 29, 2010, by and between

 

 

 

 

  Hunter Roberts Construction Group, LLC and Seller, as affected by that certain
notice to proceed dated August 15, 2011, by and between Hunter Roberts
Construction Group, LLC and Seller, and as further amended from time to time,
(iv) AIA Document B101 (2007) Standard Form of Agreement between Owner and
Architect, dated January 15, 2010, between Gene Kaufman Architect PC and Seller,
as amended by that certain addendum letter dated March 8, 2010 by and between
Gene Kaufman Architect, P.C. and Seller, and that certain addendum letter dated
December 4, 2012 by and between Gene Kaufman Architect, P.C. and Seller, and as
further amended from time to time, (v) Agreement for Professional Services,
dated as of November 20, 2009 by and between Seller and Roman and Williams
Buildings and Interiors and (vi) AIA Document A134 – 2009, Standard Form of
Agreement Between Owner and Construction Manager as Constructor, dated as of
August (undated), 2013, by and between Reidy Contracting Group LLC and Seller,
as amended from time to time. “Project Closeout” has the meaning set forth in
Section 20(f). “Project Closeout Deliverables” has the meaning set forth in
Section 20(f). “Project Completion Date” has the meaning set forth in
Section 20(b). “Project Construction Completion Date” has the meaning set forth
in Section 20(b). “Property Documents” means all Diligence Documents, leases (if
any), Assumed Contracts, Licenses and Permits, non-confidential books and
records located at the Real Property or at the office of Seller’s Manager, in
each case, relating to the operation or ownership of the Property. “Property
Information” means, collectively, all financial and operating records of the
Property (including all revenue and operating expense records) Contracts,
Guarantees, plans, drawings, surveys, title documents, property records and
other information relating to the Property (including the Confidential
Information, the Diligence Documents, the Property Documents and all documents,
agreements, materials and other items made available from time-to-time by, or on
behalf of, Seller or any other Seller Related Party). “Property” has the meaning
set forth in Section 1. “Purchase Price” has the meaning set forth in Section 2.
“Purchaser” has the meaning given thereto in the Preamble. “Purchaser Access
Indemnity Obligations” has the meaning set forth in Section 6(c). “Purchaser
Party” has the meaning set forth in Section 18(a)(ii). “Purchaser’s Closing
Deliveries” has the meaning set forth in Section 11(b).

“Purchaser’s Representatives” means any, actual or prospective, direct or
indirect, owner of any beneficial interest in Purchaser, and any of Purchaser’s
or such

 

 

 

 

  owner’s affiliates, partners, shareholders, members, trustees, officers,
employees, agents, counsel, advisors, directors, contractors, engineers,
consultants, advisers, lenders and representatives. “Purchaser’s Response” has
the meaning set forth in Section 8(d). “Real Estate Taxes” has the meaning set
forth in Section 1(a)(i) of Schedule 2. “Real Property” has the meaning given
thereto in the Recitals. “Release Date” has the meaning set forth in Section
24(a). “Remove” with respect to any exception to title, means that Seller causes
Title Company to remove the same as an exception to the title insurance policy
to be issued pursuant to the Closing Title Commitment for the benefit of
Purchaser, without any additional cost to Purchaser, whether such removal is
made available in consideration of payment, bonding, indemnity of Seller or
otherwise. “Rents” has the meaning set forth in Section 1(c)(ii) of Schedule 2.
“Reporting Person” has the meaning set forth in Section 19(d). “Reporting
Requirements” has the meaning set forth in Section 19(d). “Request for Entry”
has the meaning set forth in Section 6(c). “Requesting Party” has the meaning
set forth in Section 5(g). “Restaurant Lease Estoppel” has the meaning set forth
in Section 11(a). “Restaurant Lease Notice” has the meaning set forth in Section
11(a). “Restaurant Lease Tenant” means GM 57TH STREET, LLC, the tenant under the
Restaurant Lease. “Restaurant Lease Termination  Fee” means (i) the termination
payment required to be made by the landlord under the Restaurant Lease in
accordance with the terms of Section 7.02(b) of the Restaurant Lease in
connection with the Restaurant Lease Termination, or (ii) if applicable, any
amount payable to the Restaurant Tenant under the Restaurant Termination Waiver
(provided that such amount does not exceed the amount that would be payable to
the Restaurant Tenant if the Restaurant Lease had been terminated in accordance
with the terms of Section 7.02(b) of the Restaurant Lease). “Restaurant Lease
Termination” means the termination of the Restaurant Lease by the Restaurant
Tenant in accordance with the terms of Section 7.02(b) of the Restaurant Lease
in connection with the sale of the Property to Purchaser in accordance with the
terms of the Restaurant Lease. “Restaurant Lease” means that certain Ground
Floor Restaurant & Rooftop Lounge Indenture of Lease, dated as of April 4, 2013,
between Seller, as landlord and GM 57th Street LLC, together with any amendments
permitted hereunder. “Restaurant Termination Waiver” has the meaning set forth
in Section 9(b)(ix). “Retail Merchandise” means all merchandise located at the
Hotel and held for sale to guests and customers of the Hotel, or ordered for
future sale at the Hotel as of the Cut-Off Time, but not including any such
merchandise owned by any tenant at the Property or by the Manager. “ROFO Waiver”
means the waiver by Ground Lessor of its right of first offer under Section 15.2
of the Ground Lease.

“Second Amendment to Ground Lease” means that certain Second Amendment to Ground
Lease (including the non-disturbance and attornment agreement and Amended and

 

 

 

 

  Restated Memorandum of Ground Lease referenced therein) substantially in the
form attached hereto at Exhibit J. “Seller” has the meaning given thereto in the
Preamble. “Seller Party” has the meaning set forth in Section 18(b). “Seller
Related Parties” means, collectively, (i) Seller, (ii) Seller’s counsel, (iii)
Seller’s Manager, (iv) Willow Advisors LLC (and its affiliates), (v) any
contractor, consultant, vendor or supplier of Seller or property manager, (vi)
any direct or indirect owner of any beneficial interest in Seller, (vii) any
officer, director, employee, or agent of Seller, Seller’s counsel, Seller’s
Manager or any direct or indirect owner of any beneficial interest in Seller and
(ix) any other Person affiliated or related in any way to any of the foregoing;
the term “Seller Related Party” means any of the Seller Related Parties.
“Seller’s Closing Deliveries” has the meaning set forth in Section 11(a).
“Seller’s knowledge” or “Seller’s  best knowledge” has the meaning set forth in
Section 15(e). “Seller’s Manager” means KHM Viceroy New York, LLC, as manager
under the Viceroy Agreement (together with its successors and assigns) “Seller’s
Representation” means any and all representations and warranties expressly made
by Seller in this Agreement or in any of Seller’s Closing Deliveries. “Seller’s
Reserved Claims” has the meaning set forth in Section 20(i). “Seller’s Response”
has the meaning set forth in Section 8(c). “Special Assessments” has the meaning
set forth in Section 1(a) of Schedule 2. “Specially Designated Nationals and
Blocked Persons” has the meaning set forth in Section 18(a)(i). “Substantially
Complete” or “Substantial Completion” each means, with respect to the Hotel
Project, the occurrence of the Management Commencement Date (as defined in the
Viceroy Agreement as of the Effective Date). “Supplies” means all items included
in the definition of “Property and Equipment” under the Uniform System of
Accounts and used in the operation of the Hotel, including linen, china,
glassware, tableware, uniforms and similar items, subject to such depletion and
including such resupplies prior to the Closing Date as shall occur in the
ordinary course of business. “Survey” has the meaning set forth in Section 8(a).
“Survival Period” means the period commencing on the Closing Date and ending on
the sixth (6TH) month anniversary of the Closing Date (time shall be of the
essence with respect to such period). “Tax Agreement” has the meaning set forth
in Section 5(g). “Tax Matter” has the meaning set forth in Section 5(f).
“Temporary Certificate of Occupancy” means one or more temporary certificates of
occupancy permitting the uses contemplated in the Construction Plans with
respect to all areas of the Hotel excluding the 28th and 29th floors and certain
ADA compliant guest rooms. “Title Affidavit” has the meaning set forth in
Section 11(a)(viii). “Title Commitment” means that certain Proforma Owner’s
Policy of Title Insurance, Title Number 30-20-622869, issued by First American
Title Insurance Company, a true, correct, complete copy of which is attached
hereto at Exhibit O. “Title Company” means (i) First American Title Insurance
Company (acting through

 

 

 

 

  its New York Office) as to 10% and (ii) First American Title Insurance Company
as to 90%. “Title Defect” or “Title Defects” has the meaning set forth in
Section 8(b). “Title Objections” has the meaning set forth in Section 8(b).
“Trade Payables” has the meaning set forth in Section 1(k) of Schedule 2.
“Transaction” means the purchase and sale of the Property as contemplated by
this Agreement. “U.S. Person” has the meaning set forth in Section 18(a)(i).
“Uniform System of Accounts” means the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, published by the Hotel Association of
New York City, Inc. “Union” means New York Hotel & Motel Trades Council, AFL-CIO
or any union that is certified or recognized as the bargaining agent
representing Employees or is attempting to organize Union Employees. “Union
Assignment” has the meaning set forth in Section 11(a). “Union Contract” means
any collective bargaining agreement between the Union and Seller or Seller’s
Manager covering Employees. “Union Employees” means Employees whose employment
is governed by any collective bargaining agreement between the Union and Seller
or Seller’s Manager or for whom the Union is certified or recognized as the
bargaining agent or is part of a proposed bargaining unit that is subject to a
pending or imminent organizing effort. “Update” has the meaning set forth in
Section 8(b). “Viceroy Agreement” means, collectively, that certain Hotel
Management Agreement, having an effective date of February 20, 2013, between
Seller, as owner and KHM Viceroy New York, LLC, as manager and that certain
Technical Services and Pre-Opening Services Agreement, dated as of February 20,
2013, between Seller and KHM Viceroy New York, LLC, together with any amendments
permitted hereunder. “Viceroy Agreement Notice” has the meaning set forth in
Section 11(a).   “Viceroy Estoppel” has the meaning set forth in Section
11(a).   “Viceroy Key Money” means the “Key Money” as defined in the Viceroy
Agreement. “WARN Act” has the meaning set forth in Section 22(g).

 

 

 

 

 

SCHEDULE 2

 

CLOSING PRO RATIONS/APPORTIONMENTS

 

Section 1.                Adjustments. Unless otherwise provided below, the
following are to be adjusted and prorated between Seller and Purchaser as of
11:59 P.M. E.S.T. on the day preceding the Closing (the “Cut-Off Time”), based
upon a three hundred sixty-five (365) day year, and the net amount thereof under
this Section shall be added to (if such net amount is in Seller’s favor) or
deducted from (if such net amount is in Purchaser’s favor) the Purchase Price
payable at Closing:

 

(a)                Real Estate Taxes.

 

(i) Definitions. As used herein, the term “Real Estate Taxes” means, without
duplication, any and all real estate taxes, sewer taxes and rents, vault taxes
or any other tax, levy, fee or charge, general or special, ordinary or
extraordinary, foreseen or unforeseen levied or assessed against the Real
Property (including any business improvement district tax); provided, however,
that Real Estate Taxes shall not include any special assessments (collectively,
“Special Assessments”).

 

(ii) General.

 

(A) Any Real Estate Taxes paid at or prior to the Closing shall be prorated
based upon the amounts actually paid. If any Real Estate Taxes for the current
year remain unpaid as of the Closing Date, Purchaser shall receive a credit
against the Purchase Price at the Closing in an amount equal to that portion of
such Real Estate Taxes which relates to the period prior to the Closing Date.
Any such apportionment made with respect to a tax year for which the tax rate or
assessed valuation, or both, have not yet been fixed shall be based upon the tax
rate and/or assessed valuation last fixed. To the extent that the actual Real
Estate Taxes for the current year differs from the amount apportioned at the
Closing, Seller and Purchaser shall make all necessary adjustments by
appropriate payments between themselves within twenty (20) days after receipt by
either party of a notice or bill from the applicable taxing authority indicating
such difference.

 

(B) Seller shall pay any and all installments of Special Assessments which are
due and payable prior to the Closing Date, and Purchaser shall pay any and all
installments of Special Assessments due and payable on or after the Closing
Date; provided, however, that unless payable prior to the Closing Date, Seller
shall not be responsible for any installments of Special Assessments which have
not been confirmed or which relate to projects that have not been completed
prior to the Closing Date, which such Special Assessments shall be paid by
Purchaser.

 

(iii) Refunds and Credits. All Real Estate Tax and assessment refunds and
credits received after the Closing by Seller shall be apportioned and paid to
Purchaser to the extent such amounts relate to any period on or after the
Closing Date. All Real Estate Tax and assessment refunds and credits received
after the Closing by Purchaser shall be apportioned and paid to Seller to the
extent such amounts relate to any period prior to the Closing Date.
Notwithstanding the foregoing, if any refund creates an obligation on Purchaser
to reimburse any tenant under any lease for any amount paid or to be paid, the

 

 

 

portion of such refund which is required to be so reimbursed shall be paid to,
or retained by, Purchaser and Purchaser shall promptly refund or credit such
amount (after deduction of allocable expenses as may be provided in the lease to
such tenant) to the extent such tenant(s) are entitled thereto. Subject to
Section 5(f) of the Agreement, all reasonable attorneys’ fees and expenses
incurred to obtain any such refunds or credits shall be shared between Seller
and Purchaser in proportion to their shares in the gross amount of such refunds
or savings (without regard to any amount reimbursable to any tenants).

 

(iv) Escalations. Seller shall have no obligation to pay (and Purchaser shall
not receive a credit at the Closing) for any Real Estate Taxes or Special
Assessments to the extent that Purchaser is entitled after the Closing Date to
reimbursement of such Real Estate Taxes or Special Assessments, or the recovery
of any increase in Real Estate Taxes and Special Assessments, from any tenant at
the Property, regardless of whether Purchaser actually collects such
reimbursement from such tenants, it being understood and agreed by Purchaser and
Seller that the burden of collecting such reimbursements shall be solely on
Purchaser. In addition, Seller shall not be responsible for any and all Real
Estate Taxes, Special Assessments, changes in tax rate or assessed valuation
arising out of the Transaction or occurring on or after the Closing Date.

 

(b)               Water and Sewer Charges, Utilities. All utility services shall
be prorated as of the Cut-Off Time between Purchaser and Seller. To the extent
possible, readings shall be obtained for all utilities as of the Cut-Off Time.
If not possible, the cost of such utilities shall be prorated between Seller and
Purchaser by estimating such cost on the basis of the most recent bill for such
service; provided, however, that after the Closing, Seller and Purchaser shall
re-prorate the amount for such utilities and pay between the parties (as
applicable) any deficiency in the original proration to the other party promptly
upon receipt of the actual bill for the relevant billing period. To the extent
required by local law, Seller shall provide evidence of payment of the most
recent water bill at Closing. Seller shall receive a credit for all deposits
actually transferred to Purchaser or which remain on deposit for the benefit of
Purchaser with respect to such utility contracts, otherwise such deposits shall
be refunded to Seller. The foregoing shall not affect Purchaser’s right to open
new accounts in Purchaser’s name, which such accounts may provide for Purchaser
to delivery a new deposit to the applicable utility company.

 

(c)                Ground Lease; Back-of-House Lease; Restaurant Lease; Viceroy
Agreement.

 

(i) All payments paid by Seller, as tenant under the Ground Lease (including all
Fixed Rent) or the Back-of-House Lease (if applicable) shall be pro-rated
between Seller and Purchaser as of the Cut-Off Time. Seller shall be responsible
for all such payments to the extent relating to any period prior to, but not
including, the Cut-Off Time and Purchaser shall be responsible for all such
payments to the extent relating to any period from and after the Cut-Off Time.
If applicable, at Closing, Purchaser shall reimburse Seller for the amount of
the security deposit then posted by Seller under the Back-of-House Lease (if
applicable).

 

(ii) All rents (including any base rent, fixed rent, percentage rent, additional
rent and any accrued tax and operating expense reimbursements and escalations),
charges, and other revenue of any kind (collectively, “Rents”) paid by tenants
under the leases (including with respect to the Restaurant Lease) shall be
pro-rated between Seller and Purchaser as of the Cut-Off Time. Seller shall be

 



 

 

 

entitled to all Rents relating to any period prior to, but not including, the
Closing Date regardless of whether the obligation to pay such Rents therefor
arises prior to or after the Closing Date.



 

(iii) All and all payments paid by Seller’s Manager to Seller under the Viceroy
Agreement shall be pro-rated, on an as and if collected basis, between Seller
and Purchaser as of the day immediately preceding the Closing Date. Seller shall
be entitled to receive all payments required to be made by Seller’s Manager to
the owner under the Viceroy Agreement relating to any period prior to the
Cut-Off Time regardless of whether the obligation to pay such amount therefor
arises prior to or after the Closing Date. Purchaser shall be entitled to all
payments required to be made by Seller’s Manager to the owner under the Viceroy
Agreement relating to any period under the Viceroy Agreement from and after the
Closing Date. Any and all payments payable by Seller to Seller’s Manager under
the Viceroy Agreement shall be pro-rated as of the Cut-Off Time. Seller shall be
responsible for all such payments required to be made by the owner under the
Viceroy Agreement to Seller’s Manager to the extent relating to any period prior
to, but not including, the Closing Date and Purchaser shall be responsible for
all such payments required to be made by the owner under the Viceroy Agreement
to Seller’s Manager the extent relating to any period from and after the Closing
Date.

 

(iv) Any Rents that are delinquent and unpaid as of the Closing (“Delinquent
Rents”) shall not be pro rated between Seller and Purchaser. For a period of six
(6) months after the Closing Date, Purchaser shall, unless otherwise directed by
Seller, bill tenants who owe Delinquent Rents on a monthly basis at the same
time and in the same manner Purchaser bills tenants for Rents due after the
Closing Date and otherwise in accordance with Purchaser’s customary practice,
but Purchaser shall have no obligation to commence any action or take any
further action to collect Delinquent Rents. If Seller shall not have received
all the Delinquent Rents by the one hundred twentieth (120th) day after the
Closing Date, then Seller shall have the right, at any time, to pursue the
collection from any tenant under any lease for Delinquent Rents and Purchaser
shall reasonably cooperate with Seller (at Seller’s expense) in respect of any
such collection; provided, however, that in connection with any legal
proceedings or other action against any tenant, Seller shall not seek to evict
any such tenant or terminate the related lease. For so long as any of the
Delinquent Rents shall remain outstanding, all Rents collected by Purchaser
after the Closing Date from the applicable tenant shall, unless otherwise
specified by the applicable tenant making such payment, be applied (1) first to
Seller and Purchaser, in the amount and on account of Rents for the month in
which the Closing occurs, (2) second to Purchaser on account of Rents accruing
or payable subsequent to the Closing Date, (3) third to Seller on account of the
Delinquent Rents, and (4) fourth any remaining amounts to Purchaser.

 

(d)               Assumed Contracts. Charges and payments (including the
reimbursement of expenses) under all Assumed Contracts (excluding amounts
payable under the Viceroy Agreement, which shall be subject to adjustment in
accordance with the terms of subsection (c)).

 

(e)                Miscellaneous Revenues. Revenues, if any, arising out of
telephone booths, parking or other income-producing agreements.

 

(f)                Inventory. Seller shall receive a credit for all Inventory
and Retail Merchandise not in circulation and in unopened cases as of the
Closing in an amount equal to Seller’s actual cost (including all applicable
sales, use and other taxes) for such items.

 

 

 

(g)                Licenses and Permits. All amounts prepaid, accrued or due and
payable under all Licenses and Permits (other than utilities which are
separately prorated under Section 1(b) of this Schedule 2) transferred to
Purchaser shall be prorated as of the Cut-Off Time between Seller and Purchaser.
Seller shall receive a credit for all deposits made by Seller under the Licenses
and Permits which are transferred to Purchaser or which remain on deposit for
the benefit of Purchaser.

 

(h)               Deposits for Booking. Purchaser shall receive a credit for all
prepaid deposits for Bookings scheduled for accommodations or events to the
extent applicable to periods accruing on or after the Closing Date which
Purchaser is obligated to honor pursuant to this Agreement, except to the extent
such deposits are otherwise transferred to Purchaser.

 

(i)                 Restaurants and Bars. Seller shall close out the
transactions in the restaurants and bars in the Hotel as of the Cut-Off Time and
shall retain all monies accrued as of the Cut-Off Time, and Purchaser shall be
entitled to any monies accrued from the restaurants and bars thereafter.

 

(j)                 Machines. Seller shall remove all monies from all vending
machines, laundry machines, pay telephones and other coin-operated equipment as
of the Cut-Off Time and shall retain all monies collected therefrom as of the
Cut-Off Time, and Purchaser shall be entitled to any monies collected therefrom
after the Cut-Off Time.

 

(k)               Trade Payables. Except to the extent an adjustment or
proration is made under another subsection of this Section 1 of this Schedule 2,
(i) Seller shall pay in full prior to the Closing all amounts payable to vendors
or other suppliers of goods or services to the Hotel (the “Trade Payables”)
which are due and payable as of the Cut-Off Time for which goods or services
have been delivered to the Hotel prior to the Cut-Off Time, and (ii) Purchaser
shall receive a credit for the amount of such Trade Payables which have accrued,
but are not yet due and payable as of the Cut-Off Time, and Purchaser shall be
obligated to pay all such Trade Payables accrued as of the Closing Date when
such Trade Payables become due and payable up to the amount of such credit;
provided, however, Seller and Purchaser shall re-prorate the amount of credit
for any Trade Payables and pay as between the parties (as applicable) any
deficiency in the original proration to the other party promptly upon receipt of
the actual bill for such goods or services. Seller shall receive a credit for
all advance payments or deposits made with respect to FF&E, Retail Merchandise,
Supplies and Inventories ordered, but not delivered to the Hotel prior to the
Closing Date, and Purchaser shall pay the amounts which become due and payable
for such FF&E, Retail Merchandise, Supplies and Inventories which were ordered
prior to Closing.

 

(l)                 Cash. Seller shall receive a credit for all cash on hand at
the Hotel and all cash on deposit in any house bank at the Hotel as of the
Cut-Off Time and all such cash shall be delivered to Purchaser at Closing.
Seller shall retain all amounts in any operating accounts of the Hotel in any
bank, and there shall be no credit or adjustment hereunder with respect to such
cash.

 

(m)             Employee Compensation. Seller shall be responsible for any and
all wages, vacation pay, health and welfare payments, liabilities and other
amounts accrued as of the Cut-Off Time which are due to all Union Employees and
Non-Union Employees of the Hotel, whether or not such Employees will be employed
by Purchaser immediately after the Closing. Except as provided in Section 22 of
this Agreement Seller shall, or shall cause Seller’s Manager to, pay to all such
employees an amount representing such employee’s respective accrued wages,
vacation pay, health and welfare payments, liabilities and other amounts accrued
as of the Cut-Off Time.

 

 

 

(n)               Other. If applicable, the Purchase Price shall be adjusted at
Closing to reflect the adjustment of any other item which, (i) under the
explicit terms of this Agreement, is to be apportioned at Closing, or (ii) is
customarily prorated at the closing of similar transactions in the State of New
York.

 

Section 2.                Re-Adjustment. If any items to be adjusted pursuant to
this Schedule 2 are not determinable at the Closing, the adjustment shall be
made subsequent to the Closing when the charge is determined. Purchaser shall
deliver to Seller no later than one hundred eighty (180) days following the
Closing Date a schedule of prorations setting forth Purchaser’s determination of
all adjustments to the prorations made at Closing that it believes are necessary
to complete the prorations as set forth in this Schedule 2. Any errors or
omissions in computing adjustments or readjustments at the Closing or thereafter
shall be promptly corrected or made, provided that the party seeking to correct
such error or omission or to make such readjustment shall have notified the
other party of such error or omission or readjustment on or prior to the date
that is one hundred eighty (180) days following the Closing. If Seller shall
raise any objections to Purchaser’s schedule as provided above, the parties
shall meet within ten (10) days after submission of Seller’s notice thereof and
attempt to resolve such objections. If any objections are not resolved within
said ten (10) day period, such objections may thereafter be submitted by either
party for determination to a nationally recognized and impartial accounting
firm. The determination of such firm shall be final and conclusive on the
parties and judgment may be entered thereon in any court of competent
jurisdiction. The rules of the AAA applicable to commercial arbitrations shall
apply to any such arbitration, and the parties shall bear the fees and expenses
of the firm handling such determination equally. Purchaser’s schedule shall be
deemed amended by agreement of the parties or determination of such accounting
firm, and, within ten (10) days after such agreement or determination (or, if
Seller raises no objections to Purchaser’s schedule, the expiration of the sixty
(60) day objection period), then Seller shall pay to Purchaser, or Purchaser
shall pay to Seller, as the case may be, the balance due such party based upon
Purchaser’s schedule, as so finalized.

 

Section 3.                Accounts Receivable.

 

(a)                Guest Ledger. All revenues received or to be received from
transient guests on account of room rents for the period prior to and including
the Cut-Off Time shall belong to Seller. At Closing, Seller shall receive a
credit in an amount equal to: (i) all amounts charged to the Guest Ledger for
all room nights up to (but not including) the night during which the Cut-Off
Time occurs, and (ii) one-half of all amounts charged to the Guest Ledger for
the room night which includes the Cut-Off Time. For the period beginning on the
day immediately following the Cut-Off Time, such revenues collected from the
Guest Ledger shall belong to Purchaser. In the event that an amount less than
the total amount due from a guest is collected and guest continued in occupancy
after the Cut-Off Time, such amount shall be applied first to any amount owing
by such person to Seller and thereafter to such person’s amounts accruing to
Purchaser. Amounts credited hereunder shall be readjusted based upon actual
collections pursuant to Section 2 of this Schedule 2.

 

(b)               Accounts Receivable (Other than Guest Ledger). On the Closing
Date, Seller shall assign to Purchaser all of Seller’s right, title and interest
in and to all Accounts Receivable that are past due as of the Closing (such
assigned Accounts Receivable, being the “Assigned Accounts Receivable”), and
Purchaser shall pay to Seller an amount equal to 100% of the Assigned Accounts
Receivable. The Assigned Accounts Receivable addressed in this Section 2(b) of
this Schedule 2 shall not include the Guest Ledger, which is addressed in
Section 3(a) of this Schedule 2.

 

Section 4.                Survival. The provisions of this Schedule 2 and the
obligations of Seller and Purchaser under this Schedule 2 shall each survive the
Closing.

 

 

 

 

 

